 

Exhibit 10.1

 

 

[g69381ki01ai001.gif]REVOLVING CREDIT AGREEMENT

dated as of February 28, 2007

among

ERP OPERATING LIMITED PARTNERSHIP,

THE BANKS LISTED HEREIN,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Book Runner,

J.P. MORGAN SECURITIES INC.

as Joint Lead Arranger and Joint Book Runner,

SUNTRUST BANK,

as Documentation Agent,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

WELLS FARGO BANK, N.A.,

as Documentation Agent,

LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent,

THE ROYAL BANK OF SCOTLAND plc,

as Documentation Agent,

and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent

 

 


--------------------------------------------------------------------------------


REVOLVING CREDIT AGREEMENT

THIS REVOLVING CREDIT AGREEMENT, dated as of February 28, 2007, is among ERP
OPERATING LIMITED PARTNERSHIP (the “Borrower”), the BANKS party hereto, BANK OF
AMERICA, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, SUNTRUST BANK, as Documentation Agent, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Documentation Agent, WELLS FARGO BANK, N.A., as
Documentation Agent, LASALLE BANK NATIONAL ASSOCIATION, as Documentation Agent,
THE ROYAL BANK OF SCOTLAND plc, as Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agent.

W I T N E S S E T H

WHEREAS, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I



DEFINITIONS



SECTION 1.1     Definitions. The following terms, as used herein, have the
following meanings:

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.3.

“Acquisition Property” means a property acquired by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates (whether by purchase, merger
or other corporate transaction and including acquisitions from taxable REIT
subsidiaries owned by Borrower).

“Acquisition Property Value” means the greater of (a) the EBITDA generated by an
Acquisition Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Acquisition Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of an Acquisition Property (or Borrower’s Share thereof with
respect to any Acquisition Property owned by a Consolidated Subsidiary or an
Investment Affiliate).  An Acquisition Property will be valued as a Stabilized


--------------------------------------------------------------------------------


Property following the sixth full fiscal quarter after the fiscal quarter in
which such Acquisition Property was first acquired.

“Additional Cost Rate” has the meaning set forth in Schedule 1.1 attached
hereto.

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

“Agreement” shall mean this Revolving Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.

“Alternate Currency” means the lawful currency of any of (i) the United Kingdom
(British Pounds Sterling) or (ii) the European Economic Union (Euros).  For all
purposes of this Agreement, including without limitation the calculation of the
Dollar Equivalent Amount at any time and from time to time, each Alternate
Currency will be marked-to-market on the last Business Day of each month and
immediately prior to each Borrowing.

“Alternate Currency Commitment” means with respect to each Bank, the amount set
forth under the name of such Bank on the signature pages hereof as its
commitment for Loans in Alternate Currencies (and, for each Bank which is an
Assignee, the amount set forth in the Transfer Supplement entered into pursuant
to Section 9.6(c) as the Assignee’s Alternate Currency Commitment) and  Dollars,
as such amount may be reduced from time to time pursuant to Section 2.11(e) or
in connection with an assignment to an Assignee, and as such amount may be
increased in connection with an assignment from an Assignor or pursuant to
Section 2.1(b).  The initial aggregate Dollar Equivalent Amount of the Banks’
Alternate Currency Commitments is $300,000,000.

“Alternate Currency Letter of Credit” means a Letter of Credit denominated in
Alternate Currency.

“Alternate Currency Sublimit” means, a Dollar Equivalent Amount of Loans
denominated in an Alternate Currency and Alternate Currency Letter(s) of

2


--------------------------------------------------------------------------------


Credit (and, to the extent expressly provided herein, Loans and Letters of
Credit denominated in Dollars), equal to the aggregate Dollar Equivalent Amount
of the Banks’ Alternate Currency Commitments, as such amount may be increased in
accordance with Section 2.1(b) from time to time.

“Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans or Swingline Loans, its Domestic Lending Office, (ii) in the
case of its Euro-Dollar Loans, its Euro-Dollar Lending Office, and (iii) in the
case of its Money Market Loans, its Money Market Lending Office.

“Applicable Margin” means, with respect to each Loan, the respective percentages
per annum determined, at any time, based on the range into which Borrower’s
Credit Rating then falls, in accordance with the table set forth below.  Any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin.  In the
event that the Borrower receives Credit Ratings that are not equivalent, the
Applicable Margin shall be based upon the higher of the Credit Ratings from S&P
or Moody’s.  In the event that only one (1) Rating Agency has set the Borrower’s
Credit Rating, then the Applicable Margin shall be based on such single Credit
Rating.

3


--------------------------------------------------------------------------------


 

Range of

 

Applicable

 

 

Borrower’s

 

Margin for

 

Applicable

Credit Rating

 

Base Rate

 

Margin for Euro

(S&P/Moody’s

 

Loans

 

Dollar Loans

Ratings)

 

(% per annum)

 

(% per annum)

 

 

 

 

 

Non-Investment Grade

 

0.250

 

1.000

 

 

 

 

 

BBB-/Baa3

 

0.0

 

0.750

 

 

 

 

 

BBB/Baa2

 

0.0

 

0.475

BBB+/Baa1

 

0.0

 

0.375

 

 

 

 

 

A-/A3

 

0.0

 

0.325

 

 

 

 

 

A/A2 or better

 

0.0

 

0.300

 

“Approved Bank” shall mean banks which have (i)(a) a minimum net worth of
$500,000,000 and/or (b) total assets of $10,000,000,000, and (ii) a minimum long
term debt rating of (a) BBB+ or higher by S&P, and (b) Baa1 or higher by
Moody’s.

“Assignee” has the meaning set forth in Section 9.6(c).

“Bank” means each bank listed on the signature pages hereof, each Assignee which
becomes a Bank pursuant to Section 9.6(c), and their respective successors and
each Designated Lender; provided, however, that the term “Bank” shall exclude
each Designated Lender when used in reference to a Committed Loan, the
Commitments or terms relating to the Committed Loans and the Commitments and
shall further exclude each Designated Lender for all other purposes hereunder
except that any Designated Lender which funds a Money Market Loan shall, subject
to Section 9.6(d), have the rights (including the rights given to a Bank
contained in Section 9.3 and otherwise in Article IX) and obligations of a Bank
associated with holding such Money Market Loan.

“Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Bank serving
as the Administrative Agent as its “prime rate.”  The “prime rate” is a rate set
by Bank of America, N.A. based upon various factors including Bank of America,
N.A.’s costs and

4


--------------------------------------------------------------------------------


desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Bank serving as
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Base Rate Loan” means a Committed Loan made or to be made by a Bank as a Base
Rate Loan in accordance with the applicable Notice of Borrowing or Notice of
Interest Rate Election or pursuant to Article VIII.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” means ERP Operating Limited Partnership, an Illinois limited
partnership.

“Borrower’s Share” means Borrower’s or EQR’s share of the liabilities or assets,
as the case may be, of an Investment Affiliate or Consolidated Subsidiary as
reasonably determined by Borrower based upon Borrower’s or EQR’s economic
interest in such Investment Affiliate or Consolidated Subsidiary, as the case
may be, as of the date of such determination.

“Borrowing” has the meaning set forth in Section 1.3.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close (i) in Dallas, Texas
and/or New York City, and (ii) in the case of Euro-Dollar Loans, in London,
England and/or Dallas, Texas, and (iii) in the case of Letters of Credit
transactions for a particular Fronting Bank, in the place where its office for
issuance or administration of the pertinent Letter of Credit is located and/or
Dallas, Texas and/or New York City, and (iv) if such reference relates to the
date on which any amount is to be paid or made available in an Alternate
Currency, the principal financial center in the country of such Alternate
Currency, as well as the city in the country from which any Bank shall be
funding such Alternate Currency Loan.

“Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person

“Capital Reserve” shall mean $200 per year.

5


--------------------------------------------------------------------------------


“Cash and Cash Equivalents” shall mean unrestricted (notwithstanding the
foregoing, however, cash held in escrow in connection with the completion of
Code Section 1031 “like-kind” exchanges shall be deemed to be “unrestricted” for
purposes hereof) (i) cash, (ii) direct obligations of the United States
Government, including without limitation, treasury bills, notes and bonds, (iii)
interest bearing or discounted obligations of Federal agencies and government
sponsored entities or pools of such instruments offered by Approved Banks and
dealers, including without limitation, Federal Home Loan Mortgage Corporation
participation sale certificates, Government National Mortgage Association
modified pass through certificates, Federal National Mortgage Association bonds
and notes, and Federal Farm Credit System securities, (iv) time deposits,
foreign deposits, domestic and foreign certificates of deposit, bankers
acceptances (foreign and domestic), commercial paper in Dollars or an Alternate
Currency rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed by a
Person with an Aa rating by Moody’s, an AA rating by S&P or better rated credit,
floating rate notes, other money market instruments and letters of credit each
issued by Approved Banks (provided that the same shall cease to be a “Cash or
Cash Equivalent” if at any time any such bank shall cease to be an Approved
Bank), (v) obligations of domestic corporations, including, without limitation,
commercial paper, bonds, debentures and loan participations, each of which is
rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by a Person
with an Aa rating by Moody’s, an AA rating by S&P or better rated credit, (vi)
obligations issued by states and local governments or their agencies, rated at
least MIG-1 by Moody’s and/or SP-1 by S&P and/or guaranteed by an irrevocable
letter of credit of an Approved Bank (provided that the same shall cease to be a
“Cash or Cash Equivalent” if at any time any such bank shall cease to be an
Approved Bank), (vii) repurchase agreements with major banks and primary
government security dealers fully secured by the U.S. Government or agency
collateral equal to or exceeding the principal amount on a daily basis and held
in safekeeping, and (viii) real estate loan pool participations, guaranteed by a
Person with an AA rating given by S&P or Aa2 rating given by Moody’s or better
rated credit.

“Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Committed Borrowing” has the meaning set forth in Section 1.3.

6


--------------------------------------------------------------------------------


“Committed Loan” means a loan made or to be made  by a Bank pursuant to Section
2.1, as well as Loans required to be made by a Bank pursuant to Section 2.16 to
reimburse a Fronting Bank for a Letter of Credit that has been drawn upon;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

“Commitment” means, with respect to each Bank, the sum of its Dollar Commitment
and its Alternate Currency Commitment.

“Condo Property” means a Property owned by the Borrower or its Consolidated
Subsidiaries or Investment Affiliates, where such property is being positioned
or held for sale as condominium units.

“Condo Property Value” means the undepreciated book value (cost basis plus
improvements) of the Condo Property.

“Consolidated EBITDA” means, for any twelve (12) month period, net earnings
(loss), inclusive of the net incremental gains (losses) on sales of condominium
units, Raw Land and other non-depreciated Properties, and exclusive of net
derivative gains (losses) and gains (losses) on the dispositions of depreciable
Properties, as reflected in reports filed by Borrower pursuant to the Securities
Exchange Act of 1934, as amended, before deduction (including amounts reported
in discontinued operations), for (i) depreciation and amortization expense and
other non-cash items as determined in good faith by Borrower for such period,
(ii) Interest Expense for such period, (iii) Taxes for such period, (iv) the
gains (and plus the losses) from extraordinary items, and (v) the gains (and
plus the losses) from non-recurring items, as determined in good faith by
Borrower, for such period, all of the foregoing without duplication. In each
case, amounts shall be reasonably determined by Borrower in accordance with
GAAP, except to the extent that GAAP by its terms shall not apply with respect
to the determination of non-cash and non-recurring items and except that such
net earnings (loss) shall only include Borrower’s Share of such net earnings
(loss) attributable to Consolidated Subsidiaries and shall include, without
duplication, Borrower’s Share of the net earnings (loss), inclusive of the net
incremental gains (losses) on sales of condominium units, Raw Land and other
non-depreciated Properties, and exclusive of net derivative gains (losses) and
gains (losses) on the dispositions of depreciable Properties, of any Investment
Affiliate before deduction (including amounts reported in discontinued
operations) for (i) depreciation and amortization expense and other non-cash
items of such Investment Affiliate as determined in good faith by Borrower for
such period, (ii) Interest Expense of such

7


--------------------------------------------------------------------------------


Investment Affiliate for such period, (iii) Taxes of such Investment Affiliate
for such period, (iv) the gains (and plus the losses) from extraordinary items
of such Investment Affiliate, and (v) the gains (and plus the losses) from
non-recurring items of such Investment Affiliate as determined in good faith by
Borrower for such period.

“Consolidated Subsidiary” means at any date any Person which is consolidated
with Borrower or EQR in accordance with GAAP.

“Construction Property” means a property owned by the Borrower or its
Consolidated Subsidiaries or Investment Affiliates on which construction of
improvements has commenced or been completed (as such completion shall be
evidenced by a temporary or permanent certificate of occupancy permitting use of
such property by the general public).

“Construction Property Value” means the greater of (a) the EBITDA generated by a
Construction Property divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Construction Property owned by a Consolidated Subsidiary or
an Investment Affiliate), or (b) the undepreciated book value (cost basis plus
improvements) of a Construction Property (or Borrower’s Share thereof with
respect to any Construction Property owned by a Consolidated Subsidiary or an
Investment Affiliate). A Construction Property will be valued as a Stabilized
Property following the sixth full fiscal quarter after the fiscal quarter in
which such Construction Property was first completed.

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person.  The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (I) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (II) in the case of an
operating income guaranty, the date through which such guaranty will

8


--------------------------------------------------------------------------------


remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 4.4 hereof. 
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim.  Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations
and (ii) in the case of a guaranty (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person.  Notwithstanding
anything contained herein to the contrary, (xx) “Contingent Obligations” shall
be deemed not to include guarantees of Unused Commitments or of construction
loans to the extent the same have not been drawn, and (yy) the aggregate amount
of all Contingent Obligations of any Consolidated Subsidiary or Investment
Affiliate (except to the extent that any such Contingent Obligation is recourse
to the Borrower or EQR) which would otherwise exceed the total capital
contributions of the Borrower and EQR to such entity, together with the amount
of any unfunded obligations of the Borrower or EQR to make such additional
equity contributions to such entity that could be legally enforced by a creditor
of such entity shall be deemed to be equal to the amount of such capital
contributions and equity or loan commitments.  All matters constituting
“Contingent Obligations” shall be calculated without duplication.

“Credit Rating” means the rating assigned by the Rating Agencies to Borrower’s
senior unsecured long term indebtedness.

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

 

9


--------------------------------------------------------------------------------


 

“Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of EQR, the Borrower
or any Consolidated Subsidiary or Investment Affiliate.

“Debt Service” means, for any period, Interest Expense for such period plus
scheduled principal amortization (excluding any individual scheduled principal
payment which exceeds 25% of the original principal amount of an issuance of
Indebtedness) for such period on all Indebtedness of Borrower or EQR (excluding
Indebtedness of any Consolidated Subsidiary or Investment Affiliate), on a
consolidated basis, plus Borrower’s Share of scheduled principal amortization
for such period on all Indebtedness of all Consolidated Subsidiaries and
Investment Affiliates for which there is no recourse to EQR or Borrower (or any
Property thereof), plus, without duplication, EQR’s and Borrower’s actual or
potential liability for principal amortization (excluding any individual
scheduled principal payment which exceeds 25% of the original principal amount
of an issuance of Indebtedness) for such period on all Indebtedness of all
Consolidated Subsidiaries and Investment Affiliates that is recourse to EQR or
Borrower (or any Property thereof).

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning set forth in Section 2.6(d).

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 9.6(d), and (ii) is not
otherwise a Bank.

“Designated Lender Notes” means promissory notes of the Borrower, substantially
in the form of Exhibit A-1 hereto, evidencing the obligation of the Borrower to
repay Money Market Loans made by Designated Lenders, and “Designated Lender
Note” means any one of such promissory notes issued under Section 9.6(d) hereof.

“Designating Lender” shall have the meaning set forth in Section 9.6(d) hereof.

“Designation Agreement” means a designation agreement in substantially the form
of Exhibit G attached hereto, entered into by a Bank and a Designated Lender and
accepted by the Administrative Agent.

“Development Activity” means (a) the development or redevelopment and
construction of one or more apartment buildings by the Borrower or any of its

10

 


--------------------------------------------------------------------------------


Subsidiaries, (b) the financing by the Borrower, EQR or any Subsidiaries or
Investment Affiliates of either or both of any such development or construction
or (c) the incurrence by the Borrower, EQR or any Subsidiaries or Investment
Affiliates of either or both of any Contingent Obligations in connection with
such development or construction (other than purchase contracts for Real
Property Assets which are not payable until completion of development or
construction), valued at the cost of such projects under development and
construction in the case of assets owned by the Borrower or EQR, or the
Borrower’s Share of the cost of such projects under development and construction
in the case of assets owned by Consolidated Subsidiaries or Investment
Affiliates.

“Documentation Agents” means SUNTRUST BANK, WACHOVIA BANK, NATIONAL ASSOCIATION,
WELLS FARGO BANK, N.A., LASALLE BANK NATIONAL ASSOCIATION, THE ROYAL BANK OF
SCOTLAND plc, and U.S. BANK NATIONAL ASSOCIATION, in their capacities as
Documentation Agents hereunder, and their permitted successors in such capacity
in accordance with the terms of this Agreement.

“Dollar Commitment” means with respect to each Bank, the amount set forth under
the name of such Bank on the signature pages hereof as its commitment for Loans
and Letters of Credit in Dollars (and, for each Bank which is an Assignee, the
amount set forth in the Transfer Supplement entered into pursuant to Section
9.6(c) as the Assignee’s Dollar Commitment), as such amount may be reduced from
time to time pursuant to Section 2.11(e) or in connection with an assignment to
an Assignee, and as such amount may be increased in connection with an
assignment from an Assignor.  The initial aggregate amount of the Banks’ Dollar
Commitments is $1,200,000,000.

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the Fronting Bank, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent revaluation date pursuant to Section 2.20) for the purchase of
Dollars with such Alternate Currency.

“Dollar Sublimit” means, an amount of Loans and Letters of Credit denominated in
Dollars equal to One Billion Two Hundred Million Dollars ($1,200,000,000), as
the same may be decreased in accordance with the provisions of this Agreement.

“Dollars” and “$” mean the lawful money of the United States.

11

 


--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office as such Bank may hereafter designate as its Domestic
Lending Office by notice to the Borrower and the Administrative Agent.

“Down REIT” means a limited liability company, corporation or limited
partnership in which the only interest in such limited liability company,
corporation or partnership not owned (directly or indirectly) by Borrower shall
be preference interests or preference units, respectively, and which limited
liability company, corporation or limited partnership, as the case may be
(collectively, a “Down REIT Guarantor”), has executed and delivered to the
Administrative Agent, on behalf of the Banks, (i) a Guaranty of Payment in the
form attached hereto as Exhibit H (a “Down REIT Guaranty”), (ii) all documents
reasonably requested by the Administrative Agent relating to the existence of
such Down REIT Guarantor, and the authority for and validity of such Down REIT
Guaranty, including, without limitation, the organizational documents of such
Down REIT Guarantor, modified or supplemented prior to the date of such Down
REIT Guaranty, each certified to be true, correct and complete by such Down REIT
Guarantor, not more than ten (10) days prior to the date of such Down REIT
Guaranty, together with a good standing certificate from the Secretary of State
(or the equivalent thereof) of the State of formation of such Down REIT
Guarantor, to be dated not more than ten (10) days prior to the date of such
Down REIT Guaranty, as well as authorizing resolutions in respect of such Down
REIT Guaranty, and (iii) an opinion of counsel with respect to such Down REIT
Guarantor and Down REIT Guaranty, in form and substance reasonably acceptable to
the Administrative Agent, with respect to due organization, existence, good
standing and authority, and validity and enforceability of such Down REIT
Guaranty.  In addition, for purposes of this definition, a Down REIT Guaranty
shall not be deemed to constitute Unsecured Debt of the applicable Down REIT
Guarantor.

“Down REIT Guarantor” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty” shall have the meaning set forth in the definition of Down
REIT.

“Down REIT Guaranty Proceeds” shall have the meaning set forth in Section
9.18(a) hereof.

“EBITDA” means, for any twelve (12) month period, net earnings (loss), exclusive
of net derivative gains (losses) and gains (losses) on the dispositions of
Properties, before deduction (including amounts reported in discontinued
operations) for

12

 


--------------------------------------------------------------------------------


(i) depreciation and amortization expense and other non-cash items as determined
in good faith by Borrower for such period, (ii) Interest Expense for such
period, (iii) Taxes for such period, (iv) the gains (and plus the losses) from
extraordinary items, and (v) the gains (and plus the losses) from non-recurring
items, as determined in good faith by Borrower, all of the foregoing without
duplication. In each case, amounts shall be reasonably determined by Borrower in
accordance with GAAP, except to the extent that GAAP by its terms shall not
apply with respect to the determination of non-cash and non-recurring items.
EBITDA shall not be deemed to include corporate level general and administrative
expenses and other corporate expenses, such as land holding costs, employee and
trustee stock and stock option expenses and pursuit costs write-offs, all as
determined in good faith by Borrower.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.9.

“Eligible Liabilities” has the meaning set forth in Schedule 1.1 attached
hereto.

“Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned by the Borrower and/or EQR,
either directly or indirectly, and, as a result of the ownership of such equity
interest, the Borrower and/or EQR may have recourse liability for Environmental
Claims against such partnership, joint venture or corporation (or the property
thereof).

“Environmental Approvals” means any permit, license, approval, ruling, variance,
exemption or other authorization required under applicable Environmental Laws.

“Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect.

“Environmental Laws” means any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans,

13

 


--------------------------------------------------------------------------------


injunctions, permits, concessions, grants, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of Materials of
Environmental Concern into the environment including, without limitation,
ambient air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean up or
other remediation thereof.

“EQR” means Equity Residential, a Maryland real estate investment trust, the
sole general partner of the Borrower.

“EQR Guaranty” means the Guaranty of Payment, dated as of the date hereof,
executed by EQR in favor of Administrative Agent and the Banks.

“EQR 2005 Form 10-K” means EQR’s annual report on Form 10-K for 2005, as filed
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934, as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Code.

“Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.

“Euro-Dollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in Dollar deposits) in
London.

“Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Euro-Dollar Loan” means a Committed Loan made or to be made by a Bank as a
Euro-Dollar Loan in accordance with the applicable Notice of Borrowing or Notice
of Interest Rate Election.

14

 


--------------------------------------------------------------------------------


 

“Euro-Dollar Rate” means, for any applicable Interest Period for any Euro-Dollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar or the applicable
Alternate Currency, as the case may be, deposits (for delivery on the first day
of such Interest Period) with a term equivalent such Interest Period.  If such
rate is not available at such time for any reason, the “Euro-Dollar Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Euro-Dollar Loan being made, continued or converted by Bank of
America and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“Euro-Dollar Reserve Percentage” means, with respect to any applicable Interest
Period, for any day that percentage (expressed as a decimal) which is in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the maximum reserve requirement
(including basic, supplemental, emergency, special and marginal reserves)
generally applicable to financial institutions regulated by the Federal Reserve
Board comparable in size and type to the Person serving as the Administrative
Agent under Regulation D of the Federal Reserve Board, in respect of
“Eurocurrency liabilities”, or under any similar or successor regulation with
respect to Eurocurrency liabilities or Eurocurrency funding (or in respect of
any other category of liabilities which include deposits by reference to which
the interest rate on Euro-Dollar Loans is determined), whether or not the Person
serving as the Administrative Agent has any Euro-Currency liabilities or such
requirement otherwise in fact applies to the Person serving as the
Administrative Agent. The Euro-Dollar Rate shall be adjusted automatically as of
the effective date of each change in the Euro-Dollar Reserve Percentage.

“Event of Default” has the meaning set forth in Section 6.1.

“Existing Revolving Credit Agreement” has the meaning set forth in Section
3.1(e).

“Facility Fee” has the meaning set forth in Section 2.8(a).

15

 


--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fees Rule” has the meaning set forth in Schedule 1.1 attached hereto.

“Financing Partnership” means any Subsidiary which is wholly-owned, directly or
indirectly, by Borrower or by Borrower and EQR.

“FIN46(R)” has the meaning set forth in the definition of “GAAP”.

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and EQR which shall be the
twelve (12) month period ending on the last day of December in each year.

“Fixed Charges” for any twelve (12) month period means (without duplication) the
sum of (i) Debt Service for such period, (ii) the product of the average number
of apartment units owned (directly or beneficially) by Borrower, EQR, or any
wholly-owned Subsidiary of either or both during such period and the Capital
Reserve for such period, (iii) Borrower’s Share of the aggregate sum of the
product of the average number of apartment units owned (directly or
beneficially) by each Consolidated Subsidiary (other than wholly-owned
Subsidiaries of Borrower and/or EQR) and Investment Affiliate during such period
and the Capital Reserve for such period, (iv) dividends on preferred units
payable by Borrower during such period, and (v) distributions made by the
Borrower during such period to EQR for the purpose of paying dividends on
preferred shares in EQR.

“Fixed Rate Borrowing” has the meaning set forth in Section 1.3.

16

 


--------------------------------------------------------------------------------


 

“Fixed Rate Indebtedness” means all Indebtedness which accrues interest at a
fixed rate.

“Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.

“FMV Cap Rate” means 6.75%.

“Fronting Bank” shall mean Bank of America, N.A., JPMorgan Chase Bank, N.A., or
such other Bank which has notified the Administrative Agent that it is willing
to be a Fronting Bank and which is designated by Borrower in its Notice of
Borrowing as the Bank which shall issue a Letter of Credit with respect to such
Notice of Borrowing.

“GAAP” means generally accepted accounting principles recognized as such in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board or in such other statements by such other entity as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination; provided, however, that with
respect to the financial covenants, including the related definitions, (i) GAAP
shall be deemed modified to eliminate the effect of FASB Interpretations No.
46(R), Consolidation of Variable Interest Entities, an Interpretation of
Accounting Research Bulletin (ARB) No. 51 (“FIN 46(R)”), issued by the Financial
Accounting Standards Board, on the operation of such covenants, and (ii) only
Borrower’s Share of any income, expense, assets and liabilities of any
Consolidated Subsidiary or Investment Affiliate shall be taken into account.

“Gross Asset Value” means, (i) the Stabilized Property Value, plus (ii) the
Non-Stabilized Property Value, plus (iii) the value of any Cash or Cash
Equivalents (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of the Borrower or EQR) owned by Borrower, EQR or any
wholly-owned Subsidiary of either, plus (iv) the undepreciated book value,
determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by the Borrower, EQR or their wholly-owned
Consolidated Subsidiaries, plus (v) Borrower’s Share of the value of any Cash or
Cash Equivalents (including Cash or Cash Equivalents held in restricted Section
1031 accounts under the control of a non-wholly owned Consolidated Subsidiary or
by an Investment Affiliate) owned by any such Consolidated Subsidiary or
Investment Affiliate, plus (vi) Borrower’s Share of the undepreciated book
value, determined in accordance with GAAP, of readily marketable Securities and
Investment Mortgages owned by any non-wholly owned Consolidated Subsidiary or
Investment Affiliate.

17

 


--------------------------------------------------------------------------------


 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Committed Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a
Committed Loan of any particular Bank is converted to or made as a Base Rate
Loan pursuant to Section 8.2 or 8.5, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.

“Increase Option” has the meaning set forth in Section 2.1(b).

“Indebtedness”, as applied to any Person (and without duplication), means (a)
all indebtedness, obligations or other liabilities of such Person for borrowed
money, (b) all indebtedness, obligations or other liabilities of such Person
evidenced by Securities or other similar instruments, (c) all reimbursement
obligations, contingent or otherwise, of such Person with respect to letters of
credit actually issued for such Person’s account or upon such Person’s
application, (d) all obligations of such Person to pay the deferred and unpaid
purchase price of Property except (i) any such deferred and unpaid purchase
price that constitutes an accrued expense or trade payable, and (ii) any
deferred and unpaid purchase price under a contract which, in accordance with
GAAP would not be included as a liability on the liability side of the balance
sheet of such Person, (e) all obligations in respect of Capital Leases
(including ground leases) of such Person, (f) all indebtedness, obligations or
other liabilities of such Person or others secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, in the case of items of
Indebtedness incurred under clauses (a), (b), (c) and (d) to the extent that any
such items (other than letters of credit), in accordance with GAAP, would be
included as liabilities on the liability side of the balance sheet of such
Person, exclusive, however, of all accounts payable, accrued interest and
expenses, prepaid rents, security deposits, tax liabilities and dividends and
distributions declared but not yet paid. Indebtedness also includes, to the
extent not otherwise included, any obligation of Borrower or EQR, as well as
Borrower’s Share of any obligation of any Consolidated Subsidiary or Investment
Affiliate, to be liable for, or to pay as obligor, guarantor or otherwise (other
than for purposes of collection in the ordinary course of business),
Indebtedness of another Person (other than Borrower, EQR, a Consolidated
Subsidiary or an Investment Affiliate). Indebtedness shall not include any
Intracompany Indebtedness. “Intracompany Indebtedness” means indebtedness whose
obligor is Borrower, EQR, any Consolidated Subsidiary or any Investment
Affiliate and whose obligee is Borrower, EQR or any wholly-owned Consolidated
Subsidiary.

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Expense” means, for any period and without duplication, total interest
expense, whether paid, accrued or capitalized (excluding the interest component

18

 


--------------------------------------------------------------------------------


of Capital Leases, as well as interest expense covered by an interest reserve
established under a loan facility, as well as any interest expense under any
construction loan or construction activity that under GAAP is required to be
capitalized) of Borrower or EQR (excluding nonrecurring prepayment premiums or
penalties and any such interest expense accrued or capitalized on Indebtedness
of any Consolidated Subsidiary or Investment Affiliate), including without
limitation all commissions, discounts and other fees and charges owed with
respect to drawn letters of credit, amortized costs of Interest Rate Contracts
incurred on or after the Closing Date and the Facility Fees payable to the Banks
in accordance with Section 2.8, plus Borrower’s Share of accrued or paid
interest with respect to any Indebtedness of Consolidated Subsidiaries or
Investment Affiliates for which there is no recourse to EQR or Borrower, plus,
without duplication, EQR’s and Borrower’s actual or potential liability for
accrued, paid or capitalized interest (excluding nonrecurring prepayment
premiums or penalties and the interest component of Capital Leases, as well as
excluding interest expense covered by an interest reserve established under a
loan facility, as well as any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized) with
respect to Indebtedness of Consolidated Subsidiaries or Investment Affiliates
that is recourse to EQR or Borrower, calculated for all Fixed Rate Indebtedness
at the actual interest rate in effect with respect to all Indebtedness
outstanding as of the last day of such period and, in the case of all Floating
Rate Indebtedness, the actual rate of interest in effect with respect to such
Floating Rate Indebtedness outstanding for the period during which no Interest
Rate Contract is in effect, and, during the period that an Interest Rate
Contract is in effect with respect to such Floating Rate Indebtedness, the
strike rate payable under such Interest Rate Contract if lower than the actual
rate of interest.

“Interest Period” means:

(1) with respect to each Euro-Dollar Borrowing, the period commencing on the
date of such Borrowing specified in the Notice of Borrowing or on the date
specified in the applicable Notice of Interest Rate Election and ending 1, 2, 3
or 6 months thereafter (or such shorter period, but in no event less than 7
days, as Borrower may request, subject to the approval of the Administrative
Agent), as the Borrower may elect in the applicable Notice of Borrowing or
Notice of Interest Rate Election; provided that:

                (a)  any such Interest Period which would otherwise end on a day
which is not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;

 

19

 


--------------------------------------------------------------------------------


 

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

(2)  Intentionally Omitted.

(3)  with respect to each Money Market LIBOR Loan, the period commencing on the
date of borrowing specified in the applicable Money Market Quote Request and
ending such number of months thereafter (or for a period of less than one month
but in no event less than seven (7) days) as the Borrower may elect in
accordance with Section ; provided that:

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b)  any such Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

(4)  with respect to each Money Market Absolute Rate Loan, the period commencing
on the date of borrowing specified in the applicable Money Market Quote Request
and ending such number of days thereafter (but not less than seven (7) days, or
more than 180 days) as the Borrower may elect in accordance with Section ;
provided that:

(a)  any such Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day; and

20

 


--------------------------------------------------------------------------------


 

(b)  any such Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.

“Interest Rate Contracts” means, collectively, interest rate swap, collar, cap
or similar agreements providing interest rate protection.

“Investment Affiliate” means any Person in whom EQR or Borrower holds an equity
interest, directly or indirectly, other than Consolidated Subsidiaries,
excluding the effects of consolidation required by FIN46(R), Military Housing
Affiliates and Securities and other passive interests.

“Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt, or if no such rating has been issued, a “shadow” rating, of BBB-
or better from S&P or Fitch, or a rating or “shadow” rating of Baa3 or better
from Moody’s.  Any such “shadow” rating shall be evidenced by a letter from the
applicable Rating Agency or by such other evidence as may be reasonably
acceptable to the Administrative Agent (as to any such other evidence, the
Administrative Agent shall present the same to, and discuss the same with, the
Banks).

“Investment Mortgages” means mortgages securing indebtedness directly or
indirectly owed to Borrower, EQR or Subsidiaries of either or both, including
certificates of interest in real estate mortgage investment conduits.

“Invitation for Money Market Quotes” has the meaning set forth in
Section 2.3(c).

“Joint Lead Arrangers” means Banc of America Securities LLC and J.P. Morgan
Securities Inc.

“Joint Venture Parent” means Borrower , EQR or one or more Financing
Partnerships of Borrower which directly owns any interest in a Joint Venture
Subsidiary.

“Joint Venture Subsidiary” means any entity (other than a Financing Partnership)
in which (i) a Joint Venture Parent owns at least 20% of the economic interests
and (ii) the sale or financing of any Property owned by such Joint Venture
Subsidiary is substantially controlled by a Joint Venture Parent, subject to
customary provisions set forth in the organizational documents of such Joint
Venture Subsidiary with respect to refinancings or rights of first refusal
granted to other members of such Joint Venture Subsidiary.  For purposes of the
preceding sentence, the sale or financing of a Property owned by a Joint Venture
Subsidiary shall be deemed to be substantially controlled by a Joint Venture
Parent if such Joint Venture Parent has the ability to

21

 


--------------------------------------------------------------------------------


exercise a buy-sell right in the event of a disagreement regarding the sale or
financing of such Property. In addition, the relationship of a Joint Venture
Parent as a tenant in common in any asset with other tenants in common in the
same asset shall be treated as if such relationship were a general partnership
for purposes of this definition. For purposes of the definition of Unencumbered
Asset Value, a Joint Venture Subsidiary shall be deemed to include any entity
(other than a Financing Partnership) in which a Qualified Joint Venture Partner
owns the balance of the interests.

“Letter(s) of Credit” has the meaning provided in Section 2.2(b).

“Letter of Credit Collateral” has the meaning provided in Section 6.4.

“Letter of Credit Collateral Account” has the meaning provided in Section 6.4.

“Letter of Credit Documents” has the meaning provided in Section 2.16.

“Letter of Credit Usage” means at any time the sum of (i) the aggregate maximum
amount available to be drawn under the Letters of Credit then outstanding,
assuming compliance with all requirements for drawing referred to therein, and
(ii) the aggregate amount of the Borrower’s unpaid obligations under this
Agreement in respect of the Letters of Credit.

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the Euro-Dollar Rate pursuant to Section 2.3.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement, in each case that has the effect of creating a security interest in
respect of such asset.  For the purposes of this Agreement, the Borrower, EQR or
any Subsidiary of either or both shall be deemed to own subject to a Lien any
asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

“Loan” means a Base Rate Loan, a Euro-Dollar Loan, a Money Market Loan or a
Swingline Loan and “Loans” means Base Rate Loans, Euro-Dollar Loans, Money
Market Loans or Swingline Loans or any combination of the foregoing.

“Loan Documents” means this Agreement, the Notes, the EQR Guaranty, each
Qualified Borrower Guaranty, the Letter(s) of Credit, the Letter of Credit
Documents and any Down REIT Guaranty.

22

 


--------------------------------------------------------------------------------


 

“Mandatory Cost” has the meaning set forth in Schedule 1.1 attached hereto.

“Margin Stock” shall have the meaning provided such term in Regulation U.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely, (i) impair the ability of the Borrower and/or EQR and
their Consolidated Subsidiaries, taken as a whole, to  perform their respective
obligations under the Loan Documents or (ii) impair the ability of
Administrative Agent or the Banks to enforce the Loan Documents.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $5,000,000.

“Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.

“Maturity Date” shall mean the date when all of the Obligations hereunder shall
be due and payable which shall be February 28, 2012, unless accelerated pursuant
to the terms hereof or extended pursuant to Section 2.9(b) hereof.

“Military Housing” shall mean projects, the primary purpose of which is the
acquisition, development, construction, maintenance and operation of military
family housing and military unaccompanied housing on or near military
installations of the United States of America in collaboration with the United
States of America.

“Military Housing Affiliates” shall mean any Consolidated Subsidiary or
Investment Affiliate of the Borrower or EQR which only has an investment in
Military Housing.

“Money Market Absolute Rate” has the meaning set forth in Section .

“Money Market Absolute Rate Loan” means a loan made or to be made by a Bank
pursuant to an Absolute Rate Auction.

“Money Market Borrowing” has the meaning set forth in Section 1.3.

23

 


--------------------------------------------------------------------------------


 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to the Borrower
and the Administrative Agent; provided that any Bank may from time to time by
notice to the Borrower and the Administrative Agent designate separate Money
Market Lending Offices for its Money Market LIBOR Loans, on the one hand, and
its Money Market Absolute Rate Loans, on the other hand, in which case all
references herein to the Money Market Lending Office of such Bank shall be
deemed to refer to either or both of such offices, as the context may require.

“Money Market LIBOR Loan” means a loan made or to be made by a Bank pursuant to
a LIBOR Auction (including such a loan bearing interest at the Base Rate
pursuant to Article VIII).

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

“Money Market Margin” has the meaning set forth in Section 2.3(d)(2).

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.3.

“Money Market Quote Request” shall have the meaning set forth in Section 2.3(b).

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Multifamily Residential Property Mortgages” means Investment Mortgages issued
by any Person engaged primarily in the business of developing, owning, and
managing multifamily residential property.

“Multifamily Residential Property Partnership Interests” means partnership or
joint venture interests, or common or preferred stock, or membership, trust or
other equity interests issued by any Person engaged primarily in the business of
developing, owning, and managing multifamily residential property, but excluding
Securities.

24

 


--------------------------------------------------------------------------------


 

“Negative Pledge” means, with respect to any Property, any covenant, condition,
or other restriction entered into by the owner of such Property or directly
binding on such Property which prohibits or limits the creation or assumption of
any Lien upon such Property to secure any or all of the Obligations; provided,
however, that such term shall not include (a) any covenant, condition or
restriction contained in any ground lease from a Governmental Authority, or (b)
any financial covenant (such as a limitation on secured indebtedness) given for
the benefit of any Person that may be violated by the granting of any Lien on
any Property to secure any or all of the Obligations.

“Net Income” means, for any period, the net earnings (or loss) after Taxes of
the Borrower, on a consolidated basis, for such period calculated in conformity
with GAAP.

“Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount,
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.

“Non-Multifamily Residential Property” means Property which is not (i) used for
lease, operation or use as a multifamily residential property, (ii) Unimproved
Assets or Raw Land, (iii) Securities, (iv) Multifamily Residential Property
Mortgages, or (v) Multifamily Residential Property Partnership Interests.

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or (ii)
any Subsidiary or Investment Affiliate (provided that if a Subsidiary or
Investment Affiliate is a partnership, there is no recourse to Borrower or EQR
as a general partner of such partnership); provided, however, that personal
recourse of Borrower or EQR for any such Indebtedness for Customary Non-Recourse
Carve-Outs in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.

“Non-Stabilized Property” means any Property owned or leased by Borrower, EQR, a
Consolidated Subsidiary or an Investment Affiliate that is not a Stabilized
Property.

“Non-Stabilized Property Value” means, the sum of (i) the aggregate Acquisition
Property Value,  (ii)  the aggregate Construction Property Value, (iii) the
aggregate Redevelopment Property Value, (iv) the aggregate Condo Property Value,
(v)the aggregate value of any Acquisition Property that was classified as a
“Non-Stabilized Property” as of September 30, 2006 pursuant to the Existing
Revolving

25

 


--------------------------------------------------------------------------------


Credit Agreement, valued for a period of six fiscal quarters at the greater of
(1) the  Property EBITDA divided by FMV Cap Rate (or Borrower’s Share thereof
with respect to any such Non-Stabilized Property owned by a Consolidated
Subsidiary or an Investment Affiliate), and (2) undepreciated book value (cost
basis plus improvements) (or Borrower’s Share thereof with respect to any such
Non-Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate) and thereafter shall be valued as a Stabilized Property. All such
Acquisition Properties described under clause (v) shall be valued as a
Stabilized Property following the sixth full fiscal quarter after the date of
this Agreement.

“Notes” means promissory notes of the Borrower or any Qualified Borrower,
substantially in the form of Exhibits A-1, A-2 and A-3 hereto, evidencing the
obligation of the Borrower or any Qualified Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.6.

“Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrower, from time to time owing to
Administrative Agent or any Bank under or in connection with this Agreement or
any other Loan Document.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning set forth in Section 9.6(b).

“Participating Member State” has the meaning set forth in Schedule 1.1 attached
hereto.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Period Fraction” means, with respect to any period of time, a fraction, the
numerator of which is the actual number of days in such period, and the
denominator of which is three hundred and sixty (360).

26

 


--------------------------------------------------------------------------------


 

“Permitted Holdings” means Development Activity, Raw Land, Securities,
Non-Multifamily Residential Property, Investment Mortgages, and Investment
Affiliates.

“Permitted Liens” means:

a.             Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;

b.             statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than sixty (60) days delinquent or which
are being contested in good faith in accordance with the terms hereof;

c.             deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;

d.             utility deposits and other deposits to secure the performance of
bids,      trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

e.             Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;

f.              easements, rights-of-way, zoning restrictions, other similar
charges or encumbrances and all other items listed on Schedule B to the owner’s
title insurance policies, except in connection with any Indebtedness, for any of
the Real Property Assets, so long as the foregoing do not interfere in any
material respect with the use or ordinary conduct of

27

 


--------------------------------------------------------------------------------


the business of the owner and do not diminish in any material respect the value
of the Property to which it is attached or for which it is listed;

g.             Liens and judgments (i) which have been or will be bonded (and
the Lien thereby removed other than on any cash or securities serving as
security for such bond) or released of record within thirty (30) days after the
date such Lien or judgment is entered or filed against EQR, Borrower, or any
Subsidiary, or (ii) which are being contested in good faith by appropriate
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;

h.             Liens on Property of the Borrower, EQR or the Subsidiaries of
either or both (other than Qualifying Unencumbered Property) securing
Indebtedness which may be incurred or remain outstanding without resulting in an
Event of Default hereunder; and

i.              Liens in favor of the Borrower, EQR or a Consolidated Subsidiary
against any asset of Borrower, any Consolidated Subsidiary or any Investment
Affiliate.

“Person” means an individual, a corporation, a partnership, an association, a
trust, a limited liability company or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“principal financial center” means, when used in reference to an Alternate
Currency, (a) in the case of British Pounds Sterling, London, England, and (b)
in the case of Euros, Frankfurt am Main, Germany.

“Pro Rata Share” means, with respect to any Bank, as applicable, (a) a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Dollar Commitment and the denominator of which shall be the aggregate
amount of all of the Banks’ Dollar Commitments, (b) a fraction (expressed as a
percentage), the numerator of which shall be the amount of such Bank’s Alternate
Currency Commitment and the denominator of which shall be the aggregate amount
of all of the applicable

28

 


--------------------------------------------------------------------------------


Banks’ Alternate Currency Commitments, or (c) a fraction (expressed as a
percentage), the numerator of which shall be such Bank’s Commitment and the
denominator of which shall be the aggregate amount of all of the Banks’
Commitments, in each case as adjusted from time to time in accordance with the
provisions of this Agreement.

“Property” means, with respect to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned or leased
by such Person.

“Public Debt” shall have the meaning set forth in Section 9.18(a) hereof.

“Qualified Borrower” means a foreign or domestic limited partnership,  limited
liability company or other business entity duly organized under the laws of its
jurisdiction of formation of which the Borrower (or a Person that is owned and
controlled by the Borrower) is the sole general partner or managing member, the
Indebtedness of which, in all cases, can be guaranteed by the Borrower pursuant
to the provisions of the Borrower’s organizational documents pursuant to the
Qualified Borrower Guaranty, and with respect to which a Qualified Borrower
Guaranty has been executed and delivered.

“Qualified Borrower Guaranty” means a full and unconditional guaranty of payment
in the form of Exhibit I attached hereto, enforceable against Borrower for the
payment of a Qualified Borrower’s debt or obligation to the Banks.

“Qualified Institution” shall have the meaning set forth in Section 9.6(c)
hereof.

“Qualified Joint Venture Partner” means (a) pension funds, insurance companies,
banks, investment banks or similar institutional entities, each with significant
experience in making investments in commercial real estate, and (b) commercial
real estate companies of similar quality and experience.

“Qualifying Unencumbered Property” means any Property (including Raw Land and
Property with Development Activity) from time to time which is owned directly or
indirectly in fee (or ground leasehold) by Borrower, EQR, a Financing
Partnership or a Joint Venture Subsidiary, which (i) is Raw Land, Construction
Property, Redevelopment Property, Condo Property or an operating multifamily
residential property, (ii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to a
Lien which secures Indebtedness of any Person other than Permitted Liens, (iii)
is not subject (nor are any equity interests in such Property that are owned
directly or indirectly by Borrower or EQR subject) to any Negative Pledge, and
(iv) in the case of any Property that is owned by a Subsidiary of the Borrower
or EQR, is

29

 


--------------------------------------------------------------------------------


owned by a Subsidiary that does not have any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation except for guarantees
for borrowed money). In addition, in the case of any Property that is owned by a
Subsidiary of Borrower and/or EQR, if such Subsidiary shall commence any
proceeding under any bankruptcy, insolvency or similar law, or any such
involuntary case shall be commenced against it and shall remain undismissed and
unstayed for a period of 90 days, then, simultaneously with the occurrence of
such conditions, such Property shall no longer constitute a Qualifying
Unencumbered Property.  Notwithstanding the foregoing, for the purposes of this
definition, a Property shall be deemed to be wholly-owned by Borrower if such
Property shall be owned by a Down REIT or a wholly-owned Subsidiary of such Down
REIT.

“Rating Agencies” means, collectively, S&P, Moody’s and Fitch Ratings Inc.

“Raw Land” means Real Property Assets upon which no material improvements have
been commenced.

“Real Property Assets” means, as of any time, the real property assets
(including interests in participating mortgages in which the Borrower’s interest
therein is characterized as equity according to GAAP) owned directly or
indirectly by the Borrower, EQR and the Consolidated Subsidiaries of either or
both at such time.

“Recourse Debt” shall mean Indebtedness that is not Non-Recourse Indebtedness.

“Redevelopment Property” means a property (other than a Condo Property) owned by
the Borrower or its Consolidated Subsidiaries or Investment Affiliates where the
existing building or other improvements or a portion thereof are undergoing
renovation and redevelopment that will either (a) disrupt the occupancy of at
least thirty percent (30%) of the square footage of such property or (b)
temporarily reduce the Consolidated EBITDA attributable to such property by more
than thirty percent (30%) as compared to the immediately preceding comparable
prior period.

“Redevelopment Property Value”  means the greater of (a) the EBITDA generated by
a Redevelopment Property for the quarter immediately prior to the commencement
of the redevelopment divided by the FMV Cap Rate (or Borrower’s Share thereof
with respect to any Redevelopment Property owned by a Consolidated Subsidiary or
an Investment Affiliate), and (b) the undepreciated book value (cost basis plus
improvements) of such Redevelopment Property (or Borrower’s Share thereof with
respect to any Redevelopment Property owned by a Consolidated Subsidiary or an

30

 


--------------------------------------------------------------------------------


Investment Affiliate).  A  Redevelopment Property shall be valued as a
Stabilized Property following the sixth full fiscal quarter after the fiscal
quarter in which substantial completion of the redevelopment occurred.

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time.

“Required Banks” means at any time Banks having at least 51% of the aggregate
amount of the Commitments or, if the Commitments shall have been terminated,
holding Notes evidencing at least 51% of the aggregate unpaid principal amount
of the Loans (provided, that in the case of Swingline Loans, the amount of each
Bank’s funded participation interest in such Swingline Loans shall be considered
for purposes hereof as if it were a direct loan and not a participation
interest, and the aggregate amount of Swingline Loans owing to the Swingline
Lender shall be considered for purposes hereof as reduced by the amount of such
funded participation interests).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“Secured Debt” means Indebtedness of EQR and Borrower (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of any
Indebtedness of any Consolidated Subsidiary or Investment Affiliate, (i) the
payment of which is secured by a Lien on any Property owned or leased by EQR,
Borrower, or any Consolidated Subsidiary or Investment Affiliate of either or
both, or (ii) which is unsecured Indebtedness of any Consolidated Subsidiary or
Investment Affiliate of Borrower or EQR, which Consolidated Subsidiary or
Investment Affiliate is not a guarantor of the Obligations and which
Indebtedness is not recourse to the Borrower or EQR (other than for Customary
Non-Recourse Carve-Outs), or (iii) which is Unsecured Tax Exempt Indebtedness.

“Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, all of which shall be passive
investments.

“Sharing Event” means (i) the occurrence of an Event of Default with respect to
the Borrower or EQR under clauses (f) or (g) of Section 6.1,or (ii) the
acceleration of the Loans pursuant to Article VI.

 

31

 


--------------------------------------------------------------------------------


“Solvent” means, with respect to any Person, that the fair saleable value of
such Person’s assets exceeds the Indebtedness of such Person.

“Special Deposits” has the meaning set forth in Schedule 1.1 attached hereto.

“Spot Rate” means the rate determined by the Administrative Agent or the
Fronting Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the Fronting Bank shall obtain such spot rate from Reuters (or other
commercially available source providing quotations of the spot rate as selected
by Administrative Agent from time to time); and provided further that the
Fronting Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternate Currency.

“Stabilized Property” means all Properties except (i) any Acquisition Property,
Construction Property or Redevelopment Property until such Property has become a
Stabilized Property in accordance with the definitions of Acquisition Property
Value, Construction Property Value and Redevelopment Property Value, (ii) any
Property described in clause (v) of the definition of Non-Stabilized Property
Value until such Property has become a Stabilized Property in accordance with
such definition, and (iii) any Condo Property.

“Stabilized Property Value” means the EBITDA generated by a Stabilized Property
divided by the FMV Cap Rate (or Borrower’s Share thereof with respect to any
Stabilized Property owned by a Consolidated Subsidiary or an Investment
Affiliate).  Any Stabilized Property which generates negative EBITDA will have a
Stabilized Property Value of zero.

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Borrower and/or EQR.

“Swingline Borrowing” has the meaning set forth in Section 1.3.

“Swingline Commitment” has the meaning set forth in Section 2.18(a).

32

 


--------------------------------------------------------------------------------


“Swingline Lender” means Bank of America, N.A., in its capacity as Swingline
Lender hereunder, and its permitted successors in such capacity in accordance
with the terms of this Agreement.

“Swingline Loan” means a loan made or to be made by the Swingline Lender
pursuant to Section 2.18.

“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder, and its permitted successors in such capacity in
accordance with the terms of this Agreement.

“Taxes” means all federal, state, local and foreign income and gross receipts
taxes.

“Term” has the meaning set forth in Section 2.9.

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA.

“Unencumbered Asset Value” means the sum of (i) Stabilized Property Value of all
Qualifying Unencumbered Properties which are Stabilized Properties, (ii)
Non-Stabilized Property Value of all Qualifying Unencumbered Properties which
are Non-Stabilized Properties, (iii) the value of any Cash or Cash Equivalent
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of the Borrower) owned by Borrower, EQR or any wholly-owned
Subsidiary of either, and (iv) the undepreciated book value, determined in
accordance with GAAP, of readily marketable Securities and Investment Mortgages
owned by the Borrower, EQR or their

33

 


--------------------------------------------------------------------------------


wholly-owned Subsidiaries not subject to any Lien, plus (v) Borrower’s Share of
the value of any Cash or Cash Equivalents (including Cash or Cash Equivalents
held in restricted Section 1031 accounts under the control of a non-wholly owned
Consolidated Subsidiary or by an Investment Affiliate) owned by any such
Consolidated Subsidiary or Investment Affiliate, plus (vi) Borrower’s Share of
the undepreciated book value, determined in accordance with GAAP, of readily
marketable Securities and Investment Mortgages owned by any non-wholly owned
Consolidated Subsidiary or Investment Affiliate, provided, however, that the
aggregate value of those items set forth in clauses (iv) and (vi) shall not
exceed thirty percent (30%) of Unencumbered Asset Value.

“Unimproved Assets” means Real Property Assets, other than Raw Land, upon which
no material improvements have been completed which completion is evidenced by a
certificate of occupancy or its equivalent and is less than 90% leased in the
aggregate (based upon number of units).

“United States” means the United States of America, including the fifty states
and the District of Columbia.

“Unsecured Debt” means Indebtedness of EQR, on a consolidated basis, which is
not Secured Debt.

“Unused Commitments” shall mean an amount equal to all unadvanced funds (other
than unadvanced funds in connection with any construction loan) which any third
party is obligated to advance to Borrower or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.

34

 


--------------------------------------------------------------------------------


SECTION 1.2         Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants and, with respect to financial covenants
including the related definitions, except for eliminating the effects of FIN
46(R)) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative
Agent; provided that for purposes of references to the financial results and
information of “EQR, on a consolidated basis,” EQR shall be deemed to own one
hundred percent (100%) of the partnership interests in Borrower; and provided
further that, if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article V to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Banks wish to amend Article V for
such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the Borrower and the Required
Banks.

SECTION 1.3         Types of Borrowings.  The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans and Swingline Loans,
have the same initial Interest Period.  Borrowings are classified for purposes
of this Agreement either by reference to the pricing of Loans comprising such
Borrowing (e.g., a “Fixed Rate Borrowing” is a Euro-Dollar Borrowing or a Money
Market Borrowing (excluding any such Borrowing consisting of Money Market LIBOR
Loans bearing interest at the Base Rate pursuant to Article VIII), and a
“Euro-Dollar Borrowing” is a Borrowing comprised of Euro-Dollar Loans and an
“Alternate Currency Borrowing” is a Borrowing comprised of Euro-Dollar Loans
denominated in an Alternate Currency) or by reference to the provisions of
Article II under which participation therein is determined (i.e., a “Committed
Borrowing” is a Borrowing under Section 2.1 in which all Banks participate in
proportion to their Commitments, while a “Money Market Borrowing” is a Borrowing
under Section  in which a Bank’s share is determined on the basis of its bid in
accordance therewith, and a “Swingline Borrowing” is a Borrowing under Section
2.18 in which only the Swingline Lender participates (subject to the provisions
of said Section 2.18)).

35

 


--------------------------------------------------------------------------------


ARTICLE II



THE CREDITS

SECTION 2.1         Commitments to Lend.

(a)           Each Bank severally agrees, on the terms and conditions set forth
in this Agreement, (a) to make Committed Loans to the Borrower or to any
Qualified Borrower and participate in Letters of Credit issued by the Fronting
Bank on behalf of the Borrower or the Qualified Borrowers pursuant to this
Article from time to time during the term hereof in amounts such that the
aggregate principal amount of Committed Loans plus such Bank’s Pro Rata Share of
Swingline Loans by such Bank at any one time outstanding together with such
Bank’s Pro Rata Share of the Letter of Credit Usage shall not exceed the Dollar
Equivalent Amount of its Commitment, and (b) in furtherance and clarification of
the foregoing, as to Banks with an Alternate Currency Commitment only, to
participate in Alternate Currency Letters of Credit issued by the Fronting Bank
on behalf of Borrower or the Qualified Borrowers pursuant to this Article and to
make Euro-Dollar Loans to Borrower and to the Qualified Borrowers denominated in
any Alternate Currency (provided (i) such Alternate Currency is readily
available to such Banks and is freely transferable and convertible to Dollars,
and (ii) the Reuters Monitor Money Rates Service (or any successor thereto)
reports a London Interbank Offered Rate for such Alternate Currency relating to
the applicable Interest Period, in an aggregate principal Dollar Equivalent
Amount not to exceed such Bank’s Alternate Currency Commitment. Each Borrowing
outstanding under this Section 2.1 shall be in an aggregate principal amount the
Dollar Equivalent Amount of which is $3,000,000, or an integral multiple of
$100,000 in excess thereof (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.2(b), or in any amount
required to reimburse the Fronting Bank for any drawing under any Letter of
Credit or to repay the Swingline Lender the amount of any Swingline Loan) and,
other than with respect to Money Market Loans and Swingline Loans, shall be made
from the several Banks ratably in proportion to their respective Commitments. 
In no event shall (i) the aggregate Dollar Equivalent Amount of Loans
outstanding at any time, plus outstanding Dollar Equivalent Amount of the Letter
of Credit Usage, exceed $1,500,000,000 (the “Facility Amount”), or (ii) the
aggregate Dollar Equivalent Amount of Loans denominated in an Alternate Currency
plus the outstanding aggregate Dollar Equivalent Amount of the Letter of Credit
Usage for Alternate Currency Letters of Credit exceed the Alternate Currency
Sublimit, with, in the case of both clauses (i) and (ii), Loans denominated in
Alternate Currencies and Letter of Credit Usage for Alternate Currency Letters
of Credit being marked to market monthly on the last Business Day of each month
and immediately prior to each Borrowing.  Notwithstanding any other provision of
this Agreement to the contrary, each Borrowing denominated in Dollars shall be
deemed to use the Dollar Commitments to the extent the Dollar Sublimit would not
be exceeded thereby, and to use the Alternate Currency Commitments if such
Alternate Currency Commitments are available in the

36

 


--------------------------------------------------------------------------------


event that the Dollar Commitments would be so exceeded. Subject to the
limitations set forth herein, any amounts repaid may be reborrowed.

(b)           Optional Increase in Commitments. At any time prior to the
Maturity Date, provided no Event of Default shall have occurred and then be
continuing, the Borrower may, if it so elects, increase the aggregate amount of
the Dollar Commitments and/or Alternate Currency Commitments (subject to proviso
(ii) in the next sentence), either by designating an Approved Bank not
theretofore a Bank to become a Bank (such designation to be effective only with
the prior written consent of the Administrative Agent, which consent will not be
unreasonably withheld) and/or by agreeing with an existing Bank or Banks that
such Bank’s Commitment (or such Banks’ Commitments) shall be increased.  Upon
execution and delivery by the Borrower and any such Bank or other financial
institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Bank shall have a Commitment as therein set
forth or such Approved Bank shall become a Bank with a Commitment as therein set
forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that:

(i)            the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and

(ii)           the amount of such increase does not cause the aggregate
Commitments to exceed $2,000,000,000, nor the Alternate Currency Commitments to
exceed $400,000,000.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.1(b), within five Business Days (in the case of any Base Rate Loans
then outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Committed Loans shall
be reallocated among the Banks such that the outstanding principal amount of
Committed Loans owed to each Bank shall be equal to such Bank’s Pro Rata Share
(as recalculated).  All payments, repayments and other disbursements of funds by
the Administrative Agent to Banks shall thereupon and, at all times thereafter,
be made in accordance with each Bank’s recalculated Pro Rata Share.

SECTION 2.2         Notice of Borrowing.

(a)           The Borrower shall give Administrative Agent notice not later than
10:00 a.m. (Dallas time) (x) one Business Day before each Base Rate Borrowing, 
(y) three Euro-Dollar Business Days before each Euro-Dollar Borrowing, or (z)
four (4)

37

 


--------------------------------------------------------------------------------


Business Days before each Euro-Dollar Borrowing denominated in an Alternate
Currency, specifying:

(i)            the date of such Borrowing, which shall be a Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(ii)           the aggregate amount of such Borrowing,

(iii)          whether the Loans comprising such Borrowing are to be Base Rate
Loans or Euro-Dollar Loans, and if Euro-Dollar Loans are requested other than in
Dollars, the type and amount of the Alternate Currency being requested,

(iv)          in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period, and

(v)           if such Borrowing is to be made by a Qualified Borrower, the
identity of such Qualified Borrower.

(b)           Borrower shall give the Administrative Agent, and the designated
Fronting Bank, written notice in the event that it desires to have letters of
credit (each, a “Letter of Credit”) issued, or to have Letters of Credit issued
on behalf of a Consolidated Subsidiary, Qualified Borrower or Investment
Affiliate, hereunder no later than 10:00 a.m., Dallas time, at least four (4)
Business Days prior to the date of such issuance.  Each such notice shall
specify (i) if Alternate Currency is requested, the type of the Alternate
Currency being requested, (ii) the designated Fronting Bank, (iii) the aggregate
amount of the requested Letters of Credit, (iv) the individual amount of each
requested Letter of Credit and the number of Letters of Credit to be issued, (v)
the date of such issuance (which shall be a Business Day), (vi) the name and
address of the beneficiary, (vii) the expiration date of the Letter of Credit
(which in no event shall be later than twelve (12) months after the Maturity
Date), (viii) the purpose and circumstances for which such Letter of Credit is
being issued and (ix) the terms upon which each such Letter of Credit may be
drawn upon.  If Borrower shall desire to have any Letter of Credit issued on
behalf of an Investment Affiliate, then, upon the reasonable request of any Bank
or the Administrative Agent, Borrower shall deliver to the Administrative Agent
any information with respect to such Investment Affiliate reasonably required to
comply with the provisions of Section 9.19.  Each such notice may be revoked
telephonically by the Borrower to the applicable Fronting Bank and the
Administrative Agent any time prior to the date of issuance of the Letter of
Credit by the applicable Fronting Bank, provided such revocation is confirmed in
writing by the Borrower to the Fronting Bank and the

38

 


--------------------------------------------------------------------------------


Administrative Agent within one (1) Business Day by facsimile.  Notwithstanding
anything contained herein to the contrary, the Borrower shall complete and
deliver to the Fronting Bank any required documentation in connection with any
requested Letter of Credit no later than two (2) Business Days prior to the
issuance thereof. No later than 10:00 a.m., Dallas time, on the date that is
four (4) Business Days prior to the date of issuance, the Borrower shall specify
a precise description of the documents and the verbatim text of any certificate
to be presented by the beneficiary of such Letter of Credit, which if presented
by such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that no
Letter of Credit shall require payment against a conforming draft to be made
thereunder prior to the third Business Day following the date that such draft is
presented if such presentation is made later than 10:00 A.M. Dallas time (except
that if the beneficiary of any Letter of Credit requests at the time of the
issuance of its Letter of Credit that payment be made on the same Business Day
against a conforming draft, such beneficiary shall be entitled to such a same
day draw, provided such draft is presented to the applicable Fronting Bank no
later than 10:00 A.M. Dallas time and provided further the Borrower shall have
requested to the Fronting Bank and the Administrative Agent that such
beneficiary shall be entitled to a same day draw). In determining whether to pay
on any Letter of Credit, the Fronting Bank shall be responsible only to
determine that the documents and certificates required to be delivered under the
Letter of Credit have been delivered and that they comply on their face with the
requirements of that Letter of Credit. The Administrative Agent shall provide
each of the Banks, quarterly, a summary of all outstanding Letters of Credit.

SECTION 2.3         Money Market Borrowings.

(a)           The Money Market Option.  From time to time during the Term, and
provided that at such time the Borrower maintains an Investment Grade Rating
from both S&P and Moody’s, the Borrower may, as set forth in this Section 2.3,
request the Banks during the Term to make offers to make Money Market Loans in
Dollars only to the Borrower, not to exceed, at such time, the lesser of (i)
fifty percent (50%) of the aggregate Commitments, and (ii) the aggregate
Commitments less all Loans and Letter of Credit Usage then outstanding.  Subject
to the provisions of this Agreement, the Borrower may repay any outstanding
Money Market Loan on any day which is a Euro-Dollar Business Day and any amounts
so repaid may be reborrowed, up to the amount available under this Section 2.3
at the time of such Borrowing, until the Business Day next preceding the
Maturity Date.  The Banks may, but shall have no obligation to, make such offers
and the Borrower may, but shall have no obligation to, accept any such offers in
the manner set forth in this Section 2.3.  It is hereby acknowledged and agreed
by the

39

 


--------------------------------------------------------------------------------


Borrower, the Administrative Agent and all the Banks party hereto that on the
Closing Date, the Money Market Loans previously made by JPMorgan Chase Bank and
U.S. Bank National Association under the Existing Revolving Credit Agreement,
and more particularly set forth on Schedule 2.3 hereto, shall be transferred to
this Agreement and shall be deemed to be Money Market Loans hereunder.

(b)           Money Market Quote Request.  When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Administrative Agent by facsimile transmission a request substantially in the
form of Exhibit B hereto (a “Money Market Quote Request”) so as to be received
not later than 10:30 A.M. (Dallas time) on (x) the fifth Euro-Dollar Business
Day prior to the date of Borrowing proposed therein, in the case of a LIBOR
Auction or (y) the Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or date as the Borrower and the Administrative Agent shall have mutually
agreed and shall have notified to the Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective) specifying:

1.             the proposed date of Borrowing, which shall be a Euro-Dollar
Business Day in the case of a LIBOR Auction or a Business Day in the case of an
Absolute Rate Auction,

2.             the aggregate amount of such Borrowing, which shall be $3,000,000
or a larger multiple of $100,000,

3.             the duration of the Interest Period applicable thereto (which
shall not be less than 7 days or more than 180 days), subject to the provisions
of the definition of Interest Period, and

4.             whether the Money Market Quotes requested are to set forth a
Money Market Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request.  No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or such other
number of days as the Borrower and the Administrative Agent may agree) of any
other Money Market Quote Request. Together with the delivery of each Money
Market Quote Request, Borrower shall pay to the Administrative Agent, a fee
equal to $2,500.

(c)           Invitation for Money Market Quotes.  Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Banks by

40

 


--------------------------------------------------------------------------------


facsimile or electronic transmission a copy thereof, which shall constitute an
invitation by the Borrower to each Bank to submit Money Market Quotes offering
to make the Money Market Loans to which such Money Market Quote Request relates
in accordance with this Section (an “Invitation for Money Market Quotes”).

(d)           Submission and Contents of Money Market Quotes.

1.             Each Bank may submit a Money Market Quote containing an offer or
offers to make Money Market Loans in response to any Invitation for Money Market
Quotes.  Each Money Market Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by facsimile
transmission at its offices specified in or pursuant to Section  not later than
(x) 2:00 P.M. (Dallas time) on the fourth Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 A.M.
(Dallas time) on the proposed date of Borrowing, in the case of an Absolute Rate
Auction (or, in either case, such other time or date as the Borrower and the
Administrative Agent shall have mutually agreed and shall have notified to the
Banks not later than the date of the Money Market Quote Request for the first
LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Money Market Quotes submitted by the Bank serving as
the Administrative Agent (or any affiliate of the Bank serving as the
Administrative Agent) in the capacity of a Bank may be submitted, and may only
be submitted, if the Bank serving as the Administrative Agent or such affiliate
notifies the Borrower of the terms of the offer or offers contained therein not
later than (x) one hour prior to the deadline for the other Banks, in the case
of a LIBOR Auction or (y) 15 minutes prior to the deadline for the other Banks,
in the case of an Absolute Rate Auction.  Subject to Articles III and VI, any
Money Market Quote so made shall be irrevocable except with the written consent
of the Administrative Agent given on the instructions of the Borrower.  Such
Money Market Loans may be funded by such Bank’s Designated Lender (if any) as
provided in Section 9.6(d), however, such Bank shall not be required to specify
in its Money Market Quote whether such Money Market Loans will be funded by such
Designated Lender.

2.             Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

(a)           the proposed date of Borrowing,

(b)           the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Bank, (x) must be $3,000,000 or a larger multiple
of $100,000, (y) may not exceed the principal amount of Money Market

41

 


--------------------------------------------------------------------------------


Loans for which offers were requested and (z) may be subject to an aggregate
limitation as to the principal amount of Money Market Loans for which offers
being made by such quoting Bank may be accepted,

(c)           in the case of a LIBOR Auction, the margin above or below the
applicable Euro-Dollar Rate (the “Money Market Margin”) offered for each such
Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,

(d)           in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute
Rate”) offered for each such Money Market Loan, and

(e)           the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

3.             Any Money Market Quote shall be disregarded if it:

(a)           is not substantially in conformity with Exhibit D hereto or does
not specify all of the information required by subsection (d)(2) above;

(b)           contains qualifying, conditional or similar language (except for
an aggregate limitation as provided in subsection (d)(2)(b) above);

(c)           proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes(except for an aggregate limitation
as provided in subsection (d)(2) above); or

(d)           arrives after the time set forth in subsection (d)(1).

(e)           Notice to Borrower.  The Administrative Agent shall promptly (and
in any event within one (1) Business Day after receipt thereof except with
respect to Money Market Absolute Rate Borrowings which shall be on the same day
as receipt thereof) notify the Borrower in writing of the terms (x) of any Money
Market Quote submitted by a Bank that is in accordance with subsection (d) and
(y) of any Money Market Quote that amends, modifies or is otherwise inconsistent
with a previous Money Market Quote submitted by such Bank with respect to the
same Money Market Quote Request.  Any such subsequent Money Market Quote shall
be disregarded by the

42

 


--------------------------------------------------------------------------------


Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote or modifies
the terms of such previous Money Market Quote to provide terms more favorable to
Borrower.  The Administrative Agent’s notice to the Borrower shall specify (A)
the aggregate principal amount of Money Market Loans for which offers have been
received for each Interest Period specified in the related Money Market Quote
Request, (B) the respective principal amounts and Money Market Margins or Money
Market Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

(f)            Acceptance and Notice by Borrower.  Not later than 10:30 A.M.
(Dallas time) on (x) the third Euro-Dollar Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective), the Borrower shall notify the
Administrative Agent of its acceptance or non-acceptance of the offers so
notified to it pursuant to subsection (e).  In the case of acceptance, such
notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted.  The
Borrower may accept any Money Market Quote in whole or in part; provided that:

1.             the aggregate principal amount of each Money Market Borrowing may
not exceed the applicable amount set forth in the related Money Market Quote
Request;

2.             the principal amount of each Money Market Borrowing must be
$3,000,000 or a larger multiple of $100,000;

3.             acceptance of offers may only be made on the basis of ascending
Money Market Margins or Money Market Absolute Rates, as the case may be; and

4.             the Borrower may not accept any offer that is described in
subsection (d)(3) or that otherwise fails to comply with the requirements of
this Agreement.

(g)           Allocation by Administrative Agent.  If offers are made by two or
more Banks with the same Money Market Margins or Money Market Absolute Rates, as
the case may be, for a greater aggregate principal amount than the amount in
respect of

43

 


--------------------------------------------------------------------------------


which such offers are permitted to be accepted for the related Interest Period,
the principal amount of Money Market Loans in respect of which such offers are
accepted shall be allocated by the Administrative Agent among such Banks as
nearly as possible (in multiples of $100,000, as the Administrative Agent may
deem appropriate) in proportion to the aggregate principal amounts of such
offers.   The Administrative Agent shall promptly (and in any event within one
(1) Business Day after such offers are accepted except with respect to Money
Market Absolute Rate Borrowings which shall be on the same day as such offers
are accepted) notify the Borrower and each such Bank in writing of any such
allocation of Money Market Loans.  Determinations by the Administrative Agent of
the allocation of Money Market Loans shall be conclusive in the absence of
manifest error.

(h)           Notification by Administrative Agent.  Upon receipt of the
Borrower’s Notice of Money Market Borrowing in accordance with Section 2.3(f),
the Administrative Agent shall, on the date such Notice of Money Market
Borrowing is received by the Administrative Agent, promptly notify each Bank
(and such Notice of Money Market Borrowing shall not thereafter be revocable by
the Borrower) (i) of the principal amount of the Money Market Borrowing accepted
by the Borrower, and (ii) of such Bank’s share (if any) of such Money Market
Borrowing. A Bank who is notified that it has been selected to make a Money
Market Loan may designate its Designated Lender (if any) to fund such Money
Market Loan on its behalf, as described in Section 9.6(d).  Any Designated
Lender which funds a Money Market Loan shall on and after the time of such
funding become the obligee under such Money Market Loan and be entitled to
receive payment thereof when due.  No Bank shall be relieved of its obligation
to fund a Money Market Loan, and no Designated Lender shall assume such
obligation, prior to the time the applicable Money Market Loan is funded.

(i)            Funding of Committed Loans Not Affected. Notwithstanding anything
to the contrary contained herein, each Bank shall be required to fund its Pro
Rata Share of Committed Loans in accordance with  Section 2.1 hereof despite the
fact that any Bank’s Commitment may have been or may be exceeded as a result of
such Bank’s making of Money Market Loans.

SECTION 2.4         Notice to Banks; Funding of Loans.

(a)           Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, promptly notify each Bank
of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested

44

 


--------------------------------------------------------------------------------


by the Borrower) and such Notice of Borrowing shall not thereafter be revocable
by the Borrower, unless Borrower shall pay any applicable expenses pursuant to
Section 2.13.

(b)           Not later than 1:00 p.m. (Dallas time or, in the case of any
Alternate Currency Borrowing, local time to the principal financial center of
the Alternate Currency in question) on the date of each Borrowing as indicated
in the Notice of Borrowing, each Bank shall (except as provided in subsection
(c) of this Section) make available its share of such Borrowing in Federal funds
or the applicable Alternate Currency immediately available in Dallas (or, in the
case of any Alternate Currency Borrowing, the principal financial center of the
Alternate Currency in question), to the Administrative Agent at its address
referred to in Section 9.1.  If the Borrower has requested the issuance of a
Letter of Credit, no later than 12:00 Noon (Dallas time) on the date of such
issuance as indicated in the notice delivered pursuant to Section 2.2(b), the
Fronting Bank shall issue such Letter of Credit in the amount so requested and
deliver the same to the Borrower or to the applicable Qualified Borrower or, at
the instruction of the Borrower or the applicable Qualified Borrower, to the
beneficiary thereof, with a copy thereof to the Administrative Agent. 
Immediately upon the issuance of each Letter of Credit by the Fronting Bank,
such Fronting Bank shall be deemed to have sold and transferred to each other
Bank with a Dollar Commitment or Alternate Currency Commitment, as applicable,
and each such other Bank shall be deemed, and hereby agrees, to have irrevocably
and unconditionally purchased and received from the Fronting Bank, without
recourse or warranty, an undivided interest and a participation in such Letter
of Credit, any drawing thereunder, and the obligations of the Borrower hereunder
with respect thereto, and any security therefor or guaranty pertaining thereto,
in an amount equal to such Bank’s ratable share thereof (based upon the ratio
its Dollar Commitment or Alternate Currency Commitment, as applicable, bears to
the aggregate of all Dollar Commitments or Alternate Currency Commitments, as
applicable).  Upon any change in any of the Commitments in accordance herewith,
there shall be an automatic adjustment to such participations to reflect such
changed shares.  The Fronting Bank shall have the primary obligation to fund any
and all draws made with respect to such Letter of Credit notwithstanding any
failure of a participating Bank to fund its ratable share of any such draw.  The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to the Borrower or to the applicable Qualified Borrower and the
Fronting Bank shall make such Letter of Credit available to the Borrower or to
the applicable Qualified Borrower or, at the instruction of the Borrower or the
applicable Qualified Borrower, to the beneficiary thereof, at the Borrower’s
aforesaid address or at such address in the United States as Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof
or, in the case of an Alternate Currency Letter of Credit, at such address in
Europe or the United Kingdom or the United States as the Borrower or the
applicable Qualified Borrower shall request on the date of the issuance thereof.

45

 


--------------------------------------------------------------------------------


 

(c)           Not later than 3:00 p.m. (Dallas time) on the date of each
Swingline Borrowing as indicated in the applicable Notice of Borrowing, the
Swingline Lender shall make available such Swingline Borrowing in Federal funds
immediately available in Dallas, Texas, to the Administrative Agent at its
address referred to herein.

(d)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, but shall not be obligated to, make available to the
Borrower on such date a corresponding amount on behalf of such Bank.  If and to
the extent that such Bank shall not have so made such share available to the
Administrative Agent, such Bank and the Borrower severally agree to repay (or to
cause the applicable Qualified Borrower to repay) to the Administrative Agent
forthwith on demand, and in the case of the Borrower one (1) Business Day after
demand, such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower or such Qualified
Borrower  until the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.7 and (ii) in the case of such Bank,
the Federal Funds Rate.  If such Bank shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Bank’s
Loan included in such Borrowing as of the date of such Borrowing for purposes of
this Agreement.

(e)           Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds or to the Borrower or
the applicable Qualified Borrower in the applicable Alternate Currency
immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing.

SECTION 2.5         Notes.

(a)           The Loans of each Bank shall be evidenced by a single Note made by
the Borrower or any Qualified Borrower payable to the order of such Bank for the
account of its Applicable Lending Office.

(b)           Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type (including Swingline Loans
and Money Market Loans) be evidenced by a separate Note in an amount equal to
the aggregate unpaid principal amount of such Loans. Any additional costs
incurred by the

46

 


--------------------------------------------------------------------------------


Administrative Agent, the Borrower or the Banks in connection with preparing
such a Note shall be at the sole cost and expense of the Bank requesting such
Note. In the event any Loans evidenced by such a Note are paid in full prior to
the Maturity Date, any such Bank shall return such Note to Borrower.  Each such
Note shall be in substantially the form of Exhibit A-2 hereto with appropriate
modifications to reflect the fact that it evidences solely Loans of the relevant
type.  Upon the execution and delivery of any such Note, any existing Note
payable to such Bank shall be replaced or modified accordingly.  Each reference
in this Agreement to the “Note” of such Bank shall be deemed to refer to and
include any or all of such Notes, as the context may require.

(c)           Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank.  Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower or the applicable
Qualified Borrower with respect thereto, and may, if such Bank so elects in
connection with any transfer or enforcement of its Note, endorse on the
appropriate schedule appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding; provided that the failure of
any Bank to make any such recordation or endorsement shall not affect the
obligations of the Borrower or applicable Qualified Borrower hereunder or under
the Notes.  Each Bank is hereby irrevocably authorized by the Borrower and each
Qualified Borrower so to endorse its Note and to attach to and make a part of
its Note a continuation of any such schedule as and when required.

(d)           The Committed Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date. The Swingline Loans shall
mature, and the principal amount thereof shall be due and payable, in accordance
with Section 2.18(b)(iii).

(e)           Each Money Market Loan included in any Money Market Borrowing
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the earlier to occur of (i) last day
of the Interest Period applicable to such Borrowing or (ii) the Maturity Date.

(f)            There shall be no more than fifteen (15) (twenty (20) in the
event Borrower exercises its option to increase the Commitments under Section
2.1(b)) Euro-Dollar Groups of Loans and Money Market Loans outstanding at any
one time, of which, no more than five (5) Euro-Dollar Groups of Loans may be
Alternate Currency Loans with Interest Periods of less than one (1) month.

47

 


--------------------------------------------------------------------------------


 

SECTION 2.6         Method of Electing Interest Rates.

(a)           The Loans included in each Committed Borrowing shall bear interest
initially at the type of rate specified by the Borrower or the applicable
Qualified Borrower in the applicable Notice of Borrowing.  Thereafter, the
Borrower or the applicable Qualified Borrower (or the Borrower on behalf of the
applicable Qualified Borrower) may from time to time elect to change or continue
the type of interest rate borne by each Group of Loans (subject in each case to
the provisions of Article VIII), as follows:

(i)            if such Loans are Base Rate Loans, the Borrower or the applicable
Qualified Borrower may elect to convert all or any portion of such Loans to
Euro-Dollar Loans as of any Euro-Dollar Business Day;

(ii)           if such Loans are Euro-Dollar Loans, (a) denominated in Dollars,
the Borrower or the applicable Qualified Borrower (or the Borrower on behalf of
the applicable Qualified Borrower) may elect to convert all or any portion of
such Loans to Base Rate Loans and/or elect to continue all or any portion of
such Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, or (b) denominated in an Alternate Currency, the Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) may elect to continue all or any portion of such Loans as
Euro-Dollar Loans for an additional Interest Period or additional Interest
Periods, in each case effective on the last day of the then current Interest
Period applicable to such Loans, or on such other date designated by Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) in the Notice of Interest Rate Election provided Borrower or
the applicable Qualified Borrower (or the Borrower on behalf of the applicable
Qualified Borrower) shall pay any losses pursuant to Section 2.13.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days before the conversion or continuation selected in such notice is
to be effective.  A Notice of Interest Rate Election may, if it so specifies,
apply to only a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group of Loans, (ii) the portion to which such Notice of
Interest Rate Election applies, and the remaining portion to which it does not
apply, are each an amount, the Dollar Equivalent Amount of which is $500,000 or
any larger multiple of $100,000, (iii) there shall be no more than fifteen (15)
(twenty (20) in the event Borrower exercises its option to increase the
Commitments under Section 2.1(b)) Euro-Dollar Groups of Loans and Money Market
Loans outstanding at any one time, of which, no more than five (5) Euro-Dollar
Groups of Loans may be Alternate Currency Loans with Interest Periods of less
than 30 days, (iv) no Committed Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing, and
(v) no Interest Period shall extend beyond the Maturity Date.

48

 


--------------------------------------------------------------------------------


 

(b)                   Each Notice of Interest Rate Election shall specify:

(i)                    the Group of Loans (or portion thereof) to which such
notice applies;

(ii)                   the date on which the conversion or continuation selected
in such notice is to be effective, which shall comply with the applicable clause
of subsection (a) above;

(iii)                  if the Loans comprising such Group of Loans are to be
converted, the new type of Loans and, if such new Loans are Euro-Dollar Loans,
the duration of the initial Interest Period applicable thereto; and

(iv)          if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)           Upon receipt of a Notice of Interest Rate Election from the
Borrower or the applicable Qualified Borrower pursuant to subsection (a) above,
the Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or the applicable Qualified Borrower) and such notice
shall not thereafter be revocable by the Borrower or the applicable Qualified
Borrower.  If the Borrower or Qualified Borrower fails to deliver a timely
Notice of Interest Rate Election to the Administrative Agent for any Group of
Loans which are Euro-Dollar Loans, such Loans shall be converted into Base Rate
Loans or, in the case of Euro-Dollar Loans denominated in an Alternate Currency,
continued as a Euro-Dollar Loan with an Interest Period of one (1) month, on the
last day of the then current Interest Period applicable thereto.

(d)           If the Borrower shall fail to pay any principal of or interest on
any Money Market Loan when due, such Money Market Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the Base
Rate until (in the case of a failure to pay interest) such failure shall become
an Event of Default and thereafter (or immediately in the case of a failure to
pay principal) at a rate per annum equal to the sum of 2% plus the Base Rate for
such day.

49

 


--------------------------------------------------------------------------------


 

SECTION 2.7         Interest Rates.

(a)           Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.6
or at the Maturity Date, at a rate per annum equal to the Base Rate plus the
Applicable Margin for Base Rate Loans for such day.  Such interest shall be
payable on the first Business Day of each month.

(b)           Subject to Section 8.1, each Euro-Dollar Loan shall bear interest
on the outstanding principal amount thereof, for each day during the Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Applicable Margin for Euro-Dollar Loans for such day plus the Euro-Dollar Rate
applicable to such Interest Period.  Such interest shall be payable on the 
first Business Day of each month, as well as on the date of any prepayment of
any such Euro-Dollar Loan.

(c)           Subject to Section , each Money Market LIBOR Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Euro-Dollar Rate
for such Interest Period (determined in accordance with Section 2.7(b) as if the
related Money Market LIBOR Borrowing were a Euro-Dollar Borrowing) plus (or
minus) the Money Market Margin quoted by the Bank making such Loan in accordance
with Section .  Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section .  Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than one month, at intervals of one month after the first day
thereof.  Any overdue principal of or interest on any Money Market Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the Base Rate until (in the case of a failure to pay interest) such
failure shall become an Event of Default and thereafter (or immediately in the
case of the failure to pay principal) at a rate per annum equal to the sum of 2%
plus the Base Rate for such day.

(d)           In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).

50

 


--------------------------------------------------------------------------------


 

(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder.  The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.

SECTION 2.8         Fees.

(a)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of the Banks ratably in proportion to their respective
Commitments a facility fee (the “Facility Fee”) on the aggregate Commitments at
the respective percentages per annum based upon the range into which the
Borrower’s Credit Rating then falls, in accordance with the following table. 
The facility fee shall be payable in arrears on each January 1, April 1, July 1
and October 1 during the Term, and on the Maturity Date.

Less than BBB-/ Baa3

 

0.250%

BBB-/Baa3

 

0.200%

BBB/Baa2

 

0.150%

BBB+/Baa1

 

0.125%

A-/A3

 

0.100%

>A/A2

 

0.100%

 

Any change in the Borrower’s Credit Rating causing it to move into a different
range on the table shall effect an immediate change in the applicable percentage
per annum.  In the event that the Borrower receives Credit Ratings that are not
equivalent, the applicable percentage per annum shall be based upon the higher
of the Credit Ratings from S&P or Moody’s.  In the event that only one (1)
Rating Agency has set the Borrower’s Credit Rating, then the applicable
percentage per annum shall be based on such single Credit Rating.

(b)           Letter of Credit Fee.  During the Term, the Borrower shall pay, or
shall cause the applicable Qualified Borrower to pay, to the Administrative
Agent, for the account of the Banks in proportion to their interests in respect
of issued and undrawn Letters of Credit, a fee (a “Letter of Credit Fee”) in an
amount, provided that no Event of Default shall have occurred and be continuing,
equal to a rate per annum equal to the then percentage per annum of the
Applicable Margin with respect to Euro-Dollar Loans less 0.075%, on the daily
average of such issued and undrawn Letters of Credit, which fee shall be
payable, in arrears, on each January 1, April 1, July 1 and October 1 during the
Term, and on the Maturity Date, and, if and to the extent that the term of any
Letter of Credit shall extend beyond the Maturity Date, on each January 1, April
1, July 1 and

51

 


--------------------------------------------------------------------------------


October 1 until all Letters of Credit shall have expired and/or been returned
and on the date such final Letter of Credit expires or is returned.  From the
occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.

(c)           Fronting Bank Fee.  The Borrower or the applicable Qualified
Borrower shall pay any Fronting Bank, for its own account, a fee (a “Fronting
Bank Fee”) at a rate per annum equal to the greater of (x) .075% of the issued
and undrawn amount of the Letters of Credit issued by such Fronting Bank and (y)
$500 per Letter of Credit, which fee shall be in addition to and not in lieu of,
the Letter of Credit Fee.  The Fronting Bank Fee shall be payable in arrears on
each January 1, April 1, July 1 and October 1 during the Term, and on the
Maturity Date, on each January 1, April 1, July 1 and October 1 until all
Letters of Credit shall have expired and/or been returned and on the date such
final Letter of Credit expires or is returned. In addition, Borrower shall pay
directly to the Fronting Bank for its own account, the customary processing
fees, charges and expenses of the Fronting Bank in connection with the issuance,
administration or extension of letters of credit as from time to time in effect.

(d)           Fees Non-Refundable.  All fees set forth in this Section 2.8 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable.  The obligation of the Borrower
to pay such fees in accordance with the provisions hereof shall be binding upon
the Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.

SECTION 2.9         Maturity Date .   The term (the “Term”) of the Commitments
(and each Bank’s obligations to make Loans) shall terminate and expire on the
Maturity Date.  Upon the date of the termination of the Term, any Loans then
outstanding (together with accrued interest thereon and all other Obligations
other than with respect to Letters of Credit) shall be due and payable on such
date.

SECTION 2.10       Intentionally Omitted.

SECTION 2.11       Optional Prepayments and Optional Decreases and Termination.

(a)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (which shall promptly notify each of the Banks), prepay
any Group of Loans which are Base Rate Loans(or any Money Market Borrowing
bearing interest at the Base Rate pursuant to Section 8.1), in whole at any
time, or from time to time in part in amounts aggregating One Million Dollars
($1,000,000) or any larger

52

 


--------------------------------------------------------------------------------


multiple of One Hundred Thousand Dollars ($100,000), by paying the principal
amount to be prepaid.  The Borrower may, from time to time on any Business Day
so long as prior notice is given to the Administrative Agent and Swingline
Lender no later than 1:00 p.m. (Dallas time) on the day on which Borrower
intends to make such prepayment, prepay any Swingline Loans in whole or in part
in amounts aggregating $100,000 or a higher integral multiple of $100,000 (or,
if less, the aggregate outstanding principal amount of all Swingline Loans then
outstanding) by paying the principal amount to be prepaid no later than 2:00
p.m. (Dallas time) on such day.  Each such optional prepayment shall be applied
to prepay ratably the Loans of the several Banks included in such Group of Loans
or Borrowing(or the Swingline Lender in the case of Swingline Loans) included in
such Group of Loans or Borrowing.

(b)           The Borrower may, upon at least one (1) Euro-Dollar Business Day’s
notice to the Administrative Agent (which shall promptly notify each of the
Banks), prepay any Euro-Dollar Loan as of the last day of the Interest Period
applicable thereto.  Except as provided in Article VIII and except with respect
to any Euro-Dollar Loan which has been converted to a Base Rate Loan pursuant to
Section 8.2, 8.3 or 8.4 hereof, the Borrower may not prepay all or any portion
of the principal amount of any Euro-Dollar Loan prior to the end of the Interest
Period applicable thereto unless the Borrower shall also pay any applicable
expenses pursuant to Section 2.13.  Any such prepayment shall be upon at least
three (3) Euro-Dollar Business Days’ notice to the Administrative Agent.  Each
such optional prepayment shall be in the amounts set forth in Section 2.11(a)
above and shall be applied to prepay ratably the Loans of the Banks included in
any Group of Loans which are Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.

(c)           The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (by 11:00 a.m Dallas time or local time to the
principal financial center of the Alternate Currency in question, as applicable,
on such Business Day), reimburse the Administrative Agent for the benefit of the
Fronting Bank for the amount of any drawing under a Letter of Credit in whole or
in part in any amount.

(d)           The Borrower may at any time return, or cause to be returned, any
undrawn Letter of Credit to the Fronting Bank in whole, but not in part, and the
Fronting Bank within a reasonable period of time shall give the Administrative
Agent and each of the Banks notice of such return.

(e)           The Borrower may at any time and from time to time cancel all or
any part of the Dollar Commitments or the Alternate Currency Commitments. If
there are

53

 


--------------------------------------------------------------------------------


Loans then outstanding or, if there are no Loans outstanding at such time as to
which the Commitments with respect thereto are being cancelled, upon at least
one (1) Business Day’s notice to the Administrative Agent (which shall promptly
notify each of the Banks), whereupon, in either event, all or such portion of
the Commitments, as applicable, shall terminate as to the Banks, pro rata on the
date set forth in such notice of cancellation, and, if there are any Loans then
outstanding, Borrower shall prepay, as applicable, all or such portion of Loans
outstanding on such date in accordance with the requirements of Section 2.11(a)
and (b). In no event shall the Borrower be permitted to cancel Commitments for
which a Letter of Credit has been issued and is outstanding unless the Borrower
returns (or causes to be returned) such Letter of Credit to the Fronting Bank.
Borrower shall be permitted to designate in its notice of cancellation which
Loans, if any, are to be prepaid.  A reduction of the Commitments pursuant to
this Section 2.11(e) shall not effect a reduction in the Swingline Commitment
(unless so elected by the Borrower) until the aggregate Commitments have been
reduced to an amount equal to or less than the Swingline Commitment.

(f)            Any amounts so prepaid pursuant to Section 2.11 (a), (b), (c) or
(d) may be reborrowed. In the event Borrower elects to cancel all or any portion
of the Commitments and the Swingline Commitment pursuant to Section 2.11(e)
hereof, such amounts may not be reborrowed.

(g)           The Borrower may not prepay any portion of a Money Market Loan
except with the prior consent of the Bank or Designated Lender holding such
Money Market Loan.

SECTION 2.12       General Provisions as to Payments.

(a)           The Borrower or Qualified Borrower shall make each payment of
interest on the Loans and of fees hereunder, not later than 12:00 Noon (Dallas
time or local time to the principal financial center of the Alternate Currency
in question, as applicable) on the date when due, in Federal or other funds
immediately available in Dallas, or, in the case of any Alternate Currency
Loans, in the applicable Alternate Currency immediately available in the
principal financial center of the Alternate Currency in question, to the
Administrative Agent at its address referred to in Section 9.1.  The
Administrative Agent will promptly (and if received prior to 12:00 noon, on the
same Business Day, if received after 12:00 noon on the immediately following
Business Day) distribute to each Bank its ratable share (or applicable share
with respect to Money Market Loans) of each such payment received by the
Administrative Agent for the account of the Banks.  If and to the extent that
the Administrative Agent shall receive any such payment for the account of the
Banks on or before 12:00 Noon (Dallas time or local time to the principal
financial center of the Alternate Currency in question, as applicable)

54

 


--------------------------------------------------------------------------------


on any Business Day, and Administrative Agent shall not have distributed to any
Bank its applicable share of such payment on such Business Day, Administrative
Agent shall distribute such amount to such Bank together with interest thereon,
for each day from the date such amount should have been distributed to such Bank
until the date Administrative Agent distributes such amount to such Bank, at the
Federal Funds Rate.  Whenever any payment of principal of, or interest on the
Base Rate Loans or Swingline Loans or of fees shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day.  Whenever any payment of principal of, or interest on,
the Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business
Day, the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day.  Whenever any payment of principal of, or
interest on, the Money Market Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended  to the
next succeeding Euro-Dollar Business Day.  If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

(b)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower or Qualified Borrower, as the case may be, will not
make such payment in full, the Administrative Agent may assume that the Borrower
or Qualified Borrower, as the case may be, has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank.  If and to the extent that the
Borrower or Qualified Borrower, as the case may be, shall not have so made such
payment, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.

 

55

 


--------------------------------------------------------------------------------


SECTION 2.13       Funding Losses.  If the Borrower or a Qualified Borrower, as
the case may be, makes any payment of principal with respect to any Euro-Dollar
Loan or Money Market LIBOR Loan or Money Market Absolute Rate Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of the
Interest Period applicable thereto, or if the Borrower or a Qualified Borrower,
as the case may be, fails to borrow, continue or convert to any Euro-Dollar
Loans or Money Market LIBOR Loans or Money Market Absolute Rate Loans after
notice has been given to any Bank in accordance with Section 2.4(a) or 2.6, or
if Borrower or a Qualified Borrower, as the case may be, shall deliver a Notice
of Interest Rate Election specifying that a Euro-Dollar Loan or Money Market
LIBOR Loan or Money Market Absolute Rate Loan shall be converted on a date other
than the first (lst) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including
(without limitation) any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, continue or convert, provided that such
Bank shall have delivered to Administrative Agent and Administrative Agent shall
have delivered to the Borrower a certification as to the amount of such loss or
expense, which certification shall set forth in reasonable detail the basis for
and calculation of such loss or expense and shall be conclusive in the absence
of demonstrable error. In addition, the Borrower shall pay to the Administrative
Agent, for the account of the applicable Bank, any Mandatory Cost.

SECTION 2.14       Computation of Interest and Fees. All interest based on the
Euro-Dollar Rate (other than with respect to Loans denominated in Pounds
Sterling) and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). All interest based on the Base Rate and all interest on
Loans denominated in Pounds Sterling shall be computed on the basis of a year of
365 days (or, in the case of interest based on the Base Rate only, 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day).

SECTION 2.15       Use of Proceeds.  The Borrower shall use, or shall cause any
Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower; provided, however, that no Swingline Loan shall be used more
than once for the purpose of refinancing another Swingline Loan, in whole or
part.

56


--------------------------------------------------------------------------------


SECTION 2.16       Letters of Credit.

(a)           Subject to the terms contained in this Agreement and the other
Loan Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the Borrower or the Qualified Borrower and the Fronting Bank (subject to the
provisions of Section 2.2(b)) in an amount or amounts equal to the amount or
amounts requested by the Borrower; provided that, in the case of (i) Alternate
Currency Letter(s) of Credit, the Fronting Bank shall issue the same in the
Alternate Currency requested and (ii) Dollar Letter(s) of Credit, the Fronting
Bank shall issue the same in Dollars. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent Amount of the stated amount of such Letter of Credit in effect at
such time.

(b)           It is hereby acknowledged and agreed by the Borrower, the
Administrative Agent and all the Banks party hereto that on the Closing Date,
the letters of credit previously issued by Bank of America, N.A., and U.S. Bank
National Association  as “Fronting Bank” under the Existing Revolving Credit
Agreement, as well as by Bank of America, N.A. under a separate letter of credit
facility, and more particularly set forth on Schedule 2.16 hereto, shall be
transferred to this Agreement and shall be deemed to be Letters of Credit
hereunder.

(c)           The Letter of Credit Usage shall be no more than Six Hundred
Million Dollars ($600,000,000) at any one time (and in the case of Alternate
Currency Letters of Credit, no more than the Dollar Equivalent Amount of the
Alternate Currency Sublimit).

(d)           Intentionally Omitted.

(e)           In the event of any request for a drawing under any Letter of
Credit by the beneficiary thereunder, the Fronting Bank shall notify the
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on or before the date on which the Fronting Bank intends to
honor such drawing, and, except as provided in this subsection (e), the Borrower
shall reimburse the Fronting Bank, in immediately available funds, on the same
day on which such drawing is honored in an amount equal to the amount of such
drawing.  Notwithstanding anything contained herein to the contrary, however,
unless the Borrower shall have notified the Administrative Agent, and the
Fronting Bank prior to 11:00 a.m. (Dallas time) on the Business Day immediately
prior to the date of such drawing that the Borrower intends to reimburse the
Fronting Bank for the amount of such drawing with funds other than the proceeds
of the Loans, the Borrower shall be deemed to have timely given a Notice of
Borrowing pursuant to Section 2.2 to the Administrative Agent, requesting a
Borrowing of Base Rate

57


--------------------------------------------------------------------------------


Loans on the date on which such drawing is honored and in an amount equal to the
amount of such drawing.  Each Bank (other than the Fronting Bank) shall, in
accordance with Section 2.4(b), make available its Pro Rata Share of such
Borrowing to the Administrative Agent, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the Fronting Bank for the
amount of such draw.  Notwithstanding anything contained herein to the contrary,
however, in the case of Alternate Currency Letters of Credit, Borrower or, if
such Letter of Credit was issued on behalf of a Qualified Borrower, such
Qualified Borrower (which obligations of such Qualified Borrower are guaranteed
by Borrower pursuant to the Qualified Borrower Guaranty) shall reimburse any
drawing thereunder in the Alternate Currency in which such Alternate Currency
Letter(s) of Credit are denominated; provided, however, that if (x) any such
drawing is made at a time when there exists an Event of Default or (y) Borrower
shall not have notified the Administrative Agent and Fronting Bank prior to 11
a.m. (Dallas time) at least two (2) Business Days immediately prior to such
drawing that Borrower intends to reimburse Fronting Bank in the applicable
Alternate Currency, then, in either such case, such reimbursement shall instead
be made by payment in Dollars of the Dollar Equivalent Amount of such drawing
and in immediately available funds. In the event that any such Bank fails to
make available to the Fronting Bank the amount of such Bank’s participation on
the date of a drawing, the Fronting Bank shall be entitled to recover such
amount on demand from such Bank together with interest at the Federal Funds Rate
commencing on the date such drawing is honored, and the provisions of Section
9.16 shall otherwise apply to such failure.

(f)            If, after the date hereof, any change in any law or regulation or
in the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank) or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting Bank or such Bank to be material, the cost
to the Fronting Bank or any Bank of issuing or maintaining any Letter of Credit
or participating therein (excluding any costs already reflected in any Mandatory
Cost), then the Borrower shall pay to the Fronting Bank or such Bank, within 15
days after written demand by such Bank (with a copy to the Administrative
Agent), which demand shall be accompanied by a certificate showing, in
reasonable detail, the calculation of such amount or amounts, such additional
amounts as shall be required to compensate the Fronting Bank or such Bank for
such increased costs or reduction in amounts received or receivable hereunder. 
Each Bank will promptly notify the Borrower and the Administrative Agent of any
event of which it has

58


--------------------------------------------------------------------------------


knowledge, occurring after the date hereof, which will entitle such Bank to
compensation pursuant to this Section 2.16 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the reasonable judgment of
such Bank, be otherwise disadvantageous to such Bank.  If such Bank shall fail
to notify Borrower of any such event within 90 days following the end of the
month during which such event occurred, then Borrower’s liability for any
amounts described in this Section incurred by such Bank as a result of such
event shall be limited to those attributable to the period occurring subsequent
to the ninetieth (90th) day prior to the date upon which such Bank actually
notified Borrower of the occurrence of such event.  A certificate of any Bank
claiming compensation under this Section 2.16 and setting forth a reasonably
detailed calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of demonstrable error.  In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.

(g)           The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Fronting Bank and the Banks from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and disbursements) which the Fronting Bank or any
Bank may incur or be subject to as a result of (i) the issuance of the Letters
of Credit, other than to the extent of the bad faith, gross negligence or wilful
misconduct of the Fronting Bank or (ii) the failure of the Fronting Bank to
honor a drawing under any Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority, including by reason of court order
(collectively, “Governmental Acts”), other than to the extent of the bad faith,
gross negligence or wilful misconduct of the Fronting Bank.  As between the
Borrower and the Fronting Bank and each Bank, the Borrower assumes all risks of
the acts and omissions of any beneficiary with respect to its use, or misuses
of, the Letters of Credit issued by the Fronting Bank. In furtherance and not in
limitation of the foregoing, the Fronting Bank and the Banks shall not be
responsible (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or insufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit, other than as a result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
message, by mail, cable, telegraph, facsimile transmission, or otherwise; (v)
for errors in interpretation of any technical terms; (vi) for

59


--------------------------------------------------------------------------------


any loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any Letter of Credit or of the proceeds thereof;
(vii) for the misapplication by the beneficiary of any Letter of Credit of the
proceeds of such Letter of Credit; or (viii) for any consequence arising from
causes beyond the control of the Fronting Bank or any Bank, including any
Government Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank.  None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s or any Bank’s
rights and powers hereunder.  In furtherance and extension and not in limitation
of the specific provisions hereinabove set forth, any action taken or omitted by
the Fronting Bank under or in connection with the Letters of Credit issued by it
or the related certificates, if taken or omitted in good faith, shall not put
the Fronting Bank or any Bank under any resulting liability to the Borrower;
provided that, notwithstanding anything in the foregoing to the contrary, the
Fronting Bank will be liable to the Borrower for any damages suffered by the
Borrower or its Subsidiaries as a result of the Fronting Bank’s grossly
negligent or wilful failure to pay under any Letter of Credit after the
presentation to it of a sight draft and certificates strictly in compliance with
the terms and conditions of the Letter of Credit, except as a result of any
court order.

(h)           If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to the Borrower any reimbursement by the Borrower of
any drawing under any Letter of Credit, each Bank shall pay to the Fronting Bank
or the Administrative Agent, as the case may be, its Pro Rata Share of such
payment, but without interest thereon unless the Fronting Bank or the
Administrative Agent is required to pay interest on such amounts to the person
recovering such payment, in which case with interest thereon, computed at the
same rate, and on the same basis, as the interest that the Fronting Bank or the
Administrative Agent is required to pay.

SECTION 2.17       Letter of Credit Usage Absolute.  The obligations of the
Borrower under this Agreement in respect of any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement (as the same may be amended from time to time) under all
circumstances, including, without limitation, to the extent permitted by law,
the following circumstances:

(a)           any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any Loan Document;

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of the
Letters of

60


--------------------------------------------------------------------------------


Credit or any other amendment or waiver of or any consent by the Borrower to
departure from all or any of the Letter of Credit Documents or any Loan
Document;

(c)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrower in respect of the Letters of
Credit;

(d)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Administrative Agent, the Fronting Bank or any
Bank (other than a defense based on the bad faith, gross negligence or wilful
misconduct of the Administrative Agent, the Fronting Bank or such Bank) or any
other Person, whether in connection with the Loan Documents, the transactions
contemplated hereby or by the Letter of Credit Documents or any unrelated
transaction;

(e)           any draft or any other document presented under or in connection
with any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; provided, that payment by the Fronting Bank under such Letter of
Credit against presentation of such draft or document shall not have been the
result of the bad faith, gross negligence or wilful misconduct of the Fronting
Bank;

(f)            payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or wilful misconduct of the Fronting Bank; and

(g)           any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter of Credit, whether or not
similar to any of the foregoing, that might otherwise constitute a defense
available to, or a discharge of, the Borrower; provided, that such other
circumstance or happening shall not have been the result of bad faith, gross
negligence or wilful misconduct of the Fronting Bank.

SECTION 2.18       Swingline Loan Subfacility.

(a)           Swingline Commitment.  Subject to the terms and conditions of this
Section 2.18, the Swingline Lender, in its individual capacity, agrees to make
certain revolving credit loans in Dollars only to the Borrower (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) from time to time
during the term hereof; provided,

61


--------------------------------------------------------------------------------


however, that the aggregate amount of Swingline Loans outstanding at any time
shall not exceed the lesser of (i) ten percent (10%) of the aggregate
Commitments, and (ii) the aggregate Commitments less the Dollar Equivalent
Amount of all Loans (other than Swingline Loans) then outstanding and the Dollar
Equivalent Amount of the Letter of Credit Usage (the “Swingline Commitment”). 
Subject to the limitations set forth herein, any amounts repaid in respect of
Swingline Loans may be reborrowed.

(b)           Swingline Borrowings.

(i)            Notice of Borrowing.  With respect to any Swingline Borrowing,
the Borrower shall give the Swingline Lender and the Administrative Agent notice
in writing in the form attached hereto as Exhibit C, which is received by the
Swingline Lender and Administrative Agent not later than 1:00 p.m. (Dallas time)
on the proposed date of such Swingline Borrowing (and confirmed by telephone by
such time), specifying (A) that a Swingline Borrowing is being requested, (B)
the amount of such Swingline Borrowing, (C) the proposed date of such Swingline
Borrowing, which shall be a Business Day, and (D) stating that no Default or
Event of Default has occurred and is continuing both before and after giving
effect to such Swingline Borrowing.  Such notice shall be irrevocable.

(ii)           Minimum Amounts.  Each Swingline Borrowing shall be in a minimum
principal amount of $1,000,000, or an integral multiple of $100,000 in excess
thereof.

(iii)          Repayment of Swingline Loans.  Each Swingline Loan shall be due
and payable on the earliest of (A) 7 Business Days from the date of the
applicable Swingline Borrowing, (B) the date of the next Committed Borrowing or
(C) the Maturity Date.  In addition, in no event shall Swingline Loans be
outstanding for more than ten (10) Business Days in any calendar month. If, and
to the extent, any Swingline Loans shall be outstanding on the date of any
Committed Borrowing denominated in Dollars, such Swingline Loans shall first be
repaid from the proceeds of such Committed Borrowing prior to the disbursement
of the same to the Borrower.  If, and to the extent, a Committed Borrowing is
not requested prior to the Maturity Date or the end of the 7-Business Day period
after a Swingline Borrowing, the Borrower shall be deemed to have requested a
Committed Borrowing comprised entirely of Base Rate Loans in the amount of the
applicable Swingline Loan then outstanding, the proceeds of which shall be used
to repay such Swingline Loan to the Swingline Lender.  In addition, the
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Borrower and the Administrative Agent, demand repayment of its Swingline
Loans by way of a Committed Borrowing, in which case the Borrower shall be
deemed to have requested a Committed Borrowing comprised entirely of Base Rate
Loans in the amount of such Swingline Loans

62


--------------------------------------------------------------------------------


then outstanding, the proceeds of which shall be used to repay such Swingline
Loans to the Swingline Lender.  Any Committed Borrowing which is deemed
requested by the Borrower in accordance with this Section 2.18(b)(iii) is
hereinafter referred to as a “Mandatory Borrowing”.  Each Bank hereby
irrevocably agrees to make Committed Loans promptly upon receipt of notice from
the Swingline Lender of any such deemed request for a Mandatory Borrowing in the
amount and in the manner specified in the preceding sentences and on the date
such notice is received by such Bank (or the next Business Day if such notice is
received after 12:00 P.M. (Dallas time)) notwithstanding (I) the amount of the
Mandatory Borrowing may not comply with the minimum amount of Committed
Borrowings otherwise required hereunder, (II) whether any conditions specified
in Section 3.2 are then satisfied, (III) whether a Default or an Event of
Default then exists, (IV) failure of any such deemed request for a Committed
Borrowing to be made by the time otherwise required in Section 2.2, (V) the date
of such Mandatory Borrowing (provided that such date must be a Business Day), or
(VI) any termination of the Commitments immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Bank shall
be obligated to make Committed Loans in respect of a Mandatory Borrowing if a
Default or an Event of Default then exists and the applicable Swingline Loan was
made by the Swingline Lender without receipt of a written Notice of Borrowing in
the form specified in subclause (i) above or after Administrative Agent has
delivered a notice of Default or Event of Default which has not been rescinded.

(iv)          Purchase of Participations.  In the event that any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation , as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Borrower), then each Bank hereby
agrees that it shall forthwith, upon demand, purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payment
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause each such Bank to share in such Swingline Loans
ratably based upon its Pro Rata Share (determined before giving effect to any
termination of the Commitments pursuant hereto), provided that (A) all interest
payable on the Swingline Loans with respect to any participation shall be for
the account of the Swingline Lender until but excluding the day upon which the
Mandatory Borrowing would otherwise have occurred, and (B) in the event of a
delay caused by any purchasing Bank between the day upon which the Mandatory
Borrowing would otherwise have occurred and the time any purchase of a
participation pursuant to this sentence is actually made, such purchasing Bank
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the rate equal to the Federal

63


--------------------------------------------------------------------------------


Funds Rate, for the two (2) Business Days after the date the Mandatory Borrowing
would otherwise have occurred, and thereafter at a rate equal to the Base Rate.
Notwithstanding the foregoing, no Bank shall be obligated to purchase a
participation in any Swingline Loan if a Default or an Event of Default then
exists and such Swingline Loan was made by the Swingline Lender without receipt
of a written Notice of Borrowing in the form specified in subclause (i) above or
after Administrative Agent has delivered a notice of Default or Event of Default
which has not been rescinded.

(c)           Interest Rate.  Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Swingline
Loan is made until the date it is repaid, at a rate per annum equal to the
Federal Funds Rate for such day, plus the Applicable Margin for Euro-Dollar
Loans.

SECTION 2.19       Letters of Credit Maturing after the Maturity Date.

(a)           Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.19(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date then in effect.

(b)           If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the date that is five (5) Business Days prior to the
Maturity Date, the Borrower shall pay to the Administrative Agent, on behalf of
the Banks, in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the Letter of Credit Collateral Account, Letter of
Credit Collateral in an amount equal to the amount of the Letter of Credit
Usage, in United States Dollars, under the Letters of Credit. The Administrative
Agent shall recalculate the Dollar Equivalent Amount with respect to all
Alternate Currency Letters of Credit monthly, as of the last Business Day of
each month.  Interest shall accrue on the Letter of Credit Collateral Account in
accordance with the provisions of Section 6.4.

SECTION 2.20       Special Provisions Regarding Alternate Currency Loans.

(a)           Upon the occurrence of a Sharing Event, automatically (and without
the taking of any action) (x) all then outstanding Euro-Dollar Loans denominated
in an Alternate Currency shall be automatically converted into Base Rate Loans
denominated in Dollars (in an amount equal to the Dollar Equivalent Amount of
the aggregate principal amount of the applicable Euro-Dollar Loans on the date
such Sharing

64


--------------------------------------------------------------------------------


Event first occurred, which Loans denominated in Dollars (i) shall thereafter
continue to be deemed to be Base Rate Loans and (ii) unless such Sharing Event
resulted solely from a termination of the Commitments, shall be immediately due
and payable on the date such Sharing Event has occurred) and (y) unless such
Sharing Event resulted solely from a termination of the Commitments, all accrued
and unpaid interest and other amounts owing with respect to such Loans shall be
immediately due and payable in Dollars, using the Dollar Equivalent Amount of
such accrued and unpaid interest and other amounts.

(b)           Upon the occurrence of a Sharing Event, and after giving effect to
any automatic conversion pursuant to Section 2.20(a), each Bank shall (and
hereby unconditionally and irrevocably agrees to) purchase and sell (in each
case in Dollars) undivided participating interests in all Committed Loans
outstanding to, and any unpaid Letter of Credit Usage owing by, the Borrower and
the Qualified Borrowers in such amounts so that each Bank shall have a share of
such outstanding Loans and unpaid Letter of Credit Usage then owing by the
Borrower and the Qualified Borrowers equal to its Pro Rata Share of the
Commitments (although if because of fluctuations in currency exchange rates any
Bank would be required to purchase such participations after giving effect to
which such Bank’s allocated share of all Committed Loans and Letter of Credit
Usage (including participations therein purchased pursuant to this Section 2.20)
would exceed the Dollar Equivalent Amount of such Bank’s Dollar Commitment and
Alternate Currency Commitment, then such participations shall be in an amount
after giving effect to which such Bank’s allocated share of all Committed Loans
and Letter of Credit Usage (including participations therein purchased pursuant
to this Section 2.20) would equal the Dollar Equivalent Amount of such Bank’s
Dollar Commitment and Alternate Currency Commitment).  Upon any such occurrence,
the Administrative Agent shall notify each Bank and shall specify the amount of
dollars required from such Bank in order to effect the purchases and sales by
the various Banks of participating interests in the amounts required above
(together with accrued interest with respect to the period for the last interest
payment date through the date of the Sharing Event plus any additional amounts
payable by the Borrower pursuant to this Section 2.20 in respect of such accrued
but unpaid interest); provided, in the event that a Sharing Event shall have
occurred, each Bank shall be deemed to have purchased, automatically and without
request, such participating interests. Promptly upon receipt of such request,
each Bank shall deliver to the Administrative Agent (in immediately available
funds in Dollars) the net amounts as specified by the Administrative Agent. The
Administrative Agent shall promptly deliver the amounts so received to the
various Banks in such amounts as are needed to effect the purchases and sales of
participations as provided above. Promptly following receipt thereof, each Bank
which has sold participations in any of its Loans (through the Administrative
Agent) will deliver to each Bank (through the Administrative Agent) which has so
purchased a participating interest a participation certificate dated the date of
receipt of such funds and in such amount. It is understood that the amount of
funds

65


--------------------------------------------------------------------------------


delivered by each Bank shall be calculated on a net basis, giving effect to both
the sales and purchases of participations by the various Banks as required
above.

(c)           Upon the occurrence of a Sharing Event (i) no further Loans shall
be made, (ii) all amounts from time to time accruing with respect to, and all
amounts from time to time payable on account of, any outstanding Euro-Dollar
Loans initially denominated in an Alternate Currency (including, without
limitation, any interest and other amounts which were accrued but unpaid on the
date of such purchase) shall be payable in Dollars as if such Euro-Dollar Loans
had originally been made in Dollars and shall be distributed by the relevant
Banks (or their Affiliates) to the Administrative Agent for the account of the
Banks which made such Loans or are participating therein and (iii) the
Commitments of the Banks shall be automatically terminated. Notwithstanding
anything to the contrary contained above, the failure of any Bank to purchase
its participating interest in any Committed Loans upon the occurrence of a
Sharing Event shall not relieve any other Bank of its obligation hereunder to
purchase its participating interests in a timely manner, but no Bank shall be
responsible for the failure of any other Bank to purchase the participating
interest to be purchased by such other Bank on any date.

(d)           If any amount required to be paid by any Bank pursuant to Section
2.20(b) is not paid to the Administrative Agent within one (1) Business Day
following the date upon which such Bank receives notice from the Administrative
Agent of the amount of its participations required to be purchased pursuant to
said Section 2.20(b), such Bank shall also pay to the Administrative Agent on
demand an amount equal to the product of (i) the amount so required to be paid
by such Bank for the purchase of its participations times (ii) the daily average
Federal Funds Rate during the period from and including the date of request for
payment to the date on which such payment is immediately available to the
Administrative Agent times (iii) a fraction the numerator of which is the number
of days that elapsed during such period and the denominator of which is 360. If
any such amount required to be paid by any Bank pursuant to Section 2.20(b) is
not in fact made available to the Administrative Agent within three (3) Business
Days following the date upon which such Bank receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Bank on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans hereunder. A certificate of the
Administrative Agent submitted to any Bank with respect to any amounts payable
by any Bank pursuant to this Section 2.20 shall be paid to the Administrative
Agent for the account of the relevant Banks; provided that, if the
Administrative Agent (in its sole discretion) has elected to fund on behalf of
such Bank the amounts owing to such Banks, then the amounts shall be paid to the
Administrative Agent for its own account.

66


--------------------------------------------------------------------------------


(e)           Whenever, at any time after the relevant Banks have received from
any Banks purchases of participations in any Committed Loans pursuant to this
Section 2.20, the Banks receive any payment on account thereof, such Banks will
distribute to the Administrative Agent, for the account of the various Banks
participating therein, such Banks’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, that in the event that such payment received by any
Banks are required to be returned, the Banks who received previous distributions
in respect of their participating interests therein will return to the
respective Banks any portion thereof previously so distributed to them in like
funds as such payment is required to be returned by the respective Banks.

(f)            Each Bank’s obligation to purchase participating interests
pursuant to this Section 2.20 shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such Bank may have
against any other Bank, the Borrower or any other Person for any reason
whatsoever, (b) the occurrence or continuance of an Event of Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Person, (d) any breach of this Agreement by the Borrower, any of its
Subsidiaries or any Bank or any other Person, or (e) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(g)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above, each Bank
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Bank as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.20,
increased Taxes may be owing by the Borrower pursuant to Section 8.4, which
Taxes shall be paid (to the extent provided in Section 8.4) by the Borrower,
without any claim that the increased Taxes are not payable because same resulted
from the participations effected as otherwise required by this Section 2.20.

SECTION 2.21       Qualified Borrowers.

(a)           The Borrower may, at any time or from time to time, upon not less
than ten (10) Business Days’ notice in the case of a domestic Qualified Borrower
or fifteen (15) Business Day’s notice in the case of a foreign Qualified
Borrower, designate one or more Qualified Borrowers to be added to this
Agreement by notifying the Administrative Agent thereof, and the Administrative
Agent shall promptly notify each

67


--------------------------------------------------------------------------------


Bank. Borrower shall, or shall cause such Qualified Borrower to, deliver all
documents required to be delivered pursuant to Section 3.1 with respect to a
Qualified Borrower, each of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.  Following the giving of any notice
pursuant to this Section 2.21, if the designation of such Qualified Borrower
obligates the Administrative Agent or any Bank to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Borrower shall,
promptly upon the request of the Administrative Agent or any Bank, supply such
documentation and other evidence as is reasonably requested by the
Administrative Agent or any Bank in order for the Administrative Agent or such
Bank to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

(b)           If the Borrower shall designate as a Qualified Borrower hereunder
any entity not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Borrower,
fulfill its Commitment by causing an Affiliate of such Bank to act as the Bank
in respect of such Qualified Borrower (and such Bank shall, to the extent of
Loans  made to, and participations in Letters of Credit issued for the account
of, such Qualified Borrower be deemed for all purposes hereof to have pro tanto
assigned such Loans and participations to such Affiliate in compliance with the
provisions of Section 9.6 (but only for so long as such Loans or Letters of
Credit shall be outstanding) except that unless such an Affiliate is a Qualified
Institution, nothing herein shall be deemed to have relieved such Bank from its
obligations under its Commitments).

68


--------------------------------------------------------------------------------


SECTION 2.22       Mandatory Prepayments.  The Administrative Agent shall
calculate the Dollar Equivalent Amount of all Loans denominated in an Alternate
Currency and Letter of Credit Usage of Alternate Currency Letters of Credit at
the time of each Borrowing thereof and on the last Business Day of each month
during each Interest Period.  If at any such time (y) the Dollar Equivalent
Amount of the sum of (i) all outstanding Loans denominated in an Alternate
Currency, (ii) all outstanding Loans denominated in Dollars made against the
Alternate Currency Commitments, (iii) the outstanding Dollar Equivalent Amount
of the Letter of Credit Usage for Alternate Currency Letters of Credit, and (iv)
the Letter of Credit Usage for Letters of Credit denominated in Dollars issued
against the Alternate Currency Commitments, so determined by the Administrative
Agent, in the aggregate, exceeds 105% of the Alternate Currency Sublimit,
Borrower shall repay  (and cause the applicable Qualified Borrowers to repay)
all or a portion of such Loans or post cash collateral with respect to the
Alternate Currency Letters of Credit, otherwise in accordance with the
applicable terms of this Agreement, in such amount so that, following the making
of such payment, the Dollar Equivalent Amount outstanding of such Loans and
non-cash collateralized Letter of Credit Usage does not exceed the Alternate
Currency Sublimit, or (z) the Dollar Equivalent Amount of the sum of (i) all
outstanding Loans and (ii) the outstanding Dollar Equivalent Amount of the
Letter of Credit Usage so determined by the Administrative Agent, in the
aggregate, exceeds the Commitments, Borrower shall, in each case, repay (or
cause the applicable Qualified Borrower to repay) all or a portion of the Loans,
otherwise in accordance with the applicable terms of this Agreement, in such
amount so that, following the making of such payment, the Dollar Equivalent
Amount outstanding of Loans and Letter of Credit Usage does not exceed the
Commitments.

ARTICLE III

 

CONDITIONS

 

SECTION 3.1         Closing.  The closing hereunder shall occur on the date when
each of the following conditions is satisfied (or waived by the Administrative
Agent and the Banks), each document to be dated the Closing Date unless
otherwise indicated:

(a)           the Borrower and any Qualified Borrower shall have executed and
delivered to the Administrative Agent a Note for the account of each Bank dated
on or before the Closing Date complying with the provisions of Section 2.5;

(b)           the Borrower, EQR, the Administrative Agent and  each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;

69


--------------------------------------------------------------------------------


(c)           EQR shall have executed and delivered to the Administrative Agent
a duly executed original of the EQR Guaranty and the Qualified Borrower
Guaranty, if applicable, and each Down REIT Guarantor shall have executed and
delivered to the Administrative Agent a duly executed original of a Down REIT
Guaranty;

(d)           the Administrative Agent shall have received an opinion of DLA
Piper Rudnick US LLP, counsel for the Borrower and any Qualified Borrower,
acceptable to the Administrative Agent, the Banks and their counsel;

(e)           the Borrower shall have repaid in full, and terminated, the
Revolving Credit Agreement, dated as of April 1, 2005, among the Borrower, EQR,
Bank of America N.A., as administrative agent, JPMorgan Chase Bank, N.A., as
syndication agent, and the financial institutions party thereto (the “Existing
Revolving Credit Agreement”).

(f)            the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower and EQR and each Qualified Borrower as of the Closing Date, if any, the
authority for and the validity of this Agreement and the other Loan Documents,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent.  Such documentation shall include, without limitation,
the agreement of limited partnership of the Borrower, as well as the certificate
of limited partnership of the Borrower, both as amended, modified or
supplemented to the Closing Date, certified to be true, correct and complete by
a senior officer of the Borrower as of a date not more than ten (10) days prior
to the Closing Date, together with a certificate of existence as to the Borrower
from the Secretary of State (or the equivalent thereof) of Illinois, to be dated
not more than thirty (30) days prior to the Closing Date, as well as the
declaration of trust of EQR, as amended, modified or supplemented to the Closing
Date, certified to be true, correct and complete by a senior officer of EQR as
of a date not more than ten (10) days prior to the Closing Date, together with a
good standing certificate as to EQR from the Secretary of State (or the
equivalent thereof) of Maryland, to be dated not more than thirty (30) days
prior to the Closing Date, and correlative documentation for each Qualified
Borrower as of the Closing Date;

(g)           the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in its sole discretion;

70


--------------------------------------------------------------------------------


(h)           the Borrower, EQR and each Down REIT Guarantor shall have taken
all actions required to authorize the execution and delivery of this Agreement
and the other Loan Documents to be executed by Borrower, EQR, each Down REIT
Guarantor and each Qualified Borrower as of the Closing Date, as the case may
be, and the performance thereof by the Borrower, EQR, each Down REIT Guarantor
and each Qualified Borrower as of the Closing Date;

(i)            the Administrative Agent shall be satisfied that neither the
Borrower, EQR nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect;

(j)            the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.8 hereof on
or before the Closing Date, and the fees and expenses accrued through the
Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP shall have been paid
directly to such firm, if required by such firm and if such firm has delivered
an invoice in reasonable detail of such fees and expenses in sufficient time for
the Borrower to approve and process the same;

(k)           the Administrative Agent shall have received copies of all
consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by the Borrower, each Qualified Borrower as
of the Closing Date, EQR and the applicable Consolidated Subsidiaries, and the
validity and enforceability, of the Loan Documents, or in connection with any of
the transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;

(l)            the Administrative Agent shall have received  (or Borrower shall
have made publicly available) the audited financial statements of the Borrower
and its Consolidated Subsidiaries and of EQR for the fiscal year ended December
31, 2005; and

(m)          no Event of Default shall have occurred.

SECTION 3.2         Borrowings.  The obligation of any Bank to make a Loan or to
participate in any Letter of Credit issued by the Fronting Bank and the
obligation of the Fronting Bank to issue a Letter of Credit or the obligation of
the Swingline Lender to make a Swingline Loan on the occasion of any Borrowing
or Letter of Credit issuance is subject to the satisfaction of the following
conditions:

(a)           receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or a Notice of Money Market Borrowing as required by
Section

71


--------------------------------------------------------------------------------


2.3 or a request to cause a Fronting Bank to issue a Letter of Credit pursuant
to Section 2.16;

(b)           in the event that such Loan is to be made to, or such Letter of
Credit is to be issued for the account of, a Qualified Borrower, receipt by the
Administrative Agent of a Note by such Qualified Borrower for the account of
each Bank, if not previously delivered, satisfying the requirements of Section
2.5, together with all other items that would have been required to be delivered
pursuant to Section 3.1 with respect to such Qualified Borrower;

(c)           immediately after such Borrowing or issuance, the aggregate
outstanding principal amount of the Loans plus the Letter of Credit Usage will
not exceed the aggregate amount of the Commitments;

(d)           immediately before and after such Borrowing or issuance of any
Letter of Credit, no Event of Default shall have occurred and be continuing both
before and after giving effect to the making of such Loans or the issuance of
such Letter of Credit;

(e)           the representations and warranties contained in this Agreement and
the other Loan Documents (other than representations and warranties which
expressly speak as of a different date and other than the representation and
warranty set forth in Section 4.4(c)(i)) shall be true and correct in all
material respects on and as of the date of such Borrowing both before and after
giving effect to the making of such Loans or the issuance of such Letter of
Credit;

(f)            no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans, the issuance of any Letter of
Credit or the consummation of the transactions contemplated by this Agreement
and the other Loan Documents; and

(g)           with respect to the initial Borrowing hereunder only, no event,
act or condition shall have occurred after the date of the most recent financial
statements of Borrower which, in the reasonable judgment of the Administrative
Agent, or the Required Banks, as the case may be, has had or is likely to have a
Material Adverse Effect.  Each Borrowing hereunder or acceptance of a Letter of
Credit issued hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e), (f) and (g) (with respect to the initial Borrowing hereunder
only, and only to the extent that Borrower is or should have been aware of any
Material Adverse Effect) of this Section, except as otherwise

72


--------------------------------------------------------------------------------


disclosed in writing by Borrower to the Banks.  Notwithstanding anything to the
contrary, no Borrowing or issuance of a Letter of Credit shall be permitted if
such Borrowing or issuance would cause Borrower to fail to be in compliance with
any of the covenants contained in this Agreement or in any of the other Loan
Documents.

ARTICLE IV



REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and each of the Banks which is or
may become a party to this Agreement to make the Loans and issue or participate
in Letters of Credit, the Borrower makes the following representations and
warranties as of the Closing Date.  Such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
other Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

SECTION 4.1         Existence and Power.  The Borrower is a limited partnership,
duly formed and validly existing as a limited partnership under the laws of the
State of Illinois and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.  EQR is a real estate investment
trust, duly formed, validly existing and in good standing as a real estate
investment trust under the laws of the State of Maryland and has all powers and
all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
Each Qualified Borrower is a duly formed and validly existing juridical entity
under the laws of its jurisdiction of formation and has all powers and all
material governmental licenses, authorizations, consents and approvals required
to own its property and assets and carry on its business as now conducted or as
it presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect.

73


--------------------------------------------------------------------------------


SECTION 4.2         Power and Authority.  The Borrower and each Qualified
Borrower has the power and authority to execute, deliver and carry out the terms
and provisions of, and to consummate the transactions contemplated by, each of
the Loan Documents to which it is a party and has taken all necessary action, if
any, to authorize the execution and delivery on behalf of the Borrower or such
Qualified Borrower and the performance by the Borrower or such Qualified
Borrower of, and the consummation of the transactions contemplated by, such Loan
Documents.  The Borrower and each applicable Qualified Borrower has duly
executed and delivered each Loan Document to which it is a party in accordance
with the terms of this Agreement, and each such Loan Document constitutes the
legal, valid and binding obligation of the Borrower and each Qualified Borrower,
enforceable in accordance with its terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors’
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law.  EQR has the power and
authority to execute, deliver and carry out the terms and provisions, and the
consummation of the transactions contemplated by, each of the Loan Documents on
behalf of the Borrower to which the Borrower is a party and has taken all
necessary action to authorize the execution and delivery on behalf of the
Borrower and the performance by the Borrower of such Loan Documents.

SECTION 4.3         No Violation.

(a)           Neither the execution, delivery or performance by or on behalf of
the Borrower of the Loan Documents to which it is a party, nor compliance by the
Borrower with the terms and provisions thereof nor the consummation of the
transactions contemplated by the Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Consolidated
Subsidiaries pursuant to the terms of, any indenture, mortgage, deed of trust,
or other agreement or other instrument to which the Borrower (or of any
partnership of which the Borrower is a partner) or any of its Consolidated
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it is subject, or (iii) will cause a material default by the
Borrower under any organizational document of any Person in which such Borrower
has an interest, or cause a material default under the Borrower’s agreement or
certificate of limited partnership, the consequences of which conflict, breach
or default would have a Material Adverse Effect, or result in or require the
creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).

74


--------------------------------------------------------------------------------


(b)           Neither the execution, delivery or performance by or on behalf of
any Qualified Borrower of the Loan Documents to which it is a party, nor
compliance by such Qualified Borrower with the terms and provisions thereof nor
the consummation of the transactions contemplated by the Loan Documents, (i)
will materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Qualified
Borrower or any of its Consolidated Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which such Qualified Borrower (or of any partnership of which such Qualified
Borrower is a partner) or any of its Consolidated Subsidiaries is a party or by
which it or any of its property or assets is bound or to which it is subject, or
(iii) will cause a material default by such Qualified Borrower under any
organizational document of any Person in which such Qualified Borrower has an
interest, or cause a material default under such Qualified Borrower’s
organizational documents, the consequences of which conflict, breach or default
would have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

SECTION 4.4         Financial Information.

(a)           The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, dated as of December 31, 2005, and the related
consolidated statements of Borrower’s financial position for the fiscal year
then ended, reported on by Ernst & Young LLP, a copy of which has been delivered
to each of the Banks, fairly present, in conformity with GAAP, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

(b)           The consolidated balance sheet of EQR, dated as of December 31,
2005, and the related consolidated statements of EQR’s financial position for
the fiscal year then ended, reported on by Ernst & Young LLP and set forth in
the EQR 2005 Form 10-K, a copy of which has been delivered to each of the Banks,
fairly present, in conformity with GAAP, the consolidated financial position of
EQR and its Consolidated Subsidiaries as of such date and their consolidated
results of operations and cash flows for such fiscal year.

(c)           Since September 30, 2006, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred prior to the Closing Date having a
Material Adverse Effect, and (ii) except as previously disclosed to the Banks,
neither the Borrower

75


--------------------------------------------------------------------------------


nor EQR has incurred any material indebtedness or guaranty on or before the
Closing Date.

SECTION 4.5         Litigation.  Except as previously disclosed by the Borrower
in writing to the Banks prior to the date hereof, there is no action, suit or
proceeding pending against, or to the knowledge of the Borrower threatened
against or affecting, nor, to the knowledge of the Borrower, any investigation
of, (i) the Borrower, any Qualified Borrower, EQR or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually or in the
aggregate, have a Material Adverse Effect or which in any manner draws into
question the validity or enforceability of this Agreement or the other Loan
Documents.

SECTION 4.6         Compliance with ERISA.  The transactions contemplated by the
Loan Documents will not constitute a nonexempt prohibited transaction (as such
term is defined in Section 4975 of the Code or Section 406 of ERISA) that could
subject the Administrative Agent or the Banks to any tax or penalty for
prohibited transactions imposed under Section 4975 of the Code or Section 502(i)
of ERISA.

SECTION 4.7         Environmental Matters.  The Borrower and EQR each conducts
reviews of the effect of Environmental Laws on the business, operations and
properties of the Borrower, EQR, Consolidated Subsidiaries of either or both,
and Qualified Borrowers when necessary in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses).  On the basis of this
review, the Borrower and EQR each has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

76


--------------------------------------------------------------------------------


SECTION 4.8         Taxes.  United States Federal income tax returns of the
Borrower, EQR and their Consolidated Subsidiaries have been prepared and filed
through the fiscal year ended December 31, 2005.  The Borrower, each Qualified
Borrower, EQR and their Consolidated Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower, any Qualified Borrower, EQR
or any Consolidated Subsidiary, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the Borrower, any Qualified
Borrower, EQR and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

SECTION 4.9         Full Disclosure.  All information heretofore furnished by
the Borrower or any Qualified Borrower to the Administrative Agent or any Bank
for purposes of or in connection with or pursuant to this Agreement or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is stated or certified.  The
Borrower has disclosed to the Administrative Agent, in writing any and all facts
existing on the Closing Date which have or may have (to the extent the Borrower
can now reasonably foresee) a Material Adverse Effect.

SECTION 4.10       Solvency.  On the Closing Date and after giving effect to the
transactions contemplated by the Loan Documents occurring on the Closing Date,
the Borrower and each Qualified Borrower will be Solvent.

SECTION 4.11       Use of Proceeds; Margin Regulations.  All proceeds of the
Loans will be used by the Borrower or the applicable Qualified Borrower only in
accordance with the provisions hereof.  No part of the proceeds of any Loan, and
no Letter of Credit, will be used by the Borrower to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock in any manner that might violate the provisions of
Regulations T, U or X of the Federal Reserve Board.  Neither the making of any
Loan nor the use of the proceeds thereof nor the issuance of any Letter of
Credit will violate or be inconsistent with the provisions of Regulations T, U
or X of the Federal Reserve Board.

77


--------------------------------------------------------------------------------


SECTION 4.12       Governmental Approvals.  No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect.

SECTION 4.13       Investment Company Act; Public Utility Holding Company Act. 
Neither the Borrower, any Qualified Borrower, EQR nor any Consolidated
Subsidiary is (x) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, (y) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 2005,
as amended, or (z) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money or otherwise obtain
extensions of credit.

SECTION 4.14       Principal Offices.  As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
is Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.

SECTION 4.15       REIT Status.  For the fiscal year ended December 31, 2005,
EQR qualified and EQR intends to continue to qualify as a real estate investment
trust under the Code.

SECTION 4.16       No Default.  No Event of Default or, to the best of the
Borrower’s knowledge, Default exists and neither the Borrower nor any Qualified
Borrower is in default in any material respect beyond any applicable grace
period under or with respect to any other material agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound in any respect, the existence of which default is likely to result in a
Material Adverse Effect.

SECTION 4.17       Compliance With Law.  To the Borrower’s knowledge, the
Borrower, each Qualified Borrower, and each of the Real Property Assets are in
compliance with all laws, rules, regulations, orders, judgments, writs and
decrees, including, without limitation, all building and zoning ordinances and
codes, the failure to comply with which is likely to have a Material Adverse
Effect.

78


--------------------------------------------------------------------------------


SECTION 4.18       Organizational Documents.  The documents delivered pursuant
to Section 3.1(f) constitute, as of the Closing Date, all of the organizational
documents (together with all amendments and modifications thereof) of the
Borrower, each Qualified Borrower as of the Closing Date and EQR.   The Borrower
represents that it has delivered to the Administrative Agent true, correct and
complete copies, as of the Closing Date, of each of the documents set forth in
this Section 4.18, except for exhibits to the Borrower’s partnership agreement
identifying the current list of partners which, with the permission of the
Banks, have been omitted therefrom.

SECTION 4.19       Qualifying Unencumbered Properties.  As of December 31, 2006,
each Property listed on Exhibit F as a Qualifying Unencumbered Property (i) is
Raw Land, a Property with Development Activity, a Condo Property or an operating
multifamily residential property owned or ground leased (directly or
beneficially) by Borrower, EQR, or a Consolidated Subsidiary or Investment
Affiliate of either or both, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower or EQR
subject) to a Lien which secures Indebtedness of any Person, other than
Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower or EQR subject) to
any Negative Pledges, and (iv) is not owned by a Subsidiary of the Borrower or
EQR (other than the Borrower) that has any outstanding Unsecured Debt (other
than those items of Indebtedness set forth in clauses (d) or (e) of the
definition of Indebtedness, or any Contingent Obligation other than guarantees
for borrowed money).  All of the information set forth on Exhibit F is true and
correct in all material respects.

ARTICLE V



AFFIRMATIVE AND NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any Bank has any Commitment
hereunder or any Obligations remain unpaid:

SECTION 5.1         Information.  The Borrower will deliver to each of the
Banks:

(a)           as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 125 days after the end of each fiscal year of the Borrower)
a consolidated balance sheet of the Borrower, EQR and their Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of Borrower’s and EQR’s operations and consolidated statements of
Borrower’s and EQR’s cash flow for such fiscal year, setting forth in each case
in comparative form the figures as of the end of and for the previous fiscal
year, all as reported on the form provided to the Securities and Exchange

79


--------------------------------------------------------------------------------


Commission on Borrower’s and EQR’s Form 10K and reported on by Ernst & Young LLP
or other independent public accountants of nationally recognized standing;

(b)           as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 80 days after the end of each of the first three quarters of
each fiscal year of the Borrower and EQR), (i) a consolidated balance sheet of
the Borrower, EQR and their Consolidated Subsidiaries as of the end of such
quarter and the related consolidated statements of Borrower’s and EQR’s
operations and consolidated statements of Borrower’s and EQR’s cash flow for
such quarter and for the portion of the Borrower’s or EQR’s fiscal year ended at
the end of such quarter, all as reported on the form provided to the Securities
and Exchange Commission on Borrower’s and EQR’s Form 10Q, and (ii) and such
other information reasonably requested by the Administrative Agent or any Bank;

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, the chief accounting officer or treasurer of the Borrower (i)
setting forth in reasonable detail the calculations required to establish
whether the Borrower was in compliance with the requirements of Section 5.8 on
the date of such financial statements; (ii) certifying (x) that such financial
statements fairly present in all material respects the financial condition and
the results of operations of the Borrower on the dates and for the periods
indicated, on the basis of GAAP, with respect to the Borrower subject, in the
case of interim financial statements, to normally recurring year-end
adjustments, and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of the Borrower during
the period beginning on the date through which the last such review was made
pursuant to this Section 5.1(c) (or, in the case of the first certification
pursuant to this Section 5.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to the date of such delivery and that (1) on
the basis of such financial statements and such review of the Loan Documents, no
Event of Default existed under Section 6.1(b) with respect to Sections 5.8 and
5.9 at or as of the date of said financial statements, and (2) on the basis of
such review of the Loan Documents and the business and condition of the
Borrower, to the best knowledge of such officer, as of the last day of the
period covered by such certificate no Default or Event of Default under any
other provision of Section 6.1 occurred and is continuing or, if any such
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and the action the Borrower proposes to take in
respect thereof.  Such certificate shall set forth the calculations required to
establish the matters described in clauses (1) and (2) above;

(d)           (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default or Event of Default, if such Default
or Event of Default

80


--------------------------------------------------------------------------------


is then continuing, a certificate of the chief financial officer, the chief
accounting officer, treasurer, controller, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or the Real Property Assets as to which there is
a reasonable possibility of an adverse determination and which, if adversely
determined, is likely to individually or in the aggregate, result in a Material
Adverse Effect, and (y) any other event, act or condition which is likely to
result in a Material Adverse Effect;

(e)           promptly upon the mailing thereof to the shareholders of EQR
generally, and to the extent the same are not publicly available, copies of all
financial statements, reports and proxy statements so mailed;

(f)            promptly upon the filing thereof and to the extent that the same
are not publicly available, copies of all registration statements (other than
the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
(other than the exhibits thereto, which exhibits will be provided upon request
therefor by any Bank) which EQR shall have filed with the Securities and
Exchange Commission;

(g)           Promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer, any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other

81


--------------------------------------------------------------------------------


security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(h)           promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto:  (i) the
receipt by the Borrower, or, if the Borrower has actual knowledge thereof, any
of the Environmental Affiliates of any communication (written or oral), whether
from a governmental authority, citizens group, employee or otherwise, that
alleges that the Borrower, or, if the Borrower has actual knowledge thereof, any
of the Environmental Affiliates, is not in compliance with applicable
Environmental Laws, and such noncompliance is likely to have a Material Adverse
Effect, (ii) the Borrower shall obtain actual knowledge that there exists any
Environmental Claim pending against the Borrower or any Environmental Affiliate
and such Environmental Claim is likely to have a Material Adverse Effect or
(iii) the Borrower obtains actual knowledge of any release, emission, discharge
or disposal of any Material of Environmental Concern that is likely to form the
basis of any Environmental Claim against the Borrower or any Environmental
Affiliate which in any such event is likely to have a Material Adverse Effect;

(i)            promptly and in any event within five (5) Business Days after
receipt of any material notices or correspondence from any company or agent for
any company providing insurance coverage to the Borrower relating to any loss
which is likely to result in a Material Adverse Effect, copies of such notices
and correspondence; and

(j)            from time to time such additional information regarding the
financial position or business of the Borrower, EQR and their Subsidiaries as
the Administrative Agent, at the request of any Bank, may reasonably request in
writing.

SECTION 5.2         Payment of Obligations.  Each of the Borrower, each
Qualified Borrower, EQR and their Consolidated Subsidiaries will pay and
discharge, at or before maturity, all its respective material obligations and
liabilities including, without limitation, any obligation pursuant to any
agreement by which it or any of its properties is bound, in each case where the
failure to so pay or discharge such obligations or liabilities is likely to
result in a Material Adverse Effect, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

82


--------------------------------------------------------------------------------


SECTION 5.3         Maintenance of Property; Insurance; Leases.

(a)           The Borrower and/or EQR will keep, and will cause each
Consolidated Subsidiary and Qualified Borrower to keep, all property useful and
necessary in its business, including without limitation the Real Property Assets
(for so long as it constitutes Real Property Assets), in good repair, working
order and condition, ordinary wear and tear excepted, in each case where the
failure to so maintain and repair will have a Material Adverse Effect.

(b)           The Borrower, each Qualified Borrower and/or EQR shall maintain,
or cause to be maintained, insurance with such insurers, on such properties, in
such amounts and against such risks (excluding terrorist insurance and mold
insurance and, to the extent the same are not commercially available or
available at commercially reasonable rates, earthquake insurance or windstorm
insurance) as is consistent with insurance maintained by businesses of
comparable type and size in the industry, and furnish the Administrative Agent
satisfactory evidence thereof promptly upon Administrative Agent’s reasonable
request.

SECTION 5.4         Conduct of Business and Maintenance of Existence.  The
Borrower, each Qualified Borrower and EQR will continue to engage in business of
the same general type as now conducted by the Borrower and EQR, and each will
preserve, renew and keep in full force and effect, its partnership and trust
existence and its respective rights, privileges and franchises necessary for the
normal conduct of business unless the failure to maintain such rights and
franchises does not have a Material Adverse Effect.

SECTION 5.5         Compliance with Laws.  The Borrower and EQR will and will
cause their Subsidiaries to comply in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws, and all zoning
and building codes with respect to the Real Property Assets and ERISA and the
rules and regulations thereunder and all federal securities laws) except where
the necessity of compliance therewith is contested in good faith by appropriate
proceedings or where the failure to do so will not have a Material Adverse
Effect or expose Administrative Agent or the Banks to any material liability
therefor.

83


--------------------------------------------------------------------------------


SECTION 5.6         Inspection of Property, Books and Records.  Each of the
Borrower and EQR will keep proper books of record and account in which full,
true and correct entries shall be made of all material dealings and transactions
in relation to its business and activities in conformity with GAAP, modified as
required by this Agreement and applicable law; and will permit representatives
of any Bank at such Bank’s expense to visit and inspect any of its properties,
including without limitation the Real Property Assets, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired.  Administrative Agent shall coordinate
any such visit or inspection to arrange for review by any Bank requesting any
such visit or inspection.

SECTION 5.7         Intentionally Omitted.

SECTION 5.8         Financial Covenants.

(a)           Indebtedness to Gross Asset Value.  Borrower shall not permit the
ratio of Indebtedness of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Indebtedness of all Consolidated Subsidiaries and Investment Affiliates to Gross
Asset Value of Borrower and EQR to exceed 0.60:1 at any time; provided, however,
that with respect to any Fiscal Quarter in which Borrower acquired any Real
Property Assets (whether by purchase, merger or other corporate transaction), at
Borrower’s election, the ratio of Indebtedness of Borrower and EQR (excluding
Indebtedness of Consolidated Subsidiaries or Investment Affiliates), and
Borrower’s Share of Indebtedness of all Consolidated Subsidiaries and Investment
Affiliates to Gross Asset Value of Borrower and EQR for such Fiscal Quarter and
for the next three succeeding Fiscal Quarters may exceed 0.60:1, provided that
such ratio in no event shall exceed 0.65:1, and provided, further, that
thereafter such ratio shall not exceed 0.60:1.

(b)           Secured Debt to Gross Asset Value.  Borrower shall not permit the
ratio of Secured Debt of Borrower and EQR (excluding Indebtedness of
Consolidated Subsidiaries or Investment Affiliates), and Borrower’s Share of
Secured Debt of all  Consolidated Subsidiaries and Investment Affiliates to
Gross Asset Value of Borrower and EQR to exceed 0.40:1 at any time.

(c)           Consolidated EBITDA to Fixed Charges Ratio.  Borrower shall not
permit the ratio of Consolidated EBITDA for the then most recently completed
twelve (12) month period to Fixed Charges for the then most recently completed
twelve (12) month period to be less than 1.50:1.

84


--------------------------------------------------------------------------------


(d)           Unencumbered Pool.  Borrower shall not permit the ratio of the
Unencumbered Asset Value to outstanding Unsecured Debt to be less than 1.50:1 at
any time.

(e)           Permitted Holdings.  Borrower’s and EQR’s primary business will be
the ownership, operation and development of multifamily residential property
(including conversions to condominiums) and any other business activities of
Borrower, EQR and Subsidiaries of either or both will remain incidental
thereto.  Notwithstanding the foregoing, Borrower, EQR and Subsidiaries of
either or both may acquire or maintain Permitted Holdings if and so long as the
aggregate value of Permitted Holdings, whether held directly or indirectly (but
without duplication) by Borrower, EQR and/or their Subsidiaries, does not
exceed, at any time, thirty-five percent (35%) of Gross Asset Value of Borrower
and EQR as a whole.

(f)            Calculation.  Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.

SECTION 5.9         Restriction on Fundamental Changes.

(a)           Neither the Borrower nor EQR shall enter into any merger or
consolidation, unless (i) either (x) the Borrower or EQR is the surviving
entity, or (y) the individuals constituting EQR’s Board of Trustees immediately
prior to such merger or consolidation represent a majority of the surviving
entity’s Board of Directors or Board of Trustees after such merger or
consolidation, and (ii) the entity which is merged with Borrower or EQR is
predominantly in the commercial real estate business.

(b)           The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld.  EQR shall not amend its declaration of trust, by-laws,
or other organizational documents in any manner that would have a Material
Adverse Effect without the Administrative Agent’s consent, which shall not be
unreasonably withheld. No Qualified Borrower shall amend its organizational
documents in any manner that would have a Material Adverse Effect without the
Required Banks’ consent.

(c)           The Borrower shall deliver to Administrative Agent copies of all
amendments to its agreement of limited partnership or to EQR’s declaration of
trust, by-laws, or other organizational documents simultaneously with the first
delivery of financial statements referred to in Sections 5.1(a) or (b) above
following the effective date of any such amendment.

85


--------------------------------------------------------------------------------


SECTION 5.10       Changes in Business.  Except for Permitted Holdings, neither
the Borrower, any Qualified Borrower nor EQR shall enter into any business which
is substantially different from that conducted by the Borrower or EQR on the
Closing Date after giving effect to the transactions contemplated by the Loan
Documents.  The Borrower shall carry on its business operations through the
Borrower and its Subsidiaries and Investment Affiliates.

SECTION 5.11       Margin Stock.  None of the proceeds of any Loan, and no
Letter of Credit, will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock in any
manner that might violate the provisions of Regulations T, U or X of the Federal
Reserve Board.

SECTION 5.12       Intentionally Omitted.

SECTION 5.13       EQR Status.

(a)           Status. EQR shall at all times (i) remain a publicly traded
company listed on the New York Stock Exchange or another national stock exchange
located in the United States and (ii) maintain its status as a self-directed and
self-administered real estate investment trust under the Code.

(b)           Indebtedness.  EQR shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

(1)           the Obligations; and

(2)           Indebtedness which, after giving effect thereto, may be incurred
or may remain outstanding without giving rise to an Event of Default or Default.

(c)           Disposal of Partnership Interests.  EQR will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in Borrower, except for the
reduction of EQR’s interest in the Borrower arising from Borrower’s issuance of
partnership interests in the Borrower or the retirement of preference units by
Borrower.

86


--------------------------------------------------------------------------------


ARTICLE VI

DEFAULTS

SECTION 6.1         Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

(a)           the Borrower or any Qualified Borrower shall fail to pay when due
any principal of any Loan, or the Borrower or any Qualified Borrower shall fail
to pay when due interest on any Loan or any fees or any other amount payable
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;

(b)           the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9, Section 5.11 or Section 5.13;

(c)           the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent, or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;

(d)           any representation, warranty, certification or statement made or
deemed made by the Borrower in this Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made) and the
defect causing such representation or warranty to be incorrect when made (or
deemed made) is not removed within thirty (30) days after written notice thereof
from Administrative Agent to Borrower;

(e)           the Borrower, any Qualified Borrower, EQR, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amount exceeds $50,000,000 and such default
shall continue beyond the giving of any required notice and the expiration of
any applicable grace period and such default has not been waived, in writing, by
the holder of any such Debt; or the Borrower, any Qualified Borrower, EQR, any
Subsidiary or any Investment Affiliate shall default in the performance or
observance of any obligation or condition with respect to any such Recourse Debt
or any other event shall occur or condition exist beyond the giving of any
required notice and the expiration of any applicable grace period, if the effect
of such default, event or condition is to accelerate the maturity of any such

87


--------------------------------------------------------------------------------


indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;

(f)            the Borrower or EQR shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or admit in writing its inability to pay its debts as such debts become
due, or shall take any action to authorize any of the foregoing;

(g)           an involuntary case or other proceeding shall be commenced against
the Borrower or EQR seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against the Borrower or EQR under the federal bankruptcy laws as now
or hereafter in effect;

(h)           one or more final, non-appealable judgments or decrees (or one or
more judgments which is/are not stayed pending appeal) in an aggregate amount of
Fifty Million Dollars ($50,000,000) or more shall be entered by a court or
courts of competent jurisdiction against the Borrower, any Qualified Borrower,
EQR or, to the extent of any recourse to Borrower, EQR or any Qualified
Borrower, any of their respective Consolidated Subsidiaries (other than any
judgment as to which, and only to the extent, a reputable insurance company has
acknowledged coverage of such claim in writing) and (i) any such judgments or
decrees shall not be stayed, discharged, paid, bonded or vacated within thirty
(30) days or (ii) enforcement proceedings shall be commenced by any creditor on
any such judgments or decrees;

(i)            there shall be a change in the majority of the Board of Directors
or Board of Trustees of EQR during any twelve (12) month period, excluding any
change in directors or trustees resulting from (w) the retirement of any
director or trustee as a result of compliance with any written policy of EQR
requiring retirement from the Board upon reaching the age specified in such
policy, (x) the death or disability of any director or trustee, or (y)
satisfaction of any requirement for the majority of the members of the board of
directors or trustees of EQR to qualify under applicable law as independent
directors or

88


--------------------------------------------------------------------------------


trustees or (z) the replacement of any director or trustee who is an officer or
employee of EQR or an affiliate of EQR with any other officer or employee of EQR
or an affiliate of EQR;

(j)            any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of EQR;

(k)           intentionally omitted;

(l)            any Termination Event with respect to a Plan shall occur as a
result of which Termination Event or Events any member of the ERISA Group has
incurred or may incur any liability to the PBGC or any other Person and the sum
(determined as of the date of occurrence of such Termination Event) of the
insufficiency of such Plan and the insufficiency of any and all other Plans with
respect to which such a Termination Event shall have occurred and be continuing
(or, in the case of a Multiemployer Plan with respect to which a Termination
Event described in clause (ii) of the definition of Termination Event shall have
occurred and be continuing, the liability of the Borrower) is equal to or
greater than $20,000,000 and which the Administrative Agent reasonably
determines will have a Material Adverse Effect;

(m)          any member of the ERISA Group shall commit a failure described in
Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;

(n)           at any time, for any reason the Borrower or any Qualified
Borrower  or EQR seeks to repudiate its obligations under any Loan Document; or

(o)           a default beyond any applicable notice or grace period under any
of the other Loan Documents.

SECTION 6.2         Rights and Remedies.

(a)           Upon the occurrence of any Event of Default described in Sections
6.1(f) or (g), the Commitments and the Swingline Commitment shall immediately
terminate and the unpaid principal amount of, and any and all accrued interest
on, the Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any

89


--------------------------------------------------------------------------------


kind (including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and notice of
acceleration), all of which are hereby expressly waived by the Borrower for
itself and on behalf of any Qualified Borrower; and upon the occurrence and
during the continuance of any other Event of Default, subject to the provisions
of Section 6.2(b), the Administrative Agent may (and upon the demand of the
Required Banks shall), by written notice to the Borrower, in addition to the
exercise of all of the rights and remedies permitted the Administrative Agent
and the Banks at law or equity or under any of the other Loan Documents, declare
the Commitments terminated and the unpaid principal amount of and any and all
accrued and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise as provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower for itself and on behalf of any Qualified
Borrower.

(b)           Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks.  The Administrative Agent shall act at
the direction of the Required Banks in connection with the exercise of any and
all remedies at law, in equity or under any of the Loan Documents (including,
without limitation, those set forth in Section 6.4 hereof) or, if the Required
Banks are unable to reach agreement within thirty (30) days of commencement of
discussions, then, from and after an Event of Default and the the end of such
thirty (30) day period, the Administrative Agent may pursue such rights and
remedies as it may determine if it shall reasonably determine that the same
shall be in the best interests of the Banks, taken as a whole.

90


--------------------------------------------------------------------------------


SECTION 6.3         Notice of Default.  The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) promptly upon being requested to do
so by the Required Banks and shall thereupon notify all the Banks thereof.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless Administrative Agent has received
notice in writing from a Bank or Borrower or any court or governmental agency
referring to this Agreement or the other Loan Documents, describing such event
or condition.  Should Administrative Agent receive notice of the occurrence of a
Default or Event of Default expressly stating that such notice is a notice of a
Default or Event of Default, or should Administrative Agent send Borrower a
notice of Default or Event of Default, Administrative Agent shall promptly give
notice thereof to each Bank.

SECTION 6.4         Actions in Respect of Letters of Credit.

(a)           If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and an Event of Default shall have occurred and be
continuing, then, upon the occurrence and during the continuation thereof, the
Administrative Agent may, and upon the demand of the Required Banks shall,
whether in addition to the taking by the Administrative Agent of any of the
actions described in this Article or otherwise, make a demand upon the Borrower
to, and forthwith upon such demand (but in any event within ten (10) days after
such demand) the Borrower shall (provided that upon the occurrence of any Event
of Default it described in Section 6.1(f) or 6.1(g) the Borrower shall
automatically be required to), pay to the Administrative Agent, on behalf of the
Banks, in same day funds at the Administrative Agent’s office designated in such
demand, for deposit in a special cash collateral account (the “Letter of Credit
Collateral Account”) to be maintained in the name of the Administrative Agent
(on behalf of the Banks) and under its sole dominion and control at such place
as shall be designated by the Administrative Agent, an amount equal to the
amount of the Letter of Credit Usage under the Letters of Credit.  Interest
shall accrue on the Letter of Credit Collateral Account at a rate equal to the
rate on overnight funds.

(b)           The Borrower hereby grants to the Administrative Agent, as
administrative agent, for its benefit and the ratable benefit of the Banks a
lien on and a security interest in, the following collateral (the “Letter of
Credit Collateral”):

(i)            the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

(ii)           all notes, certificates of deposit and other instruments from
time to time hereafter delivered to or otherwise possessed by the Administrative

91

 


--------------------------------------------------------------------------------


Agent for or on behalf of the Borrower in substitution for or in respect of any
or all of the then existing Letter of Credit Collateral;

(iii)          all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Letter of Credit Collateral;
provided that if no Event of Default shall have occurred and be continuing, any
interest, dividends or other earnings received with respect to the Letter of
Credit Collateral shall be distributed to Borrower on a monthly basis; and

(iv)          to the extent not covered by the above clauses, all proceeds of
any or all of the foregoing Letter of Credit Collateral.

The lien and security interest granted hereby secures the payment of all
Obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(c)           The Borrower hereby authorizes the Administrative Agent for the
ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
the Borrower to the Banks in respect of the Letters of Credit.

(d)           Neither the Borrower nor any Person claiming or acting on behalf
of or through the Borrower shall have any right to withdraw any of the funds
held in the Letter of Credit Collateral Account, except as provided in Sections
6.4(b) and (h) hereof.

(e)           The Borrower agrees that it will not (i) sell or otherwise dispose
of any interest in the Letter of Credit Collateral or (ii) create or permit to
exist any lien, security interest or other charge or encumbrance upon or with
respect to any of the Letter of Credit Collateral, except for the security
interest created by this Section 6.4.

(f)            If any Event of Default shall have occurred and be continuing:

(i)            The Administrative Agent may, in its sole discretion, without
notice to the Borrower except as required by law and at any time and from time
to time, charge, set off or otherwise apply all or any part of the Letter of
Credit Collateral, first, (x) amounts previously drawn on any Letter of Credit
that have not been reimbursed by the Borrower and (y) any Letter of Credit Usage
described in clause (ii) of the definition thereof that are then due and payable
and second, any other unpaid Obligations then due and payable against the Letter
of Credit Collateral Account or any part thereof, in such order as the
Administrative Agent shall elect.  The rights of the Administrative

92

 


--------------------------------------------------------------------------------


Agent under this Section 6.4 are in addition to any rights and remedies which
any Bank may have.

(ii)           The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of Illinois at that time.

(g)           The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that, assuming such treatment, the Administrative
Agent and the Banks shall not have any responsibility or liability with respect
thereto.

(h)           At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to the Borrower, and in the case of Letters of Credit
maturing after the Maturity Date, upon the return of any such Letters of Credit,
any amount attributable to such Letter of Credit shall be promptly returned to
the Borrower.  Absent such cure or written waiver or return, any surplus of the
funds held in the Letter of Credit Collateral Account and remaining after
payment in full of all of the Obligations of the Borrower hereunder and under
any other Loan Document after the Maturity Date shall be paid to the Borrower or
to whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.5         Distribution of Proceeds after Default.  Notwithstanding
anything contained herein to the contrary, from and after an Event of Default,
to the extent proceeds are received by Administrative Agent, such proceeds will
be distributed to the Banks pro rata in accordance with the unpaid principal
amount of the Loans.

93

 


--------------------------------------------------------------------------------


ARTICLE VII

THE AGENTS

SECTION 7.1         Appointment and Authorization.  Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers and discretion as are reasonably
incidental thereto. Except as set forth in Sections 7.8 and 7.9, the provisions
of this Article VII are solely for the benefit of Administrative Agent and the
Banks, and Borrower shall not have any right to rely on or enforce any of the
provisions of this Article VII.  In performing its functions and duties under
this Agreement, Administrative Agent shall act solely as an agent of the Banks
and does not assume and shall not be deemed to have assumed any obligation
toward or relationship of agency or trust with or for the Borrower.

SECTION 7.2         Agency and Affiliates. Bank of America, N.A. shall have the
same rights and powers under this Agreement as any other Bank and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent, and Bank of America, N.A. and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower,
EQR or any Subsidiary or affiliate of the Borrower as if it were not the
Administrative Agent hereunder, and the term “Bank” and “Banks” shall include
Bank of America, N.A. in its individual capacity.

SECTION 7.3         Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein. 
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default or Event of
Default, except as expressly provided in Article VI.  The duties of
Administrative Agent shall be administrative in nature.  Subject to the
provisions of Sections 7.1, 7.5 and 7.6, Administrative Agent shall administer
the Loans in the same manner as it administers its own loans.

SECTION 7.4         Consultation with Experts.  As between Administrative Agent
and the Banks, the Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

94

 


--------------------------------------------------------------------------------


SECTION 7.5         Liability of Administrative Agent, Syndication Agent,
Documentation Agents.  As between Administrative Agent and the Banks, none of
the Administrative Agent, the Syndication Agent, or the Documentation Agents,
nor any of their affiliates nor any of their respective directors, officers,
agents or employees, shall be liable for any action taken or not taken by any of
them in connection herewith (i) with the consent or at the request of the
Required Banks or (ii) in the absence of its own gross negligence or wilful
misconduct.  As between Administrative Agent and the Banks, none of the
Administrative Agent, the Syndication Agent, or the Documentation Agents, nor
any of their respective directors, officers, agents or employees, shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower, except with respect to payment of
principal and interest; (iii) the satisfaction of any condition specified in
Article III, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith.  As between Administrative Agent and the Banks, the
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.

SECTION 7.6         Indemnification.  Each Bank shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, the Syndication Agent,
and the  Documentation Agents, and their respective affiliates and directors,
officers, agents and employees (to the extent not reimbursed by the Borrower,
but without affecting Borrower’s reimbursement obligations), against any cost,
expense (including counsel fees and disbursements), claim, demand, action, loss
or liability (except such as result from such indemnitee’s gross negligence or
wilful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Administrative Agent and/or Syndication Agent and/or Documentation
Agents under this Agreement, the other Loan Documents or any action taken or
omitted by such indemnitee hereunder as Administrative Agent or as Syndication
Agent.  In the event that the Syndication Agent, the Documentation Agents or the
Administrative Agent shall, subsequent to its receipt of indemnification
payment(s) from Banks in accordance with this Section, recoup any amount from
the Borrower, or any other party liable therefor in connection with such
indemnification, Syndication Agent, such Documentation Agents or the
Administrative Agent shall reimburse the Banks which previously made the
payment(s) pro rata, based upon the actual amounts which were theretofore paid
by each Bank.  The Syndication Agent, the Documentation Agents, or the
Administrative Agent, as the case may be, shall reimburse such Banks so entitled
to reimbursement within two (2) Business Days after its receipt of such funds
from the Borrower or such other party liable therefor.

95

 


--------------------------------------------------------------------------------


SECTION 7.7         Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent, or the Documentation Agents, or any other Bank, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Bank also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
Syndication Agent, the Documentation Agents or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

96

 


--------------------------------------------------------------------------------


SECTION 7.8         Successor Administrative Agent or Syndication Agent.  The
Administrative Agent, the Syndication Agent, or the Documentation Agents may
resign at any time by giving notice thereof to the Banks, the Borrower and each
other and the Administrative Agent or the Syndication Agent, as applicable,
shall resign in the event the Commitment of the Bank serving as the
Administrative Agent or the Syndication Agent is reduced to less than
$10,000,000.  Upon any such resignation, the Required Banks shall have the right
to appoint a successor Administrative Agent or Syndication Agent, as applicable,
which successor Administrative Agent or successor Syndication Agent (as
applicable) shall, provided no Event of Default has occurred and is then
continuing, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed (except that Borrower shall, in all events, be
deemed to have approved Bank of America, N.A. as a successor Syndication Agent
and JPMorgan Chase Bank, N.A. as a successor Administrative Agent).  If no
successor Administrative Agent or Syndication Agent (as applicable) shall have
been so appointed by the Required Banks and (if required) approved by the
Borrower, or, if so appointed, shall not have accepted such appointment within
30 days after the retiring Administrative Agent or Syndication Agent (as
applicable) gives notice of resignation, then the retiring Administrative Agent
or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Syndication Agent or the Administrative Agent, as the case
may be, who shall act until the Required Banks shall appoint a successor
Administrative Agent or Syndication Agent.  In any event, the retiring
Administrative Agent shall continue to act as Administrative Agent until such
time as a successor Administrative Agent shall have been so appointed by the
Required Banks, approved by Borrower (if required), and assumed its duties
hereunder. Upon the acceptance of its appointment as the Administrative Agent or
Syndication Agent hereunder by a successor Administrative Agent or successor
Syndication Agent, as applicable, such successor Administrative Agent or
successor Syndication Agent, as applicable, shall thereupon succeed to and
become vested with all the rights and duties of the retiring Administrative
Agent or retiring Syndication Agent, as applicable, and the retiring
Administrative Agent or the retiring Syndication Agent, as applicable, shall be
discharged from its duties and obligations hereunder.  The rights and duties of
the Administrative Agent to be vested in any successor Administrative Agent
shall include, without limitation, the rights and duties as Swingline Lender. 
After any retiring Administrative Agent’s or retiring Syndication Agent’s
resignation hereunder, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was the
Administrative Agent or the Syndication Agent, as applicable.  For gross
negligence or willful misconduct, as determined by the Required Banks (excluding
for such determination the Bank serving as Administrative Agent or Syndication
Agent in its capacity as a Bank, as applicable), the Administrative Agent or
Syndication Agent may be removed at any time by giving at least thirty (30)
Business Days prior written notice to the Administrative Agent, Syndication
Agent and Borrower.  Such resignation or removal shall take effect upon the
acceptance of appointment by a

97

 


--------------------------------------------------------------------------------


successor Administrative Agent or Syndication Agent, as applicable, in
accordance with the provisions of this Section 7.8.

SECTION 7.9         Consents and Approvals.  All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof and (v) shall include, in boldface type, a
statement that if any Bank does not respond to such request within ten (10)
Business Days and provide a written explanation of the reasons behind any
objection, such Lender shall be deemed to have approved of or consented to, as
applicable, the recommendation or determination of the Administrative Agent
described in such request.  Each Bank shall reply promptly, but in any event
within ten (10) Business Days after receipt of the request therefor from
Administrative Agent (the “Bank Reply Period”).  Unless a Bank shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent within the Bank Reply Period, such Bank
shall be deemed to have approved of or consented to such recommendation or
determination.  With respect to decisions requiring the approval of the Required
Banks or all the Banks, Administrative Agent shall submit its recommendation or
determination for approval of or consent to such recommendation or determination
to all Banks and upon receiving the required approval or consent shall follow
the course of action or determination of the Required Banks (and each
non-responding Bank shall be deemed to have concurred with such recommended
course of action) or all the Banks, as the case may be.

ARTICLE VIII



CHANGE IN CIRCUMSTANCES

SECTION 8.1         Basis for Determining Interest Rate Inadequate or Unfair. 
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing or Money Market LIBOR Loan:

(a)           the Administrative Agent determines in good faith that deposits in
dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, or

98

 


--------------------------------------------------------------------------------


(b)           Banks having 50% or more of the aggregate amount of the applicable
Commitments advise the Administrative Agent that the Euro-Dollar Rate, as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to each such Bank of funding its Euro-Dollar Loans for such Interest
Period, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Euro-Dollar Loans shall be suspended.  In
such event, (a) unless the Borrower notifies the Administrative Agent at least
two Business Days before the date of (i) any Euro-Dollar Borrowing denominated
in Dollars for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing, or (ii) any Money Market LIBOR Borrowing for which a Notice
of Money Market Borrowing has previously been given, the Money Market LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day, and (b) any Notice of
Borrowing for a Euro-Dollar Borrowing denominated in an Alternate Currency shall
be ineffective.  For purposes of Section 8.1(b), in determining whether the
Euro-Dollar Rate, as determined by Administrative Agent, will not adequately and
fairly reflect the cost to any Bank of funding its Euro-Dollar Loans for such
Interest Period, such determination will be based solely on the ability of such
Bank to obtain matching funds in the London interbank market at a reasonably
equivalent rate.

99

 


--------------------------------------------------------------------------------


SECTION 8.2  Illegality.  If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) (x) to make, maintain or fund its
Euro-Dollar Loans, or (y) to participate in any Letter of Credit issued by the
Fronting Bank, or, with respect to the Fronting Bank, to issue any Letter of
Credit, the Administrative Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, the obligation of such Bank in case of the event
described in clause (x) above to make Euro-Dollar Loans, or in the case of the
event described in clause (y) above, to participate in any Letter of Credit
issued by the Fronting Bank or, with respect to the Fronting Bank, to issue any
Letter of Credit, shall be suspended.  With respect to Euro-Dollar Loans, before
giving any notice to the Administrative Agent pursuant to this Section, such
Bank shall designate a different Euro-Dollar Lending Office if such designation
will avoid the need for giving such notice and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank.  If such Bank shall determine
that it may not lawfully continue to maintain and fund any of its outstanding
Euro-Dollar Loans to maturity and shall so specify in such notice, the Borrower
or the applicable Qualified Borrower, as the case may be, shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower or the applicable Qualified Borrower, as the case may be,
would otherwise be obligated to pay pursuant to Section 2.13 with respect to
Loans converted pursuant to this Section 8.2) in an equal principal amount from
such Bank (on which interest and principal shall be payable contemporaneously
with the related Euro-Dollar Loans of the other Banks), and such Bank shall make
such a Base Rate Loan.

If, at any time, it shall be unlawful for any Bank to make, maintain or fund its
Euro-Dollar Loans, the Borrower shall have the right, upon five (5) Business
Day’s notice to the Administrative Agent, to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13), and to
become a Bank hereunder, or obtain the agreement of one or more existing Banks
to offer to purchase the Commitments of such Bank for such amount, which offer
such Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest thereon,

100

 


--------------------------------------------------------------------------------


Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to Section
2.13), upon which event, such Bank’s Commitment shall be deemed to be cancelled
pursuant to Section 2.11(e).  Any Bank subject to this paragraph shall retain
the benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4 and 9.3 for the period prior
to such purchase or cancellation.

SECTION 8.3   Increased Cost and Reduced Return.

(a)           If, on or after (x) the date hereof in the case of Committed Loans
made pursuant to Section 2.1, or (y) the date of the related Money Market Quote,
in the case of any Money Market Loan, the adoption of any applicable law, rule
or regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
made after the Closing Date of any such authority, central bank or comparable
agency, shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Federal Reserve Board (but
excluding with respect to any Euro-Dollar Loan any such requirement to the
extent reflected in an applicable Euro-Dollar Reserve Percentage)), special
deposit, insurance assessment or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank (or its Applicable
Lending Office) or shall impose on any Bank (or its Applicable Lending Office)
or on the London interbank market any other condition materially more burdensome
in nature, extent or consequence than those in existence as of the Closing Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material (excluding any amounts already reflected in any Mandatory
Costs), then, within 15 days after demand by such Bank (with a copy to the
Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts (based upon a reasonable allocation thereof by such Bank to
the Euro-Dollar Loans made by such Bank hereunder) as will compensate such Bank
for such increased cost or reduction to the extent such Bank generally imposes
such additional amounts on other borrowers of such Bank in similar
circumstances.

(b)           If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or

101

 


--------------------------------------------------------------------------------


comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank any request or directive regarding capital adequacy
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Bank (or its Parent) as a
consequence of such Bank’s obligations hereunder to a level below that which
such Bank (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount reasonably deemed by such Bank to be material,
then from time to time, within 15 days after demand by such Bank (with a copy to
the Administrative Agent), the Borrower shall pay to such Bank such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.

(c)           Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.  If
such Bank shall fail to notify Borrower of any such event within 90 days
following the end of the month during which such event occurred, then Borrower’s
liability for any amounts described in this Section incurred by such Bank as a
result of such event shall be limited to those attributable to the period
occurring subsequent to the ninetieth (90th) day prior to the date upon which
such Bank actually notified Borrower of the occurrence of such event.  A
certificate of any Bank claiming compensation under this Section and setting
forth a reasonably detailed calculation of the additional amount or amounts to
be paid to it hereunder shall be conclusive in the absence of demonstrable
error.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

(d)           If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.3), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to

102

 


--------------------------------------------------------------------------------


Section 2.13 and this Section 8.3), upon which event, such Bank’s Commitment
shall be deemed to be cancelled pursuant to Section 2.11(e).  Any Bank subject
to this Section 8.3(d) shall retain the benefits of Sections 2.16(f), 2.16(g),
8.3, 8.4 and 9.3 for the period prior to such purchase or cancellation.

SECTION 8.4   Taxes.

(a)           Any and all payments by the Borrower or any Qualified Borrower to
or for the account of any Bank or the Administrative Agent hereunder or under
any other Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Bank and the Administrative Agent, taxes imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Bank or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Bank, taxes imposed on
its income, and franchise or similar taxes imposed on it, by the jurisdiction of
such Bank’s Applicable Lending Office or any political subdivision thereof or by
any other jurisdiction (or any political subdivision thereof) as a result of a
present or former connection between such Bank or Administrative Agent and such
other jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”).  If the Borrower or any
Qualified Borrower shall be required by law to deduct any Non-Excluded Taxes
from or in respect of any sum payable hereunder or under any Note or in respect
of any Letter of Credit, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.4) such Bank or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or Qualified
Borrower shall make such deductions, (iii) the Borrower or Qualified Borrower
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law and (iv) the Borrower or Qualified
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof.

(b)           In addition, the Borrower and each Qualified Borrower agrees to
pay any present or future stamp or documentary taxes and any other excise or
property taxes, or charges or similar levies which arise from any payment made
hereunder or under any Note or in respect of any Letter of Credit or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note or Letter of Credit (hereinafter referred to as “Other Taxes”).

103

 


--------------------------------------------------------------------------------


(c)           The Borrower and each Qualified Borrower agrees to indemnify each
Bank, the Fronting Bank and the Administrative Agent for the full amount of
Non-Excluded Taxes or Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.4) paid by such Bank, the Fronting Bank or
the Administrative Agent (as the case may be) and, so long as such Bank or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto.  This indemnification shall be made within 15 days from the
date such Bank, the Fronting Bank or the Administrative Agent (as the case may
be) makes demand therefor.

(d)           Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with an Internal Revenue Service Form W-8BEN or
W-8ECI, as appropriate, or any successor form prescribed by the Internal Revenue
Service, and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of being under
Sections 1442(c)(1) and 1442(a) of the Code, that it is entitled to an exemption
from United States backup withholding tax.  If the form provided by a Bank at
the time such Bank first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from “Non-Excluded Taxes” as defined in
Section 8.4(a).

(e)           For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.

104

 


--------------------------------------------------------------------------------


(f)            Upon reasonable demand by Borrower or any Qualified Borrower to
the Administrative Agent or any Bank, the Administrative Agent or Bank, as the
case may be, shall deliver to the Borrower or such Qualified Borrower, or to
such government or taxing authority as the Borrower or such Qualified Borrower
may reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or such Qualified Borrower
to make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or such Qualified Borrower making such demand and to be executed
and to be delivered with any reasonably required certification.

(g)           If the Borrower or any Qualified Borrower is required to pay
additional amounts to or for the account of any Bank pursuant to this Section
8.4, then such Bank will change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank, is not otherwise
disadvantageous to such Bank.

(h)           If, at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans and all amounts
due such Bank hereunder (including, without limitation, interest, Facility Fees,
Letter of Credit Fees and all amounts payable pursuant to Section 2.13 and this
Section 8.4), and to become a Bank hereunder, or to obtain the agreement of one
or more existing Banks to offer to purchase the Commitments of such Bank for
such amount, which offer such Bank is hereby required to accept, or (y) to repay
in full all Loans then outstanding of such Bank, together with interest thereon,
Facility Fees, Letter of Credit Fees and all other amounts due such Bank
hereunder (including, without limitation, amounts payable pursuant to Section
2.13 and this Section 8.4), upon which event, such Bank’s Commitment shall be
deemed to be cancelled pursuant to Section 2.11(c).  Any Bank subject to this
Section 8.4(d) shall retain the benefits of Sections 2.16(f), 2.16(g), 8.3, 8.4
and 9.3 for the period prior to such purchase or cancellation.

105

 


--------------------------------------------------------------------------------


SECTION 8.5   Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make Euro-Dollar Loans has been suspended
pursuant to Section 8.2 or (ii) any Bank has demanded compensation under Section
8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower shall, by at
least five Euro-Dollar Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:

(a)           Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter all
Loans which would otherwise be made by such Bank as Euro-Dollar Loans shall be
made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Euro-Dollar Loans of the other
Banks), and no Borrowing from such Bank shall take effect with respect to Loans
denominated in an Alternate Currency, and

(b)           after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and

(c)           Borrower will not be required to make any payment which would
otherwise be required by Section 2.13 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.

106

 


--------------------------------------------------------------------------------


ARTICLE IX



MISCELLANEOUS

SECTION 9.1   Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, facsimile transmission
followed by telephonic confirmation or similar writing) and shall be given to
such party:  (x) in the case of the Borrower, any Qualified Borrower or the
Administrative Agent, at its address, or facsimile number set forth on the
signature pages hereof with a duplicate copy thereof, in the case of the
Borrower, to the Borrower, at Equity Residential, Two North Riverside Plaza,
Suite 400, Chicago, Illinois 60606, Attn: General Counsel, and to DLA Piper US
LLP, 203 North LaSalle Street, Suite 1900, Chicago, Illinois 60601, Attn: James
M. Phipps, Esq., (y) in the case of any Bank, at its address, or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address, or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Borrower
and, if such party is the Borrower or the Administrative Agent, the Banks.  Each
such notice, request or other communication shall be effective (i) if given by
facsimile transmission, when such facsimile is transmitted to the facsimile
number specified in this Section and the appropriate answerback or facsimile
confirmation is received, (ii) if given by certified registered mail, return
receipt requested, with first class postage prepaid, addressed as aforesaid,
upon receipt or refusal to accept delivery, (iii) if given by a nationally
recognized overnight carrier, 24 hours after such communication is deposited
with such carrier with postage prepaid for next day delivery, or (iv) if given
by any other means, when delivered at the address specified in this Section;
provided that notices to the Administrative Agent under Article II or Article
VIII shall not be effective until received. The Administrative Agent shall
promptly notify the Banks of any change in the address of the Borrower or the
Administrative Agent.

SECTION 9.2   No Waivers.  No failure or delay by the Administrative Agent or
any Bank in exercising any right, power or privilege hereunder or under any Note
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

SECTION 9.3   Expenses; Indemnification.

(a)           The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent and the Syndication Agent (including
reasonable fees and disbursements of special counsel Skadden, Arps, Slate,
Meagher & Flom LLP), in connection with the preparation of this Agreement, the
Loan Documents and the documents and instruments referred to therein, and any
waiver or consent hereunder or any amendment hereof or any Default or Event of
Default or alleged Default or Event of Default, (ii) all reasonable fees and
disbursements of special counsel Skadden, Arps,

107

 


--------------------------------------------------------------------------------


Slate, Meagher & Flom LLP in connection with the syndication of the Loans and
(iii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Administrative Agent and each Bank (the Administrative Agent
shall promptly submit any expenses of any of the Banks to Borrower for
reimbursement), including fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of (A)
counsel for Administrative Agent, and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative costs and expenses of Administrative Agent.  For
purposes of this Section 9.3(a)(iii), (1) counsel for Administrative Agent shall
mean a single outside law firm representing Administrative Agent, and (2)
counsel for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing either or both of Administrative Agent and/or Syndication
Agent).

(b)           The Borrower agrees to indemnify the Syndication Agent, the
Administrative Agent and each Bank, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding that may at any time (including, without limitation, at
any time following the payment of the Obligations) be asserted against any
Indemnitee, as a result of, or arising out of, or in any way related to or by
reason of, (i) any of the transactions contemplated by the Loan Documents or the
execution, delivery or performance of any Loan Document, including, without
limitation, any Section 1031 exchange as contemplated by Section 9.21, (ii) any
violation by the Borrower, EQR or the Environmental Affiliates of any applicable
Environmental Law, (iii) any Environmental Claim arising out of the management,
use, control, ownership or operation of property or assets by the Borrower, EQR
or any of the Environmental Affiliates, including, without limitation, all
on-site and off-site activities of Borrower or any Environmental Affiliate
involving Materials of Environmental Concern, (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement, (b) incurred
solely by reason of the gross negligence, wilful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction,
(c) violations of Environmental Laws relating to a Property which are caused by
the act or omission of such Indemnitee after

108

 


--------------------------------------------------------------------------------


such Indemnitee takes possession of such Property or (d) any liability of such
Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents.  In addition, the indemnification set forth in this Section
9.3(b) in favor of any director, officer, agent or employee of Administrative
Agent, Syndication Agent or any Bank shall be solely in his or her respective
capacity as such director, officer, agent or employee.  The Borrower’s
obligations under this Section shall survive the termination of this Agreement
and the payment of the Obligations.

109

 


--------------------------------------------------------------------------------


SECTION 9.4   Sharing of Set-Offs.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default, each Bank is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to the Borrower
or any Qualified Borrower or to any other Person, any such notice being hereby
expressly waived, but subject to the prior consent of the Administrative Agent,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
the Borrower or any Qualified Borrower against and on account of the Obligations
of the Borrower or such Qualified Borrower then due and payable to such Bank
under this Agreement or under any of the other Loan Documents, including,
without limitation, all interests in Obligations purchased by such Bank.  Each
Bank agrees that if it shall by exercising any right of set-off or counterclaim
or otherwise (except pursuant to Sections 8.2, 8.3, 8.4 or 9.6), receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it or Letter of Credit participated in by it, or, in
the case of the Fronting Bank, Letter of Credit issued by it, which is greater
than the proportion received by any other Bank or Letter of Credit issued or
participated in by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Banks or Letter of Credit issued or participated in by such other Banks
shall be shared by the Banks pro rata; provided that nothing in this Section
shall impair the right of any Bank to exercise any right of set-off or
counterclaim it may have to any deposits not received in connection with the
Loans and to apply the amount subject to such exercise to the payment of
indebtedness of the Borrower other than its indebtedness under the Notes or in
respect of the Letters of Credit.  The Borrower, for itself and on behalf of any
Qualified Borrower, agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note or a Letter of
Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower or such Qualified Borrower in the amount of such
participation. Notwithstanding anything to the contrary contained herein, any
Bank may, by separate agreement with the Borrower or any Qualified Borrower,
waive its right to set off contained herein or granted by law and any such
written waiver shall be effective against such Bank under this Section 9.4.

 

110

 


--------------------------------------------------------------------------------


 

SECTION 9.5   Amendments and Waivers.  Any provision of this Agreement or the
Notes, the Letter of Credit Documents or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrower and the Required Banks (and, if the rights or duties of the
Administrative Agent or the Swingline Lender in its capacity as Administrative
Agent or Swingline Lender, as applicable, are affected thereby, by the
Administrative Agent or Swingline Lender, as applicable); provided that no such
amendment or waiver with respect to this Agreement, the Notes, the Letter of
Credit Documents or any other Loan Documents shall, unless signed by all the
Banks, (i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment or extend the term of any Letter of Credit beyond twelve (12)
months after the Maturity Date, (iv) change the percentage of the Commitments
(except pursuant to the Increase Option) or of the aggregate unpaid principal
amount of the Notes, or the number of Banks, which shall be required for the
Banks or any of them to take any action under this Section or any other
provision of this Agreement, (v) release the EQR Guaranty or, except as provided
below, any Down REIT Guaranty or any Qualified Borrower Guaranty, (vi) modify
the definition of “Required Banks”, or (vii) modify the provisions of this
Section 9.5. At such time as the Borrower shall sell its interest in any Down
REIT Guarantor to an unaffiliated third party in an arms-length transaction, the
Down REIT Guaranty of such Down REIT Guarantor shall be deemed to have
terminated and released, and the Banks hereby authorize the Administrative Agent
to enter into an agreement, confirming the termination and release of such Down
REIT Guaranty, at the Borrower’s sole cost and expense.

SECTION 9.6   Successors and Assigns.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and any Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.

(b)           Any Bank may at any time grant (i) prior to the occurrence of an
Event of Default, to an existing Bank or one or more banks, finance companies,
insurance companies or other financial institutions in minimum amounts of not
less than $5,000,000 (or any lesser amount in the case of participations to an
existing Bank or in the case of participations with respect to Money Market
Loans only) (it being understood that no

111

 


--------------------------------------------------------------------------------


Bank may hold Commitments of which less than $10,000,000 in the aggregate is for
its own account, unless its Commitments shall have been reduced to zero) and
(ii) after the occurrence and during the continuance of an Event of Default, to
any Person in any amount (in each case, a “Participant”), participating
interests in its Commitment or any or all of its Loans, with (and subject to)
the consent of, provided that no Event of Default shall have occurred and be
continuing, the Borrower (other than with respect to Money Market Loans), which
consent shall not be unreasonably withheld or delayed.  The Administrative Agent
shall be notified by any such Bank of any such participation prior to the same
becoming effective. Any participation made during the continuation of an Event
of Default shall not be affected by the subsequent cure of such Event of
Default.  In the event of any such grant by a Bank of a participating interest
to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Bank shall remain responsible for the performance of
its obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Bank may grant such a participating interest shall provide that such
Bank shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the consent of the
Participant.  The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Article
VIII with respect to its participating interest. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of, and subject to the
restrictions with respect to, a participating interest granted in accordance
with this subsection (b).

(c)           Any Bank may at any time assign to (i) prior to the occurrence of
an Event of Default, (A) an existing Bank, (B) one or more banks, finance
companies, insurance or other financial institutions which (1) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Administrative Agent and (2) has total assets
in excess of Ten Billion Dollars ($10,000,000,000) (a “Qualified Institution”),
or (C) with the prior consent and approval of the Administrative Agent, each
Fronting Bank and Borrower, a wholly-owned affiliate of such transferor Bank if
such transferor Bank then meets the requirements of clause (i)(B) or, if such
transferor Bank’s parent then meets the requirements of clause (i)(B), a
wholly-owned affiliate of such parent, in each case in minimum amounts of not
less than Ten Million Dollars ($10,000,000) and integral multiples of One
Million Dollars ($1,000,000) thereafter (or any lesser amount in the case of
assignments to an existing Bank) (it being understood that no Bank may hold
Commitments of less than $10,000,000 in the

112

 


--------------------------------------------------------------------------------


aggregate, unless its Commitments shall have been reduced to zero) and (ii)
after the occurrence and during the continuance of an Event of Default, to any
Person in any amount (in each case, an “Assignee”), all or a proportionate part
of all, of its rights and obligations under this Agreement, the Notes and the
other Loan Documents, and, in either case, such Assignee shall assume such
rights and obligations, pursuant to a Transfer Supplement in substantially the
form of Exhibit ”E” hereto executed by such Assignee and such transferor Bank,
with (and subject to) the consent of the Administrative Agent and each Fronting
Bank and, provided that no Event of Default shall have occurred and be
continuing, the Borrower, which consent shall not be unreasonably withheld or
delayed; provided that if an Assignee is an affiliate of such transferor Bank
which meets the requirements of clause (i)(B) above or was a Bank immediately
prior to such assignment, no such consent shall be required; and provided
further that such assignment may, but need not, include rights of the transferor
Bank in respect of outstanding Money Market Loans.  Upon execution and delivery
of such instrument and payment by such Assignee to such transferor Bank of an
amount equal to the purchase price agreed between such transferor Bank and such
Assignee, such Assignee shall be a Bank party to this Agreement and shall have
all the rights and obligations of a Bank with a Commitment as set forth in such
instrument of assumption, and no further consent or action by any party shall be
required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee.  In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $2,500 provided that such fee shall
be paid by the Assignee if such assignment is required by Section 8.2, 8.3 or
8.4.  If the Assignee is not incorporated under the laws of the United States of
America or a state thereof, it shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.4.  Any
assignment made during the continuation of an Event of Default shall not be
affected by any subsequent cure of such Event of Default.

(d)           Any Bank (each, a “Designating Lender”) may at any time designate
one Designated Lender to fund Money Market Loans on behalf of such Designating
Lender subject to the terms of this Section 9.6(d) and the provisions in
Sections 9.6(b) and (c) shall not apply to such designation.  No Bank may
designate more than one (1) Designated Lender at any one time.  The parties to
each such designation shall execute and deliver to the Administrative Agent for
its acceptance a Designation Agreement.  Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Lender, the Administrative Agent will
accept such Designation Agreement and will give prompt notice thereof to the
Borrower, whereupon, (i) the Borrower shall execute and

113

 


--------------------------------------------------------------------------------


deliver to the Designating Lender a Designated Lender Note payable to the order
of the Designated Lender, (ii) from and after the effective date specified in
the Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right (subject to the provisions of Section 2.3(b)) to make
Money Market Loans on behalf of its Designating Lender pursuant to Section 2.3
after the Borrower has accepted a Money Market Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Lender shall not be required to
make payments with respect to any obligations in this Agreement except to the
extent of excess cash flow of such Designated Lender which is not otherwise
required to repay obligations of such Designated Lender which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Lender, the Designating Lender shall be and remain obligated
to the Borrower, the Administrative Agent and the Banks for each and every
obligation of the Designating Lender and its related Designated Lender with
respect to this Agreement, including, without limitation, any indemnification
obligations under Section 7.6 and any sums otherwise payable to the Borrower by
the Designated Lender.  Each Designating Lender shall serve as the
administrative agent of the Designated Lender and shall on behalf of, and to the
exclusion of, the Designated Lender: (i) receive any and all payments made for
the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents.  Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as administrative agent for the Designated Lender and shall not be signed
by the Designated Lender on its own behalf and shall be binding upon the
Designated Lender to the same extent as if signed by the Designated Lender on
its own behalf.  The Borrower, the Administrative Agent and the Banks may rely
thereon without any requirement that the Designated Lender sign or acknowledge
the same.  No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender or
otherwise in accordance with the provisions of Sections 9.6 (b) and (c).

(e)           Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note and the Letter(s) of Credit participated in by
such Bank or, in the case of the Fronting Bank, issued by it, to a Federal
Reserve Bank.  No such assignment shall release the transferor Bank from its
obligations hereunder.

(f)            No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than
such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending

114

 


--------------------------------------------------------------------------------


Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.

SECTION 9.7   Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

SECTION 9.8   Governing Law; Submission to Jurisdiction.

(a)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

(b)           Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of Illinois or of the
United States of America for the Northern District of Illinois, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property and each Qualified Borrower, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof.  The Borrower irrevocably consents, for
itself and each Qualified Borrower, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower or Qualified Borrower at its address set forth below.  The
Borrower, for itself and each Qualified Borrower, hereby irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.  Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the Borrower or any
Qualified Borrower in any other jurisdiction.

(c)           If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with

115

 


--------------------------------------------------------------------------------


such other currency by the person obtaining such judgment on the Business Day
preceding that on which final judgment is given.

(d)           The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Borrower or any
Qualified Borrower to make payments in any currency of the principal of and
interest on the Loans of the Borrower and any Qualified Borrower and any other
amounts due from the Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.

SECTION 9.9   Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic or other written confirmation from such party of execution of a
counterpart hereof by such party).

SECTION 9.10   WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, EACH QUALIFIED
BORROWER, THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

116

 


--------------------------------------------------------------------------------


 

SECTION 9.11   Survival.  All indemnities set forth herein (including, without
limitation, Sections 2.16(g), 8.4 and 9.3) shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making and
repayment of the Obligations.

SECTION 9.12   Domicile of Loans.  Each Bank may transfer and carry its Loans
at, to or for the account of any domestic or foreign branch office, subsidiary
or affiliate of such Bank.

SECTION 9.13   Limitation of Liability.  No claim may be made by the Borrower or
any other Person acting by or through Borrower against the Administrative Agent
or any Bank or the affiliates, directors, officers, employees, attorneys or
agent of any of them for any consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or by the other Loan
Documents, or any act, omission or event occurring in connection therewith; and
the Borrower, for itself and each Qualified Borrower, hereby waives, releases
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

SECTION 9.14   Recourse Obligation. This Agreement and the Obligations hereunder
are fully recourse to the Borrower, each Qualified Borrower, and to EQR pursuant
to the EQR Guaranty and to any Down REIT Guarantor pursuant to any Down REIT
Guaranty. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against any officer, director, shareholder or employee of the Borrower or any
officer, director, shareholder or employee of EQR except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee.

117

 


--------------------------------------------------------------------------------


 

SECTION 9.15   Confidentiality.  The Administrative Agent and each Bank shall
use reasonable efforts to assure that information about Borrower, EQR and its
Subsidiaries and Investment Affiliates, and the Properties thereof and their
operations, affairs and financial condition, not generally disclosed to the
public, which is furnished to Administrative Agent or any Bank pursuant to the
provisions hereof or any other Loan Document is used only for the purposes of
this Agreement and shall not be divulged to any Person other than the
Administrative Agent, the Banks, and their affiliates and respective officers,
directors, employees and agents who are actively and directly participating in
the evaluation, administration or enforcement of the Loan, this Agreement, the
Loan Documents and the extension of credit hereunder, except:  (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this Section
9.15, and (d) as may otherwise be required or requested by any regulatory
authority or self-regulatory body having jurisdiction over, or claiming
jurisdiction or authority to oversee or regulate, the Administrative Agent or
any Bank or by any applicable law, rule, regulation or judicial process.

SECTION 9.16   Bank’s Failure to Fund.

(a)           Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of Section 2.4 or Section 2.16(e), and the Administrative Agent
may, in reliance upon such assumption, make available to Borrower on such date a
corresponding amount.  If and to the extent that such Bank shall not have so
made such share available to the Administrative Agent, such Bank and Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, in accordance with the
provisions of Section 2.4(c) or Section 2.16(e).  If such Bank shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan included in such Borrowing for purposes of this
Agreement as of the date of such Borrowing.  Nothing contained in this Section
or Sections 2.4(c) or 2.16(e) shall be deemed to reduce the Commitment of any
Bank or in any way affect the rights of Borrower with respect to any defaulting
Bank or Administrative Agent.  The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Sections 2.4(b) or 2.16(e) shall not relieve any other Bank of its obligations
to fund its Commitment, in accordance with the provisions hereof.

118

 


--------------------------------------------------------------------------------


 

(b)           If a Bank does not remit to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.

(c)           As used herein, the following terms shall have the meanings set
forth below:

(i)                    “Defaulting Bank” shall mean any Bank which (x) does not
remit to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents for a period of five (5) Business
Days after notice of such failure from Administrative Agent, or (z) shall fail
to pay the Administrative Agent or any other Bank, as the case may be, upon
demand, such Bank’s Pro Rata Share of any costs, expenses or disbursements
incurred or made by the Administrative Agent and payable by such Bank pursuant
to the terms of the Loan Documents for a period of five (5) Business Days after
notice of such failure from Administrative Agent, and in all cases, such failure
is not as a result of a good faith dispute as to whether such advance is
properly required to be made pursuant to the provisions of this Agreement, or as
to whether such other performance or payment is properly required pursuant to
the provisions of this Agreement.

(ii)                   “Junior Creditor”  means any Defaulting Bank which has
not (x) fully cured each and every default on its part under the Loan Documents
and (y) unconditionally tendered to the Administrative Agent such Defaulting
Bank’s Pro Rata Share of all costs, expenses and disbursements required to be
paid or reimbursed pursuant to the terms of the Loan Documents.

(iii)                  “Payment in Full” means, as of any date, the receipt by
the Banks who are not Junior Creditors of an amount of cash, in lawful currency
of the United States, sufficient to indefeasibly pay in full all Senior Debt.

(iv)                  “Senior Debt” means (x) collectively, any and all
indebtedness, obligations and liabilities of the Borrower to the Banks who are
not Junior Creditors, or any of them, from time to time, whether fixed or
contingent, direct or indirect, joint or several, due or not due, liquidated or
unliquidated, determined or undetermined, arising by contract, operation of law
or otherwise, whether on open account or evidenced by one or more instruments,
and whether for principal, premium, interest (including, without limitation,
interest accruing after the filing of a petition initiating any proceeding
referred to in Section 6.1(f) or (g)), reimbursement for fees, indemnities,
costs, expenses or otherwise, which arise under, in connection with or in
respect of the Loans or the Loan

119

 


--------------------------------------------------------------------------------


 Documents, and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.

(v)                   “Subordinated Debt”  means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.

(d)           Immediately upon a Bank’s becoming a Junior Creditor, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:

(i)            accelerate, demand payment of, sue upon, collect, or receive any
payment upon, in any manner, or satisfy or otherwise discharge, any Subordinated
Debt, whether for principal, interest or otherwise;

(ii)           take or enforce any Liens to secure Subordinated Debt or attach
or levy upon any assets of Borrower to enforce any Subordinated Debt;

(iii)          enforce or apply any security for any Subordinated Debt; or

(iv)          incur any debt or liability, or the like, to, or receive any loan,
return of capital, advance, gift or any other property from, the Borrower.

(e)           In the event of:

(i)                    any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;

(ii)                   any liquidation, dissolution or other winding-up of the
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;

 

120

 


--------------------------------------------------------------------------------


(iii)          any assignment by the Borrower for the benefit of creditors;

(iv)          any sale or other transfer of all or substantially all assets of
the Borrower; or

(v)           any other marshaling of the assets of the Borrower;

each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt.  Any
payment or distribution, whether in cash, securities or other property that
would otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt.  If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.

(f)            Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder.  If such Junior Creditor does not file any such
claim prior to forty-five (45) days before the expiration of the time to file
such claim, Administrative Agent, as attorney-in-fact for such Junior Creditor,
is hereby irrevocably authorized to do so in the name of such Junior Creditor
or, in Administrative Agent’s sole discretion, to assign the claim to a nominee
and to cause proof of claim to be filed in the name of such nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
The Administrative Agent shall,1 to the exclusion of each Junior Creditor, have
the sole right, subject to Section 9.5 hereof, to accept or reject any plan
proposed in any such proceeding and to take any other action that a party filing
a claim is entitled to take.  In all such cases, whether in administration,
bankruptcy or otherwise, the Person or Persons authorized to pay such claim
shall pay to Administrative Agent the amount payable on such claim and, to the
full extent necessary for that purpose, each Junior Creditor hereby transfers
and assigns to the Administrative Agent all of the Junior Creditor’s rights to
any such payments or distributions to which Junior Creditor would otherwise be
entitled.

(g)           (i)  If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received for the benefit of, and shall
promptly be paid over or delivered and transferred to, Administrative Agent for
application to the payment of all Senior Debt, to the extent necessary to
achieve Payment in Full.  In the event of the failure of any Junior Creditor to

121

 


--------------------------------------------------------------------------------


endorse or assign any such payment, distribution or security, Administrative
Agent is hereby irrevocably authorized to endorse or assign the same as
attorney-in-fact for such Junior Creditor.

(ii)  Each Junior Creditor shall take such action (including, without
limitation, the execution and filing of a financing statement with respect to
this Agreement and the execution, verification, delivery and filing of proofs of
claim, consents, assignments or other instructions that Administrative Agent may
require from time to time in order to prove or realize upon any rights or claims
pertaining to Subordinated Debt or to effectuate the full benefit of the
subordination contained herein) as may, in Administrative Agent’s sole and
absolute discretion, be necessary or desirable to assure the effectiveness of
the subordination effected by this Agreement.

(h)           (i)  Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the other Loan Documents in reliance upon the absolute
subordination in right of payment and in time of payment of Subordinated Debt to
Senior Debt as set forth herein.

(ii)  Only upon the Payment in Full of all Senior Debt shall any Junior Creditor
be subrogated to any remaining rights of the Banks which are not Defaulting
Banks to receive payments or distributions of assets of the Borrower made on or
applicable to any Senior Debt.

(iii)  Each Junior Creditor agrees that it will deliver all instruments or other
writings evidencing any Subordinated Debt held by it to Administrative Agent,
promptly after request therefor by the Administrative Agent.

(iv)  No Junior Creditor may at any time sell, assign or otherwise transfer any
Subordinated Debt, or any portion thereof, including, without limitation, the
granting of any Lien thereon, unless and until satisfaction of the requirements
of Section 9.6 above and the proposed transferee shall have assumed in writing
the obligation of the Junior Creditor to the Banks under this Agreement, in a
form acceptable to the Administrative Agent.

(v)  If any of the Senior Debt should be invalidated, avoided or set aside, the
subordination provided for herein nevertheless shall continue in full force and
effect and, as between the Banks which are not Defaulting Banks and all Junior
Creditors, shall be and be deemed to remain in full force and effect.

(vi)  Each Junior Creditor hereby irrevocably waives, in respect of Subordinated
Debt, all rights (x) under Sections 361 through 365, 502(e) and 509 of the

122

 


--------------------------------------------------------------------------------


Bankruptcy Code (or any similar sections hereafter in effect under any other
Federal or state laws or legal or equitable principles relating to bankruptcy,
insolvency, reorganizations, liquidations or otherwise for the relief of debtors
or protection of creditors), and (y) to seek or obtain conversion to a different
type of proceeding or to seek or obtain dismissal of a proceeding, in each case
in relation to a bankruptcy, reorganization, insolvency or other proceeding
under similar laws with respect to the Borrower.  Without limiting the
generality of the foregoing, each Junior Creditor hereby specifically waives (A)
the right to seek to give credit (secured or otherwise) to the Borrower in any
way under Section 364 of the Bankruptcy Code unless the same is subordinated in
all respects to Senior Debt in a manner acceptable to Administrative Agent in
its sole and absolute discretion and (B) the right to receive any collateral
security (including any “super priority” or equal or “priming” or replacement
Lien) for any Subordinated Debt unless the Banks which are not Defaulting Banks
have received a senior position acceptable to the Banks in their sole and
absolute discretion to secure all Senior Debt (in the same collateral to the
extent collateral is involved).

(i)            (i)  In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and

(ii)  The Administrative Agent shall give each of the Banks notice of the
occurrence of a default under this Section 9.16 by a Defaulting Bank and if the
Administrative Agent and/or one or more of the other Banks shall, at their
option, fund any amounts required to be paid or advanced by a Defaulting Bank,
the other Banks who have elected not to fund any portion of such amounts shall
not be liable for any reimbursements to the Administrative Agent and/or to such
other funding Banks.

(j)            Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Required Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.

(k)           Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in

123

 


--------------------------------------------------------------------------------


accordance with the Loan Documents, or (ii) pay to the Administrative Agent such
Bank’s Pro Rata Share of any costs, expenses or disbursements incurred or made
by the Administrative Agent pursuant to the terms of this Agreement not
theretofore paid by a Defaulting Bank.  Immediately upon the making of any such
advance by the Administrative Agent or any one of the Banks, such Bank’s Pro
Rata Share and the Pro Rata Share of the Defaulting Bank shall be recalculated
to reflect such advance.  All payments, repayments and other disbursements of
funds by the Administrative Agent to Banks shall thereupon and, at all times
thereafter be made in accordance with such Bank’s recalculated Pro Rata Share
unless and until a Defaulting Bank shall fully cure all defaults on the part of
such Defaulting Bank under the Loan Documents or otherwise existing in respect
of the Loans or this Agreement, at which time the Pro Rata Share of the Bank(s)
which advanced sums on behalf of the Defaulting Bank and of the Defaulting Bank
shall be restored to their original percentages.

SECTION 9.17   No Bankruptcy Proceedings.  Each of the Borrower, the Banks and
the Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Designated Lender and (ii) the
Maturity Date.

SECTION 9.18   Down REIT Guaranties.

(a)           Notwithstanding any other provision hereof or of any other Loan
Document to the contrary, the Administrative Agent, the Banks and Designated
Lenders agree with Borrower that any funds, claims, or distributions actually
received by the Administrative Agent for the account of any Bank or Designated
Lender as a result of the enforcement of, or pursuant to, any Down REIT
Guaranty, net of the Administrative Agent’s and the Banks’ expenses of
collection thereof (such net amount, “Down REIT Guaranty Proceeds”), shall be
made available for distribution equally and ratably (in proportion to the
aggregate amount of principal, interest and other amounts then owed in respect
of the Obligations or of an issuance of Public Debt, as the case may be) among
the Administrative Agent, the Banks and the Designated Lenders and the trustee
or trustees of any Unsecured Debt, not subordinated to the Obligations (or to
the holders thereof), issued by Borrower, before or after the Effective Date, in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation 8
thereunder or listed on non-U.S. securities exchanges (“Public Debt”), and the
Administrative Agent is hereby authorized by Borrower, by each Bank (on its own
behalf and on behalf of its Designated Lender, if any) and by each Down REIT
Guarantor by its execution and delivery of a Down REIT Guaranty, to make such
Down REIT Guaranty Proceeds so available.  No Bank or Designated Lender shall

124

 


--------------------------------------------------------------------------------


have any interest in any amount paid over by the Administrative Agent to the
trustee or trustees in respect of any Public Debt (or to the holders thereof)
pursuant to the foregoing authorization.  This Section 9.18 shall apply solely
to Down REIT Guaranty Proceeds, and not to any payments, funds, claims or
distributions received by the Administrative Agent, any Bank or Designated
Lender directly or indirectly from Borrower or any other Person other than from
a Down REIT Guarantor pursuant to a Down REIT Guaranty.  Borrower is aware of
the terms of the Down REIT Guaranties, and specifically understands and agrees
with the Administrative Agent, the Banks and the Designated Lenders that, to the
extent Down REIT Guaranty Proceeds are distributed to holders of Public Debt or
their respective trustees, such Down REIT Guarantor has agreed that the
Obligations will not be deemed reduced by any such distributions and such Down
REIT Guarantor shall continue to make payments pursuant to its Down REIT
Guaranty until such time as the Obligations have been paid in full (and the
Commitments have been terminated and any Letter of Credit returned), after
taking into account any such distributions of Down REIT Guaranty Proceeds in
respect of Indebtedness other than the Obligations.

(b)           Nothing contained herein shall be deemed (1) to limit, modify, or
alter the rights of the Administrative Agent, the Banks and the Designated
Lenders under any Down REIT Guaranty, (2) to subordinate the Obligations to any
Public Debt, or (3) to give any holder of Public Debt (or any trustee for such
holder) any rights of subrogation.

(c)           This Section 9.18 and all Down REIT Guaranties, are for the sole
benefit of the Administrative Agent, the Banks and the Designated Lenders and
their respective successors and assigns.  Nothing contained herein or in any
Down REIT Guaranty shall be deemed for the benefit of any holder of Public Debt,
or any trustee for such holder; nor shall anything contained herein or therein
be construed to impose on the Administrative Agent, any Bank or any Designated
Lender any fiduciary duties, obligations or responsibilities to the holders of
any Public Debt or their trustees (including, but not limited to, any duty to
pursue any Down REIT Guarantor for payment under its Down REIT Guaranty).

SECTION 9.19   USA PATRIOT Act Notice.  Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Borrower and each Qualified Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and each Qualified
Borrower, which information includes the name and address of the Borrower and
each Qualified Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify the Borrower and each Qualified
Borrower in accordance with the Act.

125

 


--------------------------------------------------------------------------------


SECTION 9.20   Public/Private Information.  The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Syndication Agent will make
available to the Banks and the Fronting Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Banks may be
“public-side” lenders (i.e., Banks that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Syndication Agent, the Fronting Banks and the Banks to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.15); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform marked “PUBLIC”
or through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Syndication Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

126

 


--------------------------------------------------------------------------------


SECTION 9.21   Section 1031 Exchanges. In order to facilitate Borrower’s
transactions pursuant to Section 1031 of the Code, the Administrative Agent
shall from time to time, on behalf of the Banks, accept a pledge of membership
interests in a limited liability company 100% owned directly or indirectly by
the Borrower as security for a specified amount of the outstanding indebtedness
(the “secured indebtedness”), which limited liability company owns property
which Borrower desires to sell in connection with a like-kind exchange intended
to qualify for treatment under Section 1031 of the Code.  Such pledge shall be
substantially in the form of the pledge agreement attached hereto as Exhibit J. 
Administrative Agent acknowledges that the Borrower may assign said membership
interests to a qualified intermediary and that, upon such assignment, the
qualified intermediary will agree to accept responsibility for repayment of, and
is expected to repay, the secured indebtedness as part of such exchange.  Each
pledge shall be released automatically (i) upon the sale of such membership
interests or underlying property in the exchange (other than transfer to a
qualified intermediary) and repayment of the secured indebtedness, or (ii) upon
any prepayment of the Loans in an amount equal to or greater than the secured
indebtedness secured by such pledge and which Borrower has designated as a
prepayment of such indebtedness.  The Administrative Agent agrees to accept
repayment of the secured indebtedness from the proceeds of such sale.  The
Borrower and EQR shall remain obligated for all Obligations notwithstanding the
pledge.  Upon receipt from the Internal Revenue Service, the Borrower shall
deliver to Administrative Agent a copy of a private letter ruling from the
Internal Revenue Service to the Borrower with respect to a proposed Section 1031
exchange employing the proposed structure, it being understood that the
Administrative Agent shall not disclose the same (subject to Section 9.15)
unless and until the same shall be published or otherwise made generally
available by the Internal Revenue Service.  Notwithstanding anything contained
herein to the contrary, any party hereto (and any of its employees,
representatives and other agents) may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of this transaction.

127

 


--------------------------------------------------------------------------------


SECTION 9.22   No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Administrative Agent and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents, (ii) (A) the Administrative Agent and each Joint Lead
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary, for the Borrower or any of
its Affiliates, and (B) neither the Administrative Agent nor any Joint Lead
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and the commitment
letter; and (iii) the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor either Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Joint Lead
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty arising on or before the date of this Agreement in connection with any
aspect of any transaction contemplated hereby.

128

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

ERP OPERATING LIMITED PARTNERSHIP

 

By: Equity Residential

 

 

 

 

 

By:

 /s/ Mark J. Parrell

 

 

Name: Mark J. Parrell

 

 

Title: Senior Vice President and Treasurer

 

 

 

Facsimile number: (312) 454-0039

 

Address:

Two North Riverside Plaza

 

Suite 400

 

Chicago, Illinois 60606

 

Attn: Chief Financial Officer

 

 

 

 

For purposes of agreeing to be bound

by the provisions of Section 5.13 only:

 

EQUITY RESIDENTIAL

 

By:

 /s/ Mark J. Parrell

 

 

Name: Mark J. Parrell

 

Title: Senior Vice President and Treasurer

129

 


--------------------------------------------------------------------------------


Commitments

BANK OF AMERICA, N.A., as Administrative
Agent, as Swingline Lender and as a Bank

 

 

 

 

 

By:

 /s/ Mark A. Mokelke

 

 

Name: Mark A. Mokelke

 

 

Title: Vice President

 

 

 

 

 

Bank of America, N.A.

 

 

Mail Code

 

 

231 South LaSalle Street

 

 

Chicago, Illinois 60697

 

 

Attention:

 

 

Telecopy:

 

 

 

 

 

 

Dollar Commitment: $60,000,000

Alternate Currency Commitment: $25,000,000

 

130

 


--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A., as Syndication
Agent and as a Bank

 

 

 

 

 

By:

 /s/ Marc Costantino

 

 

Name: Marc Costantino

 

 

Title: Vice President

 

 

Dollar Commitment: $60,000,000

Alternate Currency Commitment: $25,000,000

131

 


--------------------------------------------------------------------------------


 

SUNTRUST BANK, as Documentation Agent
and as a Bank

 

 

 

 

 

By:

 /s/ Nancy B. Richards

 

 

Name: Nancy B. Richards

 

 

Title: Senior Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

132

 


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agent and as a Bank

 

 

 

 

 

By:

 /s/ Cynthia A. Bean

 

 

Name: Cynthia A. Bean

 

 

Title: Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

133

 


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A., as Documentation
Agent and as a Bank

 

 

 

By:

 /s/ Scott S. Solis

 

 

Name: Scott S. Solis

 

 

Title: Senior Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

134

 


--------------------------------------------------------------------------------


 

EUROHYPO AG, NEW YORK BRANCH, as
Managing Agent and as a Bank

 

 

 

 

 

By:

 /s/ John Lippmann

 

 

Name: John Lippmann

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

 /s/ John Hayes

 

 

Name: John Hayes

 

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $50,000,000

Alternate Currency Commitment: $10,000,000

135

 


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and as a Bank

 

 

 

By:

/s/ Matthew Sadler

 

 

Name: Matthew Sadler

 

 

Title: Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

136

 


--------------------------------------------------------------------------------


 

LASALLE BANK NATIONAL ASSOCIATION,
as Documentation Agent and as a Bank

 

 

 

 

 

By:

 /s/ Kathryn Schad Reuther

 

 

Name: Kathryn Schad Reuther

 

 

Title: Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

137

 


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND plc, as
Documentation Agent and as a Bank

 

 

 

 

 

By:

 /s/ Neil Crawford

 

 

Name: Neil Crawford

 

 

Title: Senior Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

138

 


--------------------------------------------------------------------------------


 

CITICORP NORTH AMERICA INC., as Senior
Managing Agent and as a Bank

 

 

 

 

 

By:

 /s/ Malov Kakad

 

 

Name: Malov Kakad

 

 

Title: Vice President

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

139

 


--------------------------------------------------------------------------------


 



 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Senior Managing Agent and as a Bank

 

 

 

 

 

 

                                                      

 

By:

 /s/ Steven P. Lapham

 

 

Name: Steven P. Lapham

 

 

Title: Managing Director

 

 

 

 

 

By:

 /s/ Joanna Soliman

 

 

Name: Joanna Soliman

 

 

Title: Assistant Vice President

 

 

 

 

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

140

 


--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC., as Senior Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Janine M. Shugan

 

 

Name: Janine M. Shugan

 

 

Title: Authorized Signatory

 

 

 

 

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

141

 


--------------------------------------------------------------------------------


 

 

 

MERRILL LYNCH BANK USA, as Senior Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Louis Alder

 

 

Name: Louis Alder

 

 

Title: Director

 

 

 

 

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

142

 


--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, as Senior Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

/s/ David Twenge

 

 

Name: David Twenge

 

 

Title: Authorized Signatory

 

 

 Morgan Stanley Bank

 

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

143

 


--------------------------------------------------------------------------------


 

 

 

MIZUHO CORPORATE BANK LTD., as Managing Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Yasuo Imaizumi

 

 

Name: Yasuo Imaizumi

 

 

Title: Senior Vice President

 

 

 

 

 

 

Dollar Commitment: $55,000,000

Alternate Currency Commitment: $20,000,000

 

144

 


--------------------------------------------------------------------------------


 

 

 

THE BANK OF TOKYO - MITSUBISHI UFJ,

LTD., as Co-Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ James T. Taylor

 

 

Name: James T. Taylor

 

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $50,000,000

Alternate Currency Commitment: $0

 

145

 


--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK, as Co-Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Scott DeTraglia

 

 

Name: Scott DeTraglia

 

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $50,000,000

Alternate Currency Commitment: $0

 

146

 


--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, as Co-Agent and as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Leslie A. Vogel

 

 

Name: Leslie A. Vogel

 

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $35,000,000

Alternate Currency Commitment: $0

 

147

 


--------------------------------------------------------------------------------


 

 

 

BANK HAPOALIM B.M., as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ James P. Surless

 

 

Name: James P. Surless

 

 

Title: Vice President

 

 

 

 

 

 

 

 

By:

 /s/ Charles McLaughlin

 

 

Names: Charles McLaughlin

 

 

Title: Senior Vice President

 

 

 

Dollar Commitment: $30,000,000

Alternate Currency Commitment: $0

 

148

 


--------------------------------------------------------------------------------


 

 

 

UNION BANK OF CALIFORNIA, N.A., as a Bank

 

 

 

 

 

 

 

 

By:

/s/ Patrick Trowbridge

 

 

Name: Patrick Trowbridge

 

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $30,000,000

Alternate Currency Commitment: $0

 

149

 


--------------------------------------------------------------------------------


 

 

 

MALAYAN BANKING BERHAD, NEW YORK BRANCH, as a Bank

 

 

 

 

 

 

 

 

By:

 /s/ Fauzi Zulkifli

 

 

Name: Fauzi Zulkifli

 

 

Title: General Manager

 

 

 

 

 

 

Dollar Commitment: $25,000,000

Alternate Currency Commitment: $0

 

150

 


--------------------------------------------------------------------------------


 

MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD., NEW YORK BRANCH, as
a Bank

 

 

 

 

 

By:

/s/ Nae-Yee Lung

 

 

Name: Nae-Yee Lung

 

Title: SVP & General Manager

 

 

 

 

 

 

Dollar Commitment: $20,000,000

 

Alternate Currency Commitment: $0

 

 

151

 


--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY, as a Bank

 

 

 

 

 

By:

/s/ Kate Spadoni

 

 

Name: Kate Spadoni

 

Title: Second Vice President

 

 

 

 

 

 

Dollar Commitment: $25,000,000

 

Alternate Currency Commitment: $0

 

 

152

 


--------------------------------------------------------------------------------


 

PEOPLE’S BANK, as a Bank

 

 

 

 

 

By:

/s/ Anne Kuchinski

 

 

Name: Anne Kuchinski

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $25,000,000

 

Alternate Currency Commitment: $0

 

 

 

153

 


--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING
CORPORATION, as a Bank

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

Name: William M. Ginn

 

Title: General Manager

 

 

 

 

 

 

Dollar Commitment: $25,000,000

 

Alternate Currency Commitment: $0

 

 

 

154

 


--------------------------------------------------------------------------------


 

FIRST HORIZON BANK, A DIVISION OF FIRST TENNESSEE BANK, NA, as a Bank

 

 

 

 

 

By:

/s/ Kenneth W. Rub

 

 

Name: Kenneth W. Rub

 

Title: Vice President

 

 

 

 

 

 

Dollar Commitment: $15,000,000

 

Alternate Currency Commitment: $0

 

 

155

 


--------------------------------------------------------------------------------


 

BANK OF CHINA, NEW YORK BRANCH, as a
Bank

 

 

 

 

 

By:

/s/ William Smith

 

 

Name: William Smith

 

Title: Deputy General Manager

 

 

 

 

 

 

Dollar Commitment: $15,000,000

 

Alternate Currency Commitment: $0

 

 

156

 


--------------------------------------------------------------------------------


 

BANK OF CHINA, LOS ANGELES BRANCH, as
a Bank

 

 

 

 

 

By:

/s/ Xiao Wang

 

 

Name: Xiao Wang

 

Title: Branch Manager and First Vice President

 

 

 

 

 

 

Dollar Commitment: $15,000,000

 

Alternate Currency Commitment: $0

 

 

157

 


--------------------------------------------------------------------------------


 

 

UNITED OVERSEAS BANK LIMITED (LOS
ANGELES AGENCY), as a Bank

 

 

 

 

 

By:

/s/ Hoong Chen

 

 

Name: Hoong Chen

 

Title: FVP & General Manager

 

 

 

 

 

 

Dollar Commitment: $10,000,000

 

Alternate Currency Commitment: $0

 

 

158

 


--------------------------------------------------------------------------------


Total Commitments

$1,500,000,000

 

159

 


--------------------------------------------------------------------------------